LOAN AND SECURITY AGREEMENT
by and among
ADC TELECOMMUNICATIONS, INC.
ADC TELECOMMUNICATIONS SALES, INC.
LGC WIRELESS, INC.,
as Borrowers
and
ADC DSL SYSTEMS, INC.
ADC INTERNATIONAL OUS, INC
ADC OPTICAL SYSTEMS, INC.
ADC INTERNATIONAL HOLDING INC.
as Guarantors

THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO

WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative and Collateral Agent,
Syndication Agent, Lead Arranger and Lead Bookrunner
Dated: December 18, 2009

TABLE OF CONTENTS

      SECTION 1.
SECTION 2.
2.1
2.2
2.3
2.4
2.5
2.6
2.7
SECTION 3.
3.1
3.2
3.3
3.4
3.5
3.6
3.7
3.8
3.9
3.10
3.11
3.12
SECTION 4.
4.1
4.2
SECTION 5.
5.1
5.2
5.3
SECTION 6.
6.1
6.2
6.3
6.4
6.5
6.6
6.7
6.8
6.9  
DEFINITIONS
CREDIT FACILITIES
Revolving Loans.
Letters of Credit.
Requests for Borrowings.
Prepayments.
Increase in Maximum Credit.
Joint and Several Liability of Borrowers.
Commitments.
INTEREST AND FEES
Interest.
Fees.
Inability to Determine Applicable Interest Rate.
Illegality.
Increased Costs.
Capital Requirements.
Certificates for Reimbursement.
Delay in Requests.
Mitigation; Replacement of Lenders.
Funding Losses.
Maximum Interest.
No Requirement of Match Funding.
CONDITIONS PRECEDENT
Conditions Precedent to Initial Revolving Loans and Letters of Credit.
Conditions Precedent to All Revolving Loans and Letters of Credit.
GRANT AND PERFECTION OF SECURITY INTEREST
Grant of Security Interest.
Perfection of Security Interests.
Special Provisions Relating to Collateral
COLLECTION AND ADMINISTRATION
Borrowers’ Loan Accounts.
Statements.
Lenders’ Evidence of Debt.
Register.
Promissory Notes.
Cash Management; Collection of Proceeds of Collateral.
Payments.
Taxes.
Use of Proceeds.



  6.10   Appointment of Administrative Borrower as Agent for Requesting
Revolving Loans and Receipts of Revolving Loans and Statements.

      6.11
6.12
6.13
6.14
6.15
SECTION 7.
7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
SECTION 8.
8.1
8.2
8.3
8.4
8.5
8.6
8.7
8.8
8.9
8.10
8.11
8.12
8.13
8.14
8.15
8.16
8.17
8.18
8.19
8.20
SECTION 9.
9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8
9.9
9.10
9.11
SECTION 10.
10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
10.9
10.10
10.11
10.12
SECTION 11.
11.1
11.2
SECTION 12.
12.1
12.2
SECTION 13.
13.1
13.2
13.3
13.4
13.5
13.6
SECTION 14.
14.1
14.2
14.3
14.4
14.5
14.6
14.7
14.8
14.9
14.10
14.11
14.12
14.13
14.14
SECTION 15.
15.1
15.2
15.3
15.4
15.5
15.6
15.7
15.8
15.9
15.10  
Pro Rata Treatment.
Sharing of Payments, Etc.
Settlement Procedures.
Obligations Several; Independent Nature of Lenders’ Rights.
Bank Products.
COLLATERAL REPORTING AND COVENANTS
Collateral Reporting.
Accounts Covenants.
Inventory Covenants.
Equipment and Real Property Covenants.
Power of Attorney.
Bills of Lading and Other Documents of Title.
Right to Cure.
Access to Premises.
REPRESENTATIONS AND WARRANTIES
Existence, Power and Authority.
Name; Jurisdiction of Organization; Chief Executive Office; Collateral
Locations.
Financial Statements; No Material Adverse Effect.
Priority of Liens; Title to Properties.
Tax Returns.
Litigation.
Compliance with Laws.
Environmental Compliance.
Employee Benefits.
Bank Accounts.
Intellectual Property.
Subsidiaries; Affiliates; Capitalization; Solvency.
Labor Disputes.
Restrictions on Subsidiaries.
Material Contracts.
Payable Practices.
OFAC.
Classification as “Senior Indebtedness”.
Accuracy and Completeness of Information.
Survival of Warranties; Cumulative.
AFFIRMATIVE COVENANTS
Maintenance of Existence.
New Collateral Locations.
Compliance with Laws, Regulations, Etc.
Payment of Taxes and Claims.
Insurance.
Financial Statements and Other Information.
Compliance with ERISA.
End of Fiscal Years; Fiscal Quarters.
License Agreements.
Additional Guaranties and Collateral Security; Further Assurances.
Costs and Expenses.
NEGATIVE COVENANTS
Sale of Assets, Consolidation, Merger, Dissolution, Etc.
Encumbrances.
Indebtedness.
Loans, Investments, Etc.
Restricted Payments.
Transactions with Affiliates.
Change in Business.
Limitation of Restrictions Affecting Subsidiaries.
Certain Payments of Indebtedness, Etc.
Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements.
License Agreements.
Foreign Assets Control Regulations, Etc.
FINANCIAL COVENANTS
Fixed Charge Coverage Ratio.
Minimum Liquidity.
EVENTS OF DEFAULT AND REMEDIES
Events of Default.
Remedies.
JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
Waiver of Notices.
Amendments and Waivers.
Waiver of Counterclaims.
Indemnification.
Currency Due.
THE AGENT
Appointment, Powers and Immunities.
Reliance by Agent.
Events of Default.
Wachovia in its Individual Capacity.
Indemnification.
Non-Reliance on Agent and Other Lenders.
Failure to Act.
Additional Revolving Loans.
Concerning the Collateral and the Related Loan Documents.
Field Audit, Examination Reports and other Information; Disclaimer by Lenders.
Collateral Matters.
Agency for Perfection.
Successor Agent.
Other Agent Designations.
TERM OF AGREEMENT; MISCELLANEOUS
Term.
Interpretative Provisions.
Notices.
Partial Invalidity.
Confidentiality.
Successors.
Assignments; Participations.
Entire Agreement.
USA Patriot Act.
Counterparts, Etc.

1

INDEX
TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B
  Borrowing Base Certificate
Exhibit C
  Information Certificate
Exhibit E
  Form of Compliance Certificate
Exhibit F
  Form of Qualified Cash and Liquidity Report
Schedule1.79
  Inactive Subsidiaries
Schedule 1.126
  Pledged Equity Interests
Schedule 4.1(g)
  Collateral Access Agreements

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement (this “Agreement”) dated December 18, 2009 is
entered into by and among ADC TELECOMMUNICATIONS, INC., a Minnesota corporation
(“ADC”), ADC TELECOMMUNICATIONS SALES, INC., a Minnesota corporation (“ADC
Sales”), and LGC WIRELESS, INC., a Delaware corporation (“Wireless” and together
with ADC and ADC Sales, individually each, a “Borrower” and collectively,
“Borrowers”, as hereinafter further defined), ADC DSL SYSTEMS, INC., a Delaware
corporation (“DSL”), ADC OPTICAL SYSTEMS, INC., a Delaware corporation
(“Optical”), ADC INTERNATIONAL HOLDING INC., a Delaware corporation
(“International”), and ADC INTERNATIONAL OUS, INC., a Minnesota corporation
(“OUS” and, together with DSL, Optical, and International, individually each, a
“Guarantor”, and collectively, “Guarantors”, as hereinafter further defined),
the parties hereto from time to time as lenders, whether by execution of this
Agreement or an Assignment and Acceptance (each individually, a “Lender” and
collectively, “Lenders” as hereinafter further defined) and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, in its capacity as agent
for Issuing Bank and Lenders (in such capacity, “Agent” as hereinafter further
defined).

W I T N E S S E T H:

WHEREAS, Borrowers (as hereinafter defined) and Guarantors (as hereinafter
defined) have requested that Agent, Issuing Bank and Lenders enter into
financing arrangements with Borrowers pursuant to which Lenders may make loans
and provide other financial accommodations to Borrowers; and

WHEREAS, Issuing Bank and each Lender are willing to agree (severally and not
jointly) to make such loans and provide such financial accommodations to
Borrowers on a pro rata basis according to its Commitment (as defined below) on
the terms and conditions set forth herein and Agent is willing to act as agent
for Issuing Bank and Lenders on the terms and conditions set forth herein and
the other Loan Documents;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.

1.2 “Acquired Business” shall mean, with respect to any transaction in which a
Borrower, Guarantor or one of their respective Subsidiaries acquires all or
substantially all of the assets of any Person or a business or division of such
Person (whether pursuant to a merger or other transaction), or all or a majority
of the Equity Interests of a Person, the assets or Equity Interests so acquired.

1.3 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(i) the London Interbank Offered Rate for such Interest Period by (ii) a
percentage equal to: (A) one (1) minus (B) the Reserve Percentage. For purposes
hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Rate Loans is determined), whether or not Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Rate Loans shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to Lender. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

1.4 “Administrative Borrower” shall mean ADC Telecommunications, Inc., a
Minnesota corporation, in its capacity as Administrative Borrower on behalf of
itself and the other Borrowers pursuant to Section 6.10 hereof and its
successors and assigns in such capacity.

1.5 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds twenty (20%) percent or more of any class of Voting Stock of such
Person or other equity interests in such Person, (b) any Person of which such
Person beneficially owns or holds twenty (20%) percent or more of any class of
Equity Interest or in which such Person beneficially owns or holds twenty (20%)
percent or more of the equity interests and (c) any director or executive
officer of such Person. For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of any
Equity Interest, by agreement or otherwise.

1.6 “Agent” shall mean Wachovia Bank, National Association, in its capacity as
agent on behalf of Lenders pursuant to the terms hereof and any replacement or
successor agent hereunder.

1.7 “Agent Payment Account” shall mean account no. 5000000030266 of Agent at
Wachovia Bank, National Association, or such other account of Agent as Agent may
from time to time designate to Administrative Borrower as the Payment Account
for purposes of this Agreement and the other Loan Documents.

1.8 “Approved Fund” shall mean any Person (other than a natural Person),
including, without limitation, any special purpose entity, that is (or will be)
engaged in making, purchasing, holding or otherwise investing in bank revolving
loans and similar extensions of credit in the ordinary course of its business;
provided, that, such Approved Fund must be administered by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

1.9 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 15.7
hereof.

1.10 “Bank Product Provider” shall mean any Lender or Affiliate of any Lender
(in each case as to any Lender or Affiliate to the extent approved by Agent as
provided herein) that provides any Bank Products to Borrowers or Guarantors.

1.11 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower or Guarantor by a Bank Product
Provider: (a) credit cards, debit cards or stored value cards or the processing
of credit card, debit card or stored value card sales or receipts, (b) cash
management or related services, including: (i) the automated clearinghouse
transfer of funds for the account of a Borrower pursuant to agreement or
overdraft for any accounts of Borrowers maintained at Agent or any Bank Product
Provider that are subject to the control of Agent pursuant to any Deposit
Account Control Agreement to which Agent or such Bank Product Provider is a
party, as applicable, and (ii) controlled disbursement services and (c) Hedge
Agreements. Any of the foregoing shall only be included in the definition of the
term “Bank Products” to the extent that the Bank Product Provider has been
approved by Agent in writing with notice to Administrative Borrower.

1.12 “Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title
11 of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
official rules, regulations and interpretations thereunder or related thereto.

1.13 “Base Rate” shall mean the highest of (a) the rate from time to time
publicly announced by Wachovia Bank, National Association, or its successors, as
its prime rate, subject to each increase or decrease in such prime rate
effective as of the day any such change occurs, whether or not such announced
rate is the best rate available at such bank, (b) the Federal Funds Effective
Rate from time to time plus one-half (.50%) percent, or (c) two (2%) percent.
The term “Federal Funds Effective Rate” shall mean, for any period, a
fluctuating interest rate per annum equal, for each day during such period, to
the weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal Funds brokers of recognized standing selected by it..

1.14 “Base Rate Loans” shall mean any Loans or portion thereof on which interest
is payable based on the Base Rate in accordance with the terms thereof.

1.15 “Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) ADC Telecommunications, Inc., a
Minnesota corporation, (b) ADC Telecommunications Sales, Inc., a Minnesota
corporation, (c) LGC Wireless, Inc., a Delaware corporation, and (d) any other
Person that at any time after the date hereof becomes a Borrower; each sometimes
being referred to herein individually as a “Borrower”.

1.16 “Borrowing Base” shall mean, at any time, the amount equal to:

(a) the amount equal to eighty-five (85%) percent of the Eligible Accounts of
Borrowers, plus

(b) the amount equal to the least of: (i) $12,500,000, (ii) the amount equal to
seventy-five (75%) percent of the Eligible Progress Billing Accounts of Parent,
or (iii) the amount equal to seventeen (17%) percent of the Borrowing Base (for
purposes of this clause (iii) only, the “Borrowing Base” shall be equal to, at
any time, the sum of (A) the amount set forth in Section 1.16(a), plus (B) the
amount equal to the lesser of Section 1.16(b)(i) or (b)(ii), plus (C) the amount
equal to Section 1.16(c) minus (D) Reserves (exclusive of any Reserves
maintained in respect of Obligations relating to Hedge Agreements), plus

(c) the amount equal to the least of (i) the Inventory Loan Limit, (ii) fifty
(50%) percent multiplied by the Value of the Eligible Inventory of Borrowers or
(iii) eighty-five (85%) percent of the Net Recovery Percentage multiplied by the
Value of such Eligible Inventory (by category), minus

(d) Reserves.

1.17 “Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit B hereto, as such form, subject to the terms hereof, may from
time to time be modified by Agent, which is duly completed (including all
schedules thereto) and executed by the chief executive officer, chief financial
officer, controller or other appropriate financial officer of Administrative
Borrower reasonably acceptable to Agent and delivered to Agent.

1.18 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of Illinois or the State of North Carolina, and a day on which
Agent is open for the transaction of business, except that if a determination of
a Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable market.

1.19 “Canadian Dollars” and “C$” shall each mean the lawful currency of Canada.

1.20 “Capital Expenditures” shall mean with respect to any Person for any period
the aggregate of all expenditures by such Person and its Subsidiaries made
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
other than the interest component of any Capitalized Lease Obligation (without
duplication as to any period). Capital Expenditures shall exclude
(a) expenditures for assets purchased as part of a Permitted Acquisition, and
(b) expenditures for assets made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with
insurance proceeds paid on account of the loss of or damage to or from the sale
or other disposition of the assets being replaced, repaired, restored or
substituted for to the extent permitted hereunder..

1.21 “Capitalized Lease Obligations” shall mean, as to any Person, the
obligations of such Person under a lease that are required to be classified and
accounted for as capital lease obligations under GAAP and, for purposes of this
definition, the amount of such obligations at any date shall be the capitalized
amount of such obligations at such date on a balance sheet prepared in
accordance with GAAP.

1.22 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

1.23 “Cash Dominion Event” shall mean a period either commencing on the date
that (a) an Event of Default shall exist or have occurred and be continuing and
ending on the date that such Event of Default ceases to exist or be continuing
or (b) the date that Agent notifies Administrative Borrower that all proceeds
deposited into in the Concentration Accounts must be transferred to the Agent
Payment Account on a daily basis and such Cash Dominion Event shall continue
until such date that Agent notifies Administrative Borrower otherwise.

1.24 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of one hundred eighty (180) days or less
issued or directly and fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof; provided, that, the full faith
and credit of the United States of America is pledged in support thereof;
(b) any evidence of Indebtedness with a maturity date of one hundred eighty
(180) days or less issued or directly and fully guaranteed or insured by a
foreign government or supranational organization with a debt rating of AAA by
S&P or Aaa by Moody’s up to an aggregate principal amount outstanding at any
time of not more than $10,000,000; (c) certificates of deposit or bankers’
acceptances with a maturity of one hundred eighty (180) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (d) commercial paper (including variable rate demand notes) with
a maturity of one hundred twenty (120) days or less issued by a corporation
(except an Affiliate of any Borrower or Guarantor) organized under the laws of
any State of the United States of America or the District of Columbia and rated
at least A-1 by S&P or at least P-1 by Moody’s; (e) other corporate debt
instruments (including variable rate notes) with a maturity of one hundred
twenty (120) days or less issued by a corporation (except an Affiliate of any
Borrower or Guarantor) organized under the laws of any State of the United
States of America or the District of Columbia and rated at least A-1 by S&P or
at least P-1 by Moody’s; (f) repurchase obligations with a term of not more than
thirty (30) days for underlying securities of the types described in clause
(a) above entered into with any financial institution having combined capital
and surplus and undivided profits of not less than $1,000,000,000;
(g) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any governmental agency thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within ninety (90) days or less from the date of acquisition; provided, that,
the terms of such agreements comply with the guidelines set forth in the Federal
Financial Agreements of Depository Institutions with Securities Dealers and
Others, as adopted by the Comptroller of the Currency on October 31, 1985;
(h) Indebtedness issued by or directly and fully guaranteed by United States
government sponsored enterprises, including but not limited to Government
National Mortgage Association, Federal National Mortgage Association and Federal
Home Loan Mortgage Corporation (or any agency thereof), in each case maturing no
later than one hundred twenty (120) days after the date of the issuance of such
Indebtedness and rated at least A-1 by S&P or at least P-1 by Moody’s;
(i) investments in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (a) through (h)above; and (j) indebtedness in an amount not to exceed
$51,000,000 issued by one or more federally-insured depository institutions,
which Indebtedness is fully guaranteed by the Federal Deposit Insurance
Corporation pursuant to the Temporary Liquidity Guarantee Program (or any
successor thereto), which Indebtedness matures by its terms no later than
December 31, 2010. .

1.25 “Cash Management Accounts” shall have the meaning set forth in Section 6.6
hereof.

1.26 “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

1.27 “Change of Control” means the occurrence of any of the following: (a) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934, as amended) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of 30% or more of the issued and outstanding
Voting Stock of Parent, (b) during any period of twelve consecutive calendar
months, individuals who at the beginning of such period constituted the board of
directors of Parent (together with any new directors whose election by the board
of directors of Parent or whose nomination for election by the stockholders of
Parent was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
elections or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office or (c) Parent shall cease to own and control, directly or
indirectly, all of the economic and voting rights associated with all of the
outstanding Equity Interests of any of the Borrowers (other than Parent) or any
Guarantor, except as otherwise permitted by Section 10.1 of this Agreement..

1.28 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.29 “Collateral” shall have the meaning set forth in Section 5 hereof.

1.30 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Agent, from any lessor of premises to
any Borrower or Guarantor, or any other person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, consignee or
other person.

1.31 “Commercial LC” shall mean any letter of credit issued for the purpose of
providing the primary manner of payment for the purchase price of goods or
services by a Borrower in the ordinary course of the business of such Borrower
(but not in the event that such Borrower fails to make payment).

1.32 “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 15.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

1.33 “Concentration Accounts” shall mean, collectively, the deposit accounts of
Borrowers identified on Schedule 8.10 of the Information Certificate as the
concentration accounts and such other accounts as may be established after the
date hereof in accordance with the terms hereof used to receive funds from the
Cash Management Accounts; sometimes being referred to herein individually as a
“Concentration Account”.

1.34 “Consolidated EBITDA” shall mean, with respect to any period, an amount
equal to (a) the Consolidated Net Income of Parent and its Subsidiaries for such
period determined in accordance with GAAP, plus (b) each of the following, in
each case to the extent deducted in the calculation of such Consolidated Net
Income for such period: (i) depreciation and amortization (including, but not
limited to, imputed interest and deferred compensation) of Parent and its
Subsidiaries for such period, all in accordance with GAAP, plus (ii) the
Interest Expense of Parent and its Subsidiaries for such period, plus
(iii) charges for Federal, State, local and foreign income taxes for such
period, plus (iv) non-cash expenses related to stock based compensation.

1.35 “Consolidated Net Income” shall mean, for any period, the aggregate of the
net income (loss) of Parent and its Subsidiaries, on a consolidated basis, for
such period (excluding to the extent included therein (i) any extraordinary,
one-time or non-recurring gains, and (ii) extraordinary, one-time or
non-recurring non-cash losses or charges (including, without limitation, any
impairment charges not to exceed $30,000,000, in the aggregate, related to
auction rate securities held by Parent as of the date of this Agreement) after
deducting the Provision for Taxes for such period and cash payments made in
respect of losses described in clause (ii) subsequent to the fiscal quarter in
which the relevant non-cash losses were incurred, all as determined in
accordance with GAAP, provided, that, (a) the net income of Parent that is
accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or distributions paid or payable to Parent or
any Subsidiary; (b) except to the extent included pursuant to the foregoing
clause, the net income of any Person accrued prior to the date it becomes a
Subsidiary of Parent or is merged into or consolidated with such Person or any
of its Subsidiaries or that Person’s assets are acquired by such Parent or by
any of its Subsidiaries shall be excluded; (c) the net income (if positive) of
any wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to Parent or
to any other wholly-owned Subsidiary of Parent is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
wholly-owned Subsidiary shall be excluded. For the purposes of this definition,
net income excludes any gain and non-cash loss together with any related
Provision for Taxes for such gain and non-cash loss realized upon the sale or
other disposition of any assets that are not sold in the ordinary course of
business or of any Equity Interests of Parent or a Subsidiary of Parent, and any
net income or non-cash loss realized as a result of changes in accounting
principles or the application thereof to Parent and any net income or non-cash
loss realized as the result of the extinguishment of debt..

1.36 “Convertible 2003 Subordinated Note Indenture” shall mean the Indenture,
dated as of June 4, 2003, between Parent and Convertible Senior Note Trustee,
with respect to the Convertible 2003 Subordinated Notes, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

1.37 “Convertible 2003 Subordinated Notes” shall mean the Floating Rate
Convertible Subordinated Notes due June 15, 2013, issued by Parent pursuant to
the Convertible 2003 Subordinated Note Indenture, as amended, modified,
supplemented, extended, renewed, restated or replaced.

1.38 “Convertible 2007 Subordinated Note Indentures” means the Indentures dated
as of December 26, 2007 between the Parent and the Convertible Senior Note
Trustee, as the same now exist or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

1.39 “Convertible 2007 Subordinated Notes” shall mean collectively, the 3.50%
Convertible Subordinated Notes due July 15, 2015, and the 3.50% Convertible
Subordinated Notes due July 15, 2017, issued by the Parent pursuant to the
Convertible 2007 Subordinated Note Indentures, in each case, as amended,
modified, supplemented, extended, renewed, restated or replaced.

1.40 “Convertible Senior Note Trustee” shall mean U.S. Bank, National
Association, in its capacity as trustee under the Convertible 2003 Subordinated
Note Indenture and Convertible 2007 Subordinated Note Indentures, and its
successors and assigns, and any replacement trustee permitted pursuant to the
terms and conditions of the applicable Convertible Subordinated Note Agreement.

1.41 “Convertible Subordinated Note Agreements” shall mean, individually and
collectively, the Convertible 2003 Subordinated Notes, the Convertible 2007
Subordinated Notes, Convertible 2003 Subordinated Note Indenture, the
Convertible 2007 Subordinated Note Indentures and all other agreements,
documents and instruments now or at any time hereafter executed and/or delivered
by Parent, any other Obligor or any other Person in connection with the issuance
of the Convertible 2003 Subordinated Notes or the Convertible 2007 Subordinated
Notes, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.42 “Credit Facility” shall mean the Revolving Loans and Letters of Credit
provided to or for the benefit of any Borrower or Guarantor pursuant to
Sections 2 hereof.

1.43 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.44 “Defaulting Lender” shall have the meaning set forth in Section 6.13(f)
hereof.

1.45 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent, the
Borrower or Guarantor with a deposit account at any bank and the bank at which
such deposit account is at any time maintained which provides that such bank
will comply with instructions originated by Agent directing disposition of the
funds in the deposit account without further consent by such Borrower or
Guarantor and has such other terms and conditions as Agent may reasonably
require.

1.46 “Disqualified Equity Interest” means, with respect to any Person, any
Equity Interest in such Person that, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatory or at the option of the holder thereof) or upon the happening of any
event or condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interest and cash in lieu of
fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interest and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof.

1.47 “Domestic Subsidiary” shall mean any Subsidiary of the Parent other than a
Foreign Subsidiary.

1.48 “Eligible Accounts” shall mean Accounts created by Borrowers that in each
case at the time of creation and at all times thereafter satisfy the criteria
set forth below as determined by Agent. Without limiting Agent’s discretion
provided herein, Eligible Accounts shall not include:.

(a) any Account which is not subject to a first priority perfected security
interest in favor of Agent;

(b) any Account which is subject to any security interest, lien or other
encumbrance other than the security interest and lien of Agent and those
permitted in clauses (b), (c) and (i) of the definition of the term Permitted
Liens (but as to liens referred to in clause (i) only to the extent that Agent
has established a Reserve as provided therein) and any other liens permitted
under this Agreement that are subject to an intercreditor agreement in form and
substance reasonably satisfactory to Agent between the holder of such security
interest or lien and Agent;

(c) any Account that is unpaid more than sixty (60) days after the original due
date for them or ninety (90) days after the date of the original invoice for it;

(d) any Account owing by an account debtor for which more than fifty (50%)
percent of the Accounts owing by such account debtor and its Affiliates are
ineligible hereunder;

(e) any Account owing by a single account debtor (other than Verizon, Inc., and
AT&T Inc. and its Affiliates (collectively, “AT&T”)) to the extent that the
aggregate amount of such Accounts exceeds ten (10%) percent and such Accounts
owing by each of Verizon and AT&T do not, in each case, constitute more than
thirty-five (35%) percent and fifty (50%) percent, respectively, of the
aggregate amount of all otherwise Eligible Accounts (but the portion of the
Accounts not in excess of such percentage that otherwise satisfy the criteria
herein will be deemed Eligible Accounts); provided, that, in case of Verizon and
ATT, (i) such concentration limits shall apply only so long as such account
debtor has received a corporate credit rating of A or higher from S&P or a
rating of A2 or higher from Moody’s, (ii) the applicable concentration limit for
each such account debtor shall be reduced by five (5) percentage points for each
level by which such account debtor’s credit rating drops below A / A2, effective
immediately upon any such change in credit rating, and (iii) if either such
account debtor has a credit rating lower than BBB- from S&P and a rating lower
than Baa3 from Moody’s, the concentration limit for such account debtor shall be
10%; provided, further, with respect to the foregoing clauses (i) through (iii),
if at any time there is a split in ratings for any account debtor between S&P
and Moody’s, such account debtor’s concentration limit shall be determined by
application of the higher credit rating, and, if neither S&P nor Moody’s shall
then be rating such account debtor, the concentration limits shall be determined
on the basis of an equivalent rating from another nationally recognized rating
service.

(f) any Account with respect to which any covenant, representation, or warranty
contained in this Agreement or in the other Loan Documents has been breached or
is not true in any material respect;

(g) any Account that (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to Agent and which has been sent
to the account debtor, (iii) represents an Eligible Progress Account or other
progress billing, (iv) is contingent upon such Person’s or its Affiliates’
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, cash-on-delivery or any
other repurchase or return basis, other than Eligible Distributor Stock
Accounts, (vi) relates to payments of interest, (vii) has been invoiced more
than once, or (viii) arises from advance billing for maintenance, installation
or other equipment services not yet rendered (this clause (g)(viii) shall not be
deemed to exclude Accounts that include charges for installation or other
services performed in connection with the sale of Inventory to the extent such
Accounts are created after or substantially concurrently with the performance of
such services, provided, that, in no event shall Accounts arising out of
warranties and extended maintenance contracts be deemed Eligible Accounts);

(h) any Account with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

(i) any Account owed by an account debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, interim receiver,
receiver-manager, custodian, trustee, or liquidator of its assets, (ii) had
possession of all or a material part of its property taken by any receiver,
interim receiver, receiver-manager, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any Federal, State,
Provincial or territorial bankruptcy laws (other than post-petition accounts
payable of an account debtor that is a debtor-in-possession under the US
Bankruptcy Code and acceptable to Agent), (iv) admitted in writing its
inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent, or (vi) ceased operation of its business;

(j) any Account owed by any account debtor that has sold all or substantially
all its assets (unless such Account has been assumed by a Person that shall have
acquired such assets and otherwise satisfies the requirements set forth in this
definition);

(k) any Account owed by an account debtor that (i) does not maintain its chief
executive office in the United States or Canada or (ii) is not organized under
applicable law of the United States, any State of the United States, Canada, or
any Province of Canada, unless, in either case, such Account is backed by a
letter of credit reasonably acceptable to Agent and that has been assigned to
and is directly drawable by Agent;

(l) any Account owed in any currency other than US Dollars or Canadian Dollars
(it being acknowledged that the value of all Eligible Accounts denominated in
Canadian Dollars shall be calculated in US Dollars as set forth in
Section 7.1(c) hereof and that such Accounts may at Agent’s option be subject to
Reserves);

(m) any Account owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States, unless such Account is backed by a letter of credit reasonably
acceptable to Agent and which has been assigned to and is directly drawable by
Agent, or (ii) the government of the United States, or any department, agency,
public corporation, or instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940, as amended, as amended, as applicable, and any other steps
necessary to perfect the security interest and lien of Agent in such Account
have been complied with to Agent’s reasonable satisfaction;

(n) any Account owed by any Affiliate, employee, officer, director or agent of
any Borrower or Guarantor;

(o) any Account that, for any account debtor, exceeds any credit limit with
respect to such account debtor determined by the applicable Borrower from time
to time, to the extent of such excess;

(p) any Account owed by an account debtor or any Affiliate of such account
debtor to which any Borrower or Guarantor is indebted, but only to the extent of
such indebtedness, or which is subject to any security, deposit, progress
payment, retainage or other similar advance made by or for the benefit of an
account debtor, in each case to the extent thereof;

(q) any Account subject to any counterclaim, deduction, defense, setoff or
dispute (including, without limitation, with respect to any of the foregoing, in
the form of a rebate or warranty claim) but the portion of the Accounts of such
account debtor in excess of the amount at any time and from time to time owed by
such Borrower to such account debtor or claimed owed by such account debtor that
otherwise satisfy the criteria for Eligible Accounts shall be deemed Eligible
Accounts;

(r) any Account evidenced by or arising under any promissory note, lease,
chattel paper, or instrument;

(s) any Account owed by an account debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or such failure to file
and inability to seek judicial enforcement is capable of being remedied without
any material delay or material cost;

(t) any Account with respect to which any Borrower or Guarantor has made any
agreement with the account debtor for any reduction thereof (to the extent of
such reduction), other than discounts and adjustments given in the ordinary
course of business, or any Account which was partially paid and such Borrower or
Guarantor created a new receivable for the unpaid portion of such Account;

(u) any Account that does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, State,
Provincial, territorial or local;

(v) any Account arising from goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports to indicate that any Person other than such
Person has or has had an ownership interest in such goods, or which indicates
any party other than such Person as payee or remittance party;

(w) any Account that Agent in good faith determines may not be paid by reason of
the account debtor’s inability to pay; or

(x) Accounts owing to Wireless until such time as Agent shall have (i) received
a Deposit Account Control Agreement with respect to all of the deposit accounts
maintained by Wireless into which the proceeds of Accounts and other Collateral
are deposited, and (ii) completed a field examination with respect to the
Accounts of Wireless in accordance with Agent’s customary procedures and
practices and as otherwise required by the nature and circumstances, the scope
and results of which shall be satisfactory to Agent, and any Accounts of
Wireless shall only be Eligible Accounts, to the extent that Agent determines
(through such field examination or otherwise) that the criteria for Eligible
Accounts has been satisfied;

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent, upon not
less than three (3) Business Days’ written notice to Administrative Borrower
(such notice not to be required upon and during the continuance of an Event of
Default), based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent that such event, condition or
circumstance has not been identified by a Borrower to the field examiners of
Agent prior to the date hereof, in either case under clause (i) or (ii) which
adversely affects or could reasonably be expected to adversely affect the
Accounts as determined by Agent. Any Accounts that are not Eligible Accounts
shall nevertheless be part of the Collateral..

1.49 “Excluded Deposit Account” shall mean any deposit account of Borrowers and
Guarantors (i) specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Borrower’s
or Guarantor’s employees, (ii) specifically and exclusively containing cash
deposits securing Indebtedness as permitted by Section 10.3 hereof, and
(iii) that is a zero balance account, provided, that, Agent has received
confirmation from such financial institution that such account is a zero balance
account (the deposit accounts described in clauses (i) through (iii) of this
definition are collectively referred to herein as the “Excluded Deposit
Accounts”).

1.50 “Eligible Distributor Stock Account” shall mean any Account arising out of
the sale of Inventory by a Borrower to a distributor pursuant to an agreement
that permits such distributor to return not more than five (5%) percent of such
Inventory but otherwise satisfies the criteria for Eligible Accounts.

1.51 “Eligible In-Transit Inventory” shall mean finished goods Inventory owned
by a Borrower that otherwise satisfies the criteria for Eligible Inventory set
forth herein but is located outside of the United States of America and which is
in transit to either the premises of a Freight Forwarder in the United States of
America, or the premises of such Borrower in the United States of America which
are either owned and controlled by such Borrower or leased by such Borrower (but
only if Agent has received a Collateral Access Agreement, in form and substance
satisfactory to Agent, duly authorized, executed and delivered by the applicable
Freight Forwarder and the owner and lessor of such leased premises), provided,
that,

(a) Agent has a perfected security interest in and lien upon such Inventory,

(b) At all times that a Default or an Event of Default has occurred or is
continuing, such Inventory shall either be (i) the subject of a negotiable bill
of lading (A) in which Agent is named as the consignee (either directly or by
means of endorsements), (B) that was issued by the carrier respecting such
Inventory that is subject to such bill of lading, and (C) that is in the
possession of Agent or the Freight Forwarder handling the importing, shipping
and delivery of such Inventory, in all cases, acting on Agent’s behalf subject
to a Collateral Access Agreement duly authorized, executed and delivered by such
Freight Forwarder, or (ii) the subject of a negotiable forwarder’s cargo receipt
and such cargo receipt on its face indicates the name of the freight forwarder
as a carrier or multi-modal transport operator and has been signed or otherwise
authenticated by it in such capacity or as a named agent for or on behalf of the
carrier or multi-modal transport operator, in any case respecting such Inventory
and either (A) names Agent as the consignee (either directly or by means of
endorsements), or (B) in the possession of Agent or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory, in all cases,
acting on Agent’s behalf subject to a Collateral Access Agreement duly
authorized, executed and delivered by such Freight Forwarder,

(c) Borrower has title to such Inventory, and Agent shall have received such
evidence thereof as it may from time to time require,

(d) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in good faith and Agent shall have
received a copy of the certificate of marine cargo insurance in connection
therewith in which Agent has been named as an additional insured and loss payee
in a manner acceptable to Agent,

(e) upon Agent’s request after and during the continuance of a Default or Event
of Default, Agent shall have received (i) a certificate duly executed and
delivered by an officer of Administrative Borrower on behalf of Borrowers
certifying to Agent that, to the best of the knowledge of Borrowers, such
Inventory meets all of Borrowers’ representations and warranties contained
herein concerning Eligible Inventory and that the shipment as evidenced by the
documents conforms to the related order documents, and (ii) a copy of the
invoice, packing slip and manifest with respect thereto;

(e) such Inventory is not subject to a Letter of Credit,

(f) such Inventory shall not have been in transit for more than forty-five
(45) days; and

(g) in no event shall the amount of Eligible Inventory attributable to Eligible
In-Transit Inventory included in the calculation of the Borrowing Base exceed
$3,500,000.

1.52 “Eligible Inventory” shall mean Inventory, as to each Borrower, consisting
of finished goods held for resale in the ordinary course of the business of such
Borrower and raw materials for such finished goods, based on the criteria set
forth below as determined by Agent. Without limiting Agent’s discretion provided
herein, Eligible Inventory shall not include:.

(a) work-in-process;

(b) components which are not part of finished goods;

(c) spare parts for equipment;

(d) packaging and shipping materials;

(e) any Inventory that is not subject to a first-priority, perfected security
interest in favor of Agent;

(f) any Inventory that is subject to any security interest, lien or other
encumbrance other than the security interest and lien of Agent and those
permitted in clauses (b), (c) and (i) of the definition of the term Permitted
Liens (but as to liens referred to in clause (i) only to the extent that Agent
has established a Reserve as provided therein) and any other liens permitted
under this Agreement that are subject to an intercreditor agreement in form and
substance reasonably satisfactory to Agent between the holder of such security
interest or lien and Agent;

(g) any Inventory that, in Agent’s good faith determination, is slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(h) any Inventory with respect to which any covenant contained in this Agreement
or any of the other Loan Documents has been breached, any representation or
warranty contained in this Agreement or any of the other Loan Documents is not
true in any material respect, or which does not conform to all standards imposed
by any Governmental Authority;

(i) any Inventory which any Person other than a Borrower shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(j) any Inventory that constitutes, spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold goods, goods that have been returned
for repair, replacement of refurbishment, used, repaired or refurbished goods,
repossessed goods, unmerchantable, defective or damaged goods, goods unfit for
sale, goods held on consignment, goods which are not of a type held for sale in
the ordinary course of business, goods not salable at prices approximating at
least the cost of such Inventory in the ordinary course of business, or goods
which are unacceptable due to age, type, category and or quantity;

(k) Inventory located outside the United States of America except for Eligible
In-Transit Inventory;

(l) any Inventory that is not located at premises owned or leased and controlled
by a Borrower except for Eligible In-Transit Inventory;

(m) any Inventory located in any location leased by such Person or its
Affiliates unless (i) the lessor (and its mortgagee, if any) has delivered to
Agent a Collateral Access Agreement that Agent has acknowledged in writing is
acceptable to it or (ii) a Reserve for rent, charges, and other amounts due or
to become due with respect to such facility has been established by Agent;

(n) any Inventory at any third party warehouse or in the possession of a bailee
or being processed offsite at a third party location or outside processor and,
in any such case, is not evidenced by a document of title, unless such
warehouseman or bailee or the owner of such third party location or such outside
processor has delivered to Agent a Collateral Access Agreement that Agent has
acknowledged in writing is acceptable to it and such other documentation as
Agent may reasonably require;

(o) any Inventory that is a discontinued product or component thereof and is not
immediately usable in a continuing product;

(p) any Inventory that is the subject of a consignment by any Person as
consignor;

(q) any Inventory that contains or bears any intellectual property rights
licensed to any Person unless Agent is reasonably satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(r) any Inventory that is not reflected in a current perpetual inventory report
of such Person; or

(s) any Inventory for which reclamation rights have been asserted by the seller.

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent, upon not
less than three (3) Business Days’ prior written notice to Administrative
Borrower (such notice not to be required upon and during the continuance of an
Event of Default), based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) an event, condition or other
circumstance existing on the date hereof to the extent that such event,
condition or circumstance has not been identified by a Borrower to the field
examiners of Agent prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory as determined by Agent in good faith. Any Inventory that is not
Eligible Inventory shall nevertheless be part of the Collateral..

1.53 “Eligible Progress Billing Accounts” shall mean Accounts created by Parent
that in each case at the time of creation and at all times thereafter satisfy
the criteria set forth for “Eligible Accounts” except that such Accounts
represent progress billings (or are otherwise conditioned upon Borrower’s
satisfactory completion of any further performance under the agreement giving
rise thereto).

1.54 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty (50%)
percent owned by such Lender or its parent company; (c) any person (whether a
corporation, partnership, trust or otherwise) that is an Approved Fund, and in
each case under clauses (a), (b), and (c) above, is approved by Agent and
(d) any other commercial bank, financial institution or “accredited investor”
(as defined in Regulation D under the Securities Act of 1933) approved by Agent
and Issuing Bank; provided, that, (i) so long as no Default or Event of Default
shall have occurred and be continuing, Administrative Borrower shall have the
right to approve assignments to Eligible Transferees described in clauses
(c) and (d) above (which approval shall not be unreasonably withheld,
conditioned or delayed; except if such assignment occurs upon the merger,
consolidation, sale or other disposition of all or any portion of Lender’s
business, loan portfolio or other assets, in which case no approval of
Administrative Borrower shall be required) and (ii) neither any Borrower nor any
Guarantor or any Affiliate of any Borrower or Guarantor shall qualify as an
Eligible Transferee, and (iii) no Person to whom any Indebtedness which is in
any way subordinated in right of payment to any other Indebtedness of any
Borrower or Guarantor shall qualify as an Eligible Transferee, except as Agent
may otherwise specifically agree.

1.55 “Environmental Laws” shall mean all foreign, Federal, State, Provincial and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, binding judicial or
administrative decisions, injunctions or agreements between any Borrower or
Guarantor and any Governmental Authority, (a) relating to pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or to human health or safety, (b) relating to the exposure to, or the
use, storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials as now or may at any time be in
effect during the term of this Agreement.

1.56 “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (including
embedded software), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

1.57 “Equity Interests” shall mean, with respect to any Person, all of the
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity or ownership interests at any time outstanding, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other equity interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other equity interests in) such Person and all warrants, rights or options
for the purchase or acquisition from such Person of such shares (or such other
equity interests), but excluding (a) any debt security that is convertible into
or exchangeable for any such shares (or such other equity interests) and (b) any
stock appreciation rights, interests in phantom equity plans or similar rights
or interests.

1.58 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.59 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.60 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than events as to which the requirement of notice has been
waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA;
(c) a complete or partial withdrawal by any Borrower, Guarantor or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the Pension Benefit Guaranty
Corporation to terminate a Pension Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (f) the
imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower, Guarantor or any ERISA Affiliate in excess of
$1,000,000 and (g) any other event or condition with respect to a Plan including
any Pension Plan subject to Title IV of ERISA maintained, or contributed to, by
any ERISA Affiliate that could reasonably be expected to result in liability of
any Borrower in excess of $1,000,000.

1.61 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

1.62 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 12.1 hereof.

1.63 “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of: (i) the Borrowing Base and
(ii) the Maximum Credit (in each case under (i) or (ii) after giving effect to
any Reserves other than any Reserves in respect of Letter of Credit
Obligations), minus (b) the sum of: (i) the amount of all then outstanding and
unpaid Obligations (but not including for this purpose Obligations arising
pursuant to any guarantees in favor of Agent and Lenders of the Obligations of
the other Borrowers or any outstanding Letter of Credit Obligations), plus
(ii) the amount of all Reserves then established in respect of Letter of Credit
Obligations, plus (iii) the aggregate amount of all then outstanding and unpaid
trade payables and other obligations of Borrowers which are outstanding more
than sixty (60) days past due as of the end of the immediately preceding month
or at Agent’s option, as of a more recent date based on such reports as Agent
may from time to time specify (other than trade payables or other obligations
being contested or disputed by Borrowers in good faith), plus (iv) without
duplication, the amount of checks issued by Borrowers to pay trade payables and
other obligations which are more than sixty (60) days past due as of the end of
the immediately preceding month or at Agent’s option, as of a more recent date
based on such reports as Agent may from time to time specify (other than trade
payables or other obligations being contested or disputed by Borrowers in good
faith), but not yet sent..

1.64 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.65 “Exchange Rate” shall mean the prevailing spot rate of exchange of such
bank as Agent may reasonably select for the purpose of conversion of one
currency to another, at or around 11:00 a.m. New York time, on the date on which
any such conversion of currency is to be made under this Agreement.

1.66 “Excluded Collateral” shall have the meaning set forth in Section 5.3
hereof.

1.67 “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal Funds brokers of recognized standing
selected by it.

1.68 “Fee Letter” shall mean the letter agreement, dated of even date herewith,
by and among Borrowers, Guarantors and Agent, setting forth certain fees payable
by Borrowers to Agent, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.69 “Fixed Charge Coverage Ratio” shall mean, with respect to any date of
determination, the ratio of (a) the amount equal to Consolidated EBITDA of any
Person and its Subsidiaries, on a consolidated basis, for the immediately
preceding four (4) consecutive fiscal quarters as of the end of the most recent
quarter for which Agent has received financial statements pursuant to
Section 9.6 hereof, to (b) Fixed Charges of such Person and its Subsidiaries, on
a consolidated basis, for such period.

1.70 “Fixed Charges” shall mean, as to any Person and its Subsidiaries, on a
consolidated basis, with respect to any period, the sum of, without duplication,
(a) all Interest Expense paid in cash, plus (b) all required principal payments
of Indebtedness for borrowed money, and payments of Indebtedness for the
deferred purchase price of any property or services (including, without
limitation, any indemnification, adjustment of purchase price, earn-outs or
other similar obligations incurred in connection with any acquisition or sale or
other disposition of assets) and Capital Leases (and without duplication of
items (a) and (b) of this definition, the interest component with respect to
Indebtedness under Capital Leases), plus (c) the amount of Capital Expenditures
of such Person and its Subsidiaries during such period to the extent not
financed by Indebtedness permitted hereunder for such purpose, plus (d) all
taxes paid by such Person and its Subsidiaries in cash during such period, plus
(e) all dividends and distributions in respect of Equity Interests paid by
Parent and its Subsidiaries (other than dividends paid by Subsidiaries to other
Subsidiaries or Parent) during such period in cash.

1.71 “Foreign Subsidiary” shall mean any Subsidiary of Parent organized or
incorporated under the laws of any jurisdiction outside the United States and
which has substantially all of its respective operating assets outside of the
United States; sometimes being referred to herein collectively as a “Foreign
Subsidiaries”.

1.72 “Freight Forwarders” shall mean persons as may be selected by Borrower
after written notice by Borrower to Agent to handle the receipt of Inventory
within the United States of America and/or to clear Inventory through U.S.
Customs or other foreign export control authorities or otherwise perform port of
entry services to process Inventory imported by Borrower from outside the United
States of America (such persons sometimes being referred to herein individually
as a “Freight Forwarder”), provided, that, as to each such person, (a) Agent
shall have received a Collateral Access Agreement by such person in favor of
Agent (in form and substance satisfactory to Agent) duly authorized, executed
and delivered by such person, (b) such agreement shall be in full force and
effect and (c) such person shall be in compliance in all material respects with
the terms thereof.

1.73 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, provided, that, in the
event of any change in GAAP after the date hereof that affects the covenant in
Section 11.1 hereof, Administrative Borrower may by notice to Agent, or Agent
may, and at the request of Required Lenders shall, by notice to Administrative
Borrower require that such covenants be calculated in accordance with GAAP as in
effect, and as applied by Parent and its Subsidiaries, immediately before the
applicable change in GAAP became effective, until either the notice from the
applicable party is withdrawn or such covenant is amended in a manner
satisfactory to Administrative Borrower, Agent and the Required Lenders.
Administrative Borrower shall deliver to Agent and upon Agent’s request, to each
Lender at the same time as the delivery of any financial statements given in
accordance with the provisions of Section 9.6 hereof (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding monthly, quarterly or annual financial
statements and (ii) a reasonable estimate of the effect on the financial
statements on account of such changes in application..

1.74 “Governmental Authority” shall mean the government of (a) the United States
of America and (b) Canada, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such function, such as the European Union or the European Central Bank).

1.75 “Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) ADC DSL Systems, Inc., a Delaware
corporation (“DSL”), (b) ADC Optical Systems, Inc., a Delaware corporation
(“Optical”), (c) ADC International Holding Inc., a Delaware corporation
(“International”), (d) ADC International OUS, Inc., a Minnesota corporation, and
(e) any other Person that at any time after the date hereof becomes party to a
guarantee in favor of Agent or any Lender in respect of or otherwise liable on
or with respect to the Obligations or who is the owner of any property which is
security for the Obligations (other than a Borrower); each sometimes being
referred to herein individually as a “Guarantor”.

1.76 “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep-well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

1.77 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.78 “Hedge Agreement” shall mean an agreement between any Borrower or Guarantor
and Agent, any other Bank Product Provider or other counterparty that is a swap
agreement as such term is defined in 11 U.S.C. Section 101, and including any
rate swap agreement, basis swap, forward rate agreement, commodity swap,
interest rate option, forward foreign exchange agreement, spot foreign exchange
agreement, rate cap agreement rate, floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option,
and any other similar agreement (including any option to enter into any of the
foregoing or a master agreement for any the foregoing together with all
supplements thereto) entered into for the purpose of protecting against or
managing exposure to fluctuations in interest or exchange rates, currency
valuations or commodity prices; sometimes being collectively referred to herein
as “Hedge Agreements”.

1.79 “Inactive Subsidiary” shall mean, collectively, (a) each Subsidiary of
Parent listed on Schedule 1.79 hereto and (b) a Subsidiary of Parent designated
in writing by Borrower to Agent after the date hereof as an Inactive Subsidiary
and agreed to by Agent, provided, that, (i) such Subsidiary so designated after
the date hereof shall only be considered an Inactive Subsidiary to the extent
that the representations with respect thereto set forth in Section 8.12(e)
hereof are true and correct with respect thereto and Agent shall have received
such evidence thereof as it may reasonably require and (ii) such Subsidiaries
are sometimes referred to herein collectively as “Inactive Subsidiaries.”

1.80 “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid or accrued, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (e) all obligations
of such Person issued or assumed as the deferred purchase price of property or
services purchased by such Person which are due six (6) months or more from the
date after such property is acquired or such services are completed, and
including, without limitation, customary indemnification, adjustment of purchase
price or similar obligations, earn-outs or other similar obligations, in each
case, incurred in connection with a Permitted Acquisition (but excluding trade
debt and accrued expenses incurred in the ordinary course of business on normal
trade terms and not overdue by more than ninety (90) days) which would appear as
liabilities on a balance sheet of such Person in accordance with GAAP, (f) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (g) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any security interest in, lien or other encumbrance upon, or
payable out of the proceeds of production from property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(h) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person, (i) the principal portion of all obligations in respect of
Capital Leases of such Person, (j) all obligations of such Person under Hedge
Agreements, (k) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(l) all preferred Equity Interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date which is ninety-one (91) days after the Maturity Date and other
Disqualified Equity Interests, (m) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product and (n) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer, but only to the extent such Person is liable for
such Indebtedness.

1.81 “Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors constituting Exhibit C hereto
containing material information with respect to Borrowers and Guarantors, their
respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Agent in connection with this Agreement and the other Loan
Documents and the financing arrangements provided for herein.

1.82 “Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications, copyrights, works which are the subject
matter of copyrights, copyright applications, copyright registrations,
trademarks, servicemarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country or jurisdiction, together with all
rights and privileges arising under applicable law with respect to any
Borrower’s or Guarantor’s use of any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill associated with any trademark or
servicemark, or the license of any trademark or servicemark); customer and other
lists in whatever form maintained; trade secret rights, copyright rights, rights
in works of authorship, domain names and domain name registration; software and
contract rights relating to computer software programs, in whatever form created
or maintained..

1.83 “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the amount equal to total interest expense
of such Person and its Subsidiaries on a consolidated basis for such period,
whether paid or accrued (including the interest component of any Capital Lease
for such period), and in any event, including, without limitation, (a) discounts
in connection with the sale of any Accounts, (b) bank fees, commissions,
discounts and other fees and charges owed with respect to letters of credit,
banker’s acceptances or similar instruments or any factoring, securitization or
similar arrangements, (c) interest payable by addition to principal or in the
form of property other than cash and any other interest expense not payable in
cash, and (d) the costs or fees for such period associated with Hedging
Agreements to the extent not otherwise included in such total interest expense
(excluding breakage costs incurred in connection with the termination of Hedging
Agreements on or about the date hereof, if any), provided, that, Interest
Expense shall not include, to the extent treated as interest in accordance with
GAAP, all non-cash amounts in connection with borrowed money (including
paid-in-kind interest).

1.84 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2) or three (3) months duration as any Borrower (or
Administrative Borrower on behalf of such Borrower) may elect, the exact
duration to be determined in accordance with the customary practice in the
applicable London Interbank Offered Rate market; provided, that, such Borrower
(or Administrative Borrower on behalf of such Borrower) may not elect an
Interest Period which will end after the last day of the then-current term of
this Agreement.

1.85 “Interest Rate” shall mean,

(a) Subject to clause (b) of this definition below:

(i) as to Base Rate Loans, a rate equal to two (2.00%) percent per annum in
excess of the Base Rate, and

(ii) as to Eurodollar Rate Loans, a rate equal to three and one-half (3.50%)
percent per annum in excess of the Adjusted Eurodollar Rate (in each case, based
on the London Interbank Offered Rate applicable for the Interest Period selected
by a Borrower (or by Administrative Borrower on behalf of such Borrower), as in
effect two (2) Business Days prior to the commencement of the Interest Period,
whether such rate is higher or lower than any rate previously quoted to any
Borrower or Guarantor).

(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate shall mean the rate of two (2%) percent per annum
in excess of the rates set forth in clause (a) above, at Agent’s or Required
Lenders’ option, without notice, (i) either (A) for the period on and after the
date of termination or non-renewal hereof until such time as all Obligations are
indefeasibly paid and satisfied in full in immediately available funds, or
(B) for the period from and after the date of the occurrence of any Event of
Default, and for so long as such Event of Default is continuing as determined by
Agent and (ii) on the Revolving Loans to Borrowers at any time outstanding in
excess of the lesser of the Borrowing Base or the Maximum Credit (whether or not
such excess(es) arise or are made with or without Agent’s or any Lender’s
knowledge or consent and whether made before or after an Event of Default).

1.86 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower or Guarantor for sale or lease or to be furnished
under a contract of service; (c) are furnished by such Borrower or Guarantor
under a contract of service; or (d) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

1.87 “Inventory Loan Limit” shall mean $40,000,000.

1.88 “Investment” shall have the meaning set forth in Section 10.4 hereof.

1.89 “Investment Account” shall mean any account maintained by any Borrower,
Guarantor or Subsidiary with a bank, securities intermediary, commodity
intermediary or other Person, other than a deposit account (as that term is
defined in Section 1-102 of the UCC), in which any Borrower, Guarantor or
Subsidiary maintains cash, Cash Equivalents, securities or securities
entitlements.

1.90 “Issuing Bank” shall mean Wachovia Bank, National Association (and its
successors and assigns) or any Lender that is approved by Agent that shall issue
a Letter of Credit for the account of a Borrower and has agreed in a manner
reasonably satisfactory to Agent to be subject to the terms hereof as an Issuing
Bank.

1.91 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders and other persons made a party to this Agreement as a Lender in
accordance with Section 15.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

1.92 “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.

1.93 “Letter of Credit Limit” shall mean $10,000,000.

1.94 “Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit issued for the account of a
Borrower outstanding at such time, plus (b) the aggregate amount of all drawings
under Letters of Credit for a Borrower for which Issuing Bank has not at such
time been reimbursed, plus (c) without duplication, the aggregate amount of all
payments made by each Lender to the Issuing Bank with respect to such Lender’s
participation in Letters of Credit issued for the account of a Borrower as
provided in Section 2.2 for which Borrowers have not at such time reimbursed the
Lenders, whether by way of a Revolving Loan or otherwise.

1.95 “Letters of Credit” shall mean all letters of credit (whether documentary
or stand-by and whether for the purchase of inventory, equipment or otherwise)
issued by Issuing Bank for the account of any Borrower pursuant to this
Agreement, and all amendments, renewals, extensions or replacements thereof.

1.96 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.

1.97 “Liquidity” shall mean on any date of determination by Agent, the sum of
(a) Excess Availability and (b) Qualified Cash, provided, that, on any date of
determination, when calculating “Excess Availability” for purposes of
determining Liquidity, Agent shall calculate the “Borrowing Base” component
thereof utilizing the most recent Borrowing Base Certificate delivered by
Administrative Borrower in accordance with Section 7.1(a)(ii),which shall be
adjusted, if necessary, based on information received by Agent since that date,
to the extent necessary to reflect changes in Reserves, Eligible Accounts and
Eligible Inventory.

1.98 “Loan Documents” shall mean, collectively, this Agreement and all notes,
guarantees, security agreements, hypothecs, deposit account control agreements,
intercreditor agreements and all other agreements, documents and instruments now
or at any time hereafter executed and/or delivered by any Borrower or Guarantor
in connection with this Agreement; provided, that, the Loan Documents shall not
include Hedge Agreements.

1.99 “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Rate Loan for the Interest Period applicable thereto, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor or substitute page) as the London
interbank offered rate for deposits in U.S. Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, that, if more
than one rate is specified on Reuters Screen LIBOR01 Page for such comparable
period, the applicable rate shall be the arithmetic mean of all such rates. If,
for any reason, such rate is not available, the term “London Interbank Offered
Rate” shall mean, with respect to any Eurodollar Rate Loan for the Interest
Period applicable thereto, the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Telerate Successor Page 3750
as the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Telerate Successor Page 3750, the
applicable rate for such comparable period shall be the arithmetic mean of all
such rates and in each case subject to the reserve percentage prescribed by
governmental authorities. .

1.100 “MAE Reserve” shall mean the Reserve in an amount not to exceed
$30,000,000, established at Agent’s option, at any time: (a) upon or after the
occurrence of an Event of Default described in Section 12.1(n) hereof or
(b) Administrative Borrower requests a Revolving Loan or Letter of Credit and
either (i) an act, condition or event exists or has occurred and is continuing
that has had or could reasonably be expected to have a Material Adverse Effect
as more specifically set forth in Section 4.2(a) hereof or (ii) a law,
regulation, order, judgment or decree of any Governmental Authority applicable
to any Borrower’s or Guarantor’s business or operations shall exist, or an
action, suit, investigation, litigation or proceeding shall be pending or
threatened against any Borrower or Guarantor in any court or before any
arbitrator or Governmental Authority, which has or has a reasonable likelihood
of having a Material Adverse Effect.

1.101 “Material Acquisition” shall mean the purchase by a Borrower, Guarantor or
one of their respective Subsidiaries (whether structured as a purchase of assets
or Equity Interests) of an Acquired Business having Accounts and finished goods
Inventory located in the United States with an aggregate value in excess of
$25,000,000.

1.102 “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers, taken as
a whole; (b) the legality, validity or enforceability of this Agreement or any
of the other Loan Documents; (c) the legality, validity, enforceability,
perfection or priority of the security interests and liens of Agent upon the
Collateral; (d) the Collateral or its value; (e) the ability of Borrowers, taken
as a whole, to repay the Obligations or of any Borrower to perform its
obligations under this Agreement or any of the other Loan Documents as and when
to be performed; or (f) the ability of Agent or any Lender to enforce the
Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Agent and Lenders under this Agreement or any of the
other Loan Documents..

1.103 “Material Contract” shall mean (a) any contract or other agreement (other
than the Loan Documents and Hedge Agreements), written or oral, of any Borrower
or Guarantor involving monetary liability of or to any Person in an amount in
excess of $20,000,000 in any fiscal year (but excluding for this purpose
contracts or other agreements for the purchase and sale of goods or services
where the other party thereto has no obligation to purchase or sell such goods
or services under such contract or other agreement) and (b) any other contract
or other agreement (other than the Loan Documents and Hedge Agreements), whether
written or oral, to which any Borrower or Guarantor is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
would have a Material Adverse Effect.

1.104 “Material License Agreement” shall mean any License Agreement with respect
to which the ongoing royalties (excluding any payment made upon execution of
such License Agreement) paid or payable by the Borrower or Guarantor party
thereto as licensee exceed 0.50% of Parent’s consolidated gross revenues in any
fiscal year of Parent.

1.105 “Maturity Date” shall mean March 15, 2013.

1.106 “Maximum Credit” shall mean the amount of $75,000,000 (subject to increase
as provided in Section 2.5 hereof).

1.107 “Maximum Interest Rate” shall mean the maximum non-usurious rate of
interest under applicable Federal or State law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the indebtedness of a Borrower to Agent or a Lender, or to the extent that at
any time such applicable law may thereafter permit a higher maximum non-usurious
rate of interest, then such higher rate.

1.108 “Moody’s” shall mean Moody’s Investors Service, Inc. and its successors
and assigns.

1.109 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate or with respect to which any Borrower,
Guarantor or any ERISA Affiliate may incur any liability.

1.110 “Net Cash Proceeds” shall mean the aggregate cash proceeds received by
Parent or any of its Subsidiaries in respect of any sale, lease, transfer or
other disposition of any assets or properties, or interest in assets and
properties or as proceeds of any loans or other financial accommodations
provided to it or as proceeds from the issuance and/or sale of any Equity
Interests or Indebtedness, in each case net of the reasonable and customary
direct costs relating to such sale, lease, transfer or other disposition or
loans or other financial accommodation or issuance and/or sale (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions) and taxes paid or payable as a result thereof and in the case of a
sale of any assets or properties or interest in assets and properties, amounts
applied to the repayment of Indebtedness secured by a valid and enforceable lien
(other than a lien created under the Loan Documents) on the asset or assets that
are the subject of such sale or other disposition required to be repaid in
connection with such transaction.

1.111 “Net Recovery Percentage” shall mean, with respect to each category of
Eligible Inventory, the fraction, expressed as a percentage, (a) the numerator
of which is the amount equal to the amount of the recovery in respect of such
category of Inventory, at such time on a “net orderly liquidation value” basis
as set forth in the most recent acceptable appraisal of Inventory received by
Agent in accordance with Section 7.3, net of estimated liquidation expenses, and
(b) the denominator of which is the applicable original cost of the aggregate
amount of the Inventory subject to such appraisal.

1.112 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers to Agent or any
Lender or any Issuing Bank, including principal, interest, charges, fees, costs
and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under this Agreement or any of the other Loan
Documents or on account of any Letter of Credit and all other Letter of Credit
Obligations, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to such Borrower under the United States
Bankruptcy Code, or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated, or
secured or unsecured and (b) for purposes only of Sections 1.141, 5.1, and
13.3(e) hereof and subject to the priority in right of payment set forth in
Section 6.7 hereof, all obligations, liabilities and indebtedness of every kind,
nature and description owing by any or all of Borrowers or Guarantors to Agent
or any Bank Product Provider arising under or pursuant to any Bank Products,
whether now existing or hereafter arising; provided, that, (i) as to any such
obligations, liabilities and indebtedness arising under or pursuant to a Hedge
Agreement, the same shall only be included within the Obligations if upon
Agent’s request, Agent shall have entered into an agreement, in form and
substance reasonably satisfactory to Agent, with the Bank Product Provider that
is a counterparty to such Hedge Agreement, as acknowledged and agreed to by
Administrative Borrower, providing for the delivery to Agent by such
counterparty of information with respect to the amount of such obligations and
providing for the other rights of Agent and such Bank Product Provider in
connection with such arrangements, (ii) any Bank Product Provider, other than
Wachovia and its Affiliates, shall have delivered written notice to Agent and
Administrative Borrower that (A) such Bank Product Provider has entered into a
transaction to provide Bank Products to a Borrower and Guarantor and (B) the
obligations arising pursuant to such Bank Products provided to Borrowers and
Guarantors constitute Obligations entitled to the benefits of the security
interest of Agent granted hereunder, and Agent shall have accepted such notice
in writing and (iii) in no event shall any Bank Product Provider acting in such
capacity to whom such obligations, liabilities or indebtedness are owing be
deemed a Lender for purposes hereof to the extent of and as to such obligations,
liabilities or indebtedness except that each reference to the term “Lender” in
Sections 14.1, 14.2, 14.3(b), 14.6, 14.7, 14.9, 14.12 and 15.6 hereof shall be
deemed to include such Bank Product Provider and in no event shall the approval
of any such person in its capacity as Bank Product Provider be required in
connection with the release or termination of any security interest or lien of
Agent.

1.113 “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

1.114 “Other Taxes” shall mean any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies of the United
States or any political subdivision thereof or any applicable foreign
jurisdiction, and all liabilities with respect thereto, in each case arising
from any payment made hereunder or under any of the other Loan Documents or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or any of the other Loan Documents

1.115 “Parent” shall mean ADC Telecommunications, Inc., a Minnesota corporation,
and its successors and assigns.

1.116 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 15.7 of this Agreement
governing participations.

1.117 “Participant Register” shall have the meaning set forth in Section 6.4(b)
hereof.

1.118 “Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Borrower or Guarantor sponsors,
maintains, or to which any Borrower, Guarantor or ERISA Affiliate makes, is
making, or is obligated to make contributions, other than a Multiemployer Plan.

1.119 “Permits” shall have the meaning set forth in Section 8.7 hereof.

1.120 “Permitted Acquisitions” shall mean the purchase by a Borrower, Guarantor
or any of their respective Subsidiaries, after the date hereof of an Acquired
Business, in one or a series of transactions, that satisfies each of the
following conditions as reasonably determined by Agent:

(a) the Acquired Business shall be engaged in a line of business substantially
similar to the business that Parent and its Subsidiaries are engaged in on date
hereof;

(b) the consideration paid or payable for the Acquired Business under the
applicable purchase agreement (including any earn-out or other deferred purchase
price payments) shall not exceed $300,000,000 and after giving effect to such
consideration, the aggregate amount of all consideration paid for all Permitted
Acquisitions during the term of this Agreement (exclusive of any earn-out or
other deferred purchase price payments agreed upon in connection with any prior
acquisition that were not required to be paid) shall not exceed $500,000,000;

(c) no Default or Event of Default shall exist or have occurred as of the date
of the acquisition or any payment in respect thereof and after giving effect to
the acquisition or such payment;

(d) Liquidity shall have been not less than (i) $225,000,000 for the three
(3) month period immediately prior to the date of any such acquisition and (ii)
$200,000,000 on the date of such acquisition and after giving effect to all
purchase price payments paid or payable in connection with such acquisition
(including any agreed earn-out or other deferred purchase price payments);

(e) average Excess Availability shall have been not less than (i) $25,000,000
for the consecutive thirty (30) day period immediately prior to the date of any
such acquisition and (ii) $25,000,000 on the date of such acquisition and after
giving effect to all purchase price payments paid or payable in connection with
such acquisition (including any agreed earn-out or other deferred purchase price
payments);

(f) in the case of a Material Acquisition, Agent shall have received: (i) not
less than ten (10) Business Days prior written notice thereof, which notice
shall include (A) the most recent annual and interim financial statements with
respect to the Acquired Business and related statements of income and cash
flows, (B) detailed forecasts of cash flows for the Acquired Business, and
(C) detailed projections for Parent and its Subsidiaries through the Maturity
Date giving pro forma effect to such acquisition, based on assumptions
satisfactory to Agent and demonstrating pro forma compliance with all financial
covenants set forth in Section 11 of this Agreement (without regard to the
amount of Excess Availability), prepared in good faith and in a manner and using
such methodology as is consistent with the most recent financial statements
delivered to Agent pursuant to Section 9.6 and in form and substance reasonably
satisfactory to Agent, (ii) a Compliance Certificate completed on a pro forma
basis giving effect to the acquisition and showing that Borrowers and Guarantors
shall be in compliance with all of the covenants set forth in Section 11 for
each of the twelve (12) months following the date of such acquisition, without
regard to the amount of the Excess Availability and (iii) if the Acquired
Business is to become a Borrower hereunder, current, updated projections of the
amount of the Borrowing Base, Liquidity, and Excess Availability for each of the
twelve (12) months following the date of such acquisition, in a form reasonably
satisfactory to Agent, representing Borrowers’ reasonable best estimate of the
future Liquidity, Borrowing Base and Excess Availability for the period set
forth therein as of the date not more than ten (10) days prior to the date of
such acquisition, which projections shall have been prepared on the basis of the
assumptions set forth therein which Borrowers believe are fair and reasonable as
of the date of preparation in light of current and reasonably foreseeable
business conditions and which projections shall show amounts of Excess
Availability reasonably satisfactory to Agent;

(g) in the case of a Material Acquisition of Equity Interests of an Acquired
Business that will thereby become a Domestic Subsidiary, or the formation of any
Domestic Subsidiary in connection with a Material Acquisition, (i) the Borrower
or Guarantor forming and or acquiring such Domestic Subsidiary shall, except as
Agent may otherwise agree, (A) execute and deliver to Agent, a pledge and
security agreement, in form and substance reasonably satisfactory to Agent,
granting to Agent a first pledge of and lien on all of the issued and
outstanding shares of Equity Interests of any such Domestic Subsidiary,
(B) deliver the original stock certificates evidencing such shares of Equity
Interests (or such other evidence as may be issued in the case of a limited
liability company), together with stock powers with respect thereto duly
executed in blank (or the equivalent thereof in the case of a limited liability
company in which such interests are certificated, or otherwise take such actions
as Agent shall require with respect to Agent’s security interests therein) and
(ii) as to any such Domestic Subsidiary, except as Agent may otherwise agree,
the Borrower or Guarantor forming such Domestic Subsidiary shall cause any such
Domestic Subsidiary to execute and deliver to Agent, the following (each in form
and substance reasonably satisfactory to Agent), (A) an absolute and
unconditional guarantee of payment of the Obligations, (B) a security agreement
granting to Agent a first security interest and lien (except as otherwise
consented to in writing by Agent) upon all of the assets of any such Domestic
Subsidiary, and (C) such other agreements, documents and instruments as Agent
may reasonably require in connection with the documents referred to above in
order to make such Domestic Subsidiary a party to this Agreement as a “Borrower”
or as a “Guarantor” as Administrative Borrower may elect, including, but not
limited to, supplements and amendments hereto, authorization to file UCC
financing statements, Collateral Access Agreements and other consents, waivers,
acknowledgments and other agreements from third persons which Agent may deem
necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the assets purchased, corporate resolutions and
other organization and authorizing documents of such Person, and favorable
opinions of counsel to such person;

(h) in the case of a Material Acquisition of assets (other than Equity
Interests) by any Borrower or Guarantor, Agent shall have received, in form and
substance reasonably satisfactory to Agent, (i) evidence that Agent has valid
and perfected security interests in and liens upon all purchased assets to the
extent such assets constitute Collateral hereunder and (ii) such other
agreements, documents and instruments as Agent may require in connection with
such assets, including, but not limited to, supplements and amendments hereto,
authorization to file UCC financing statements, Collateral Access Agreements and
other consents, waivers, acknowledgments and other agreements from third persons
which Agent may deem reasonably necessary or desirable in order to permit,
protect and perfect its security interests in and liens upon the assets
purchased, corporate resolutions and other organization and authorizing
documents of such Person; and

(i) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments relating to each Material Acquisition,
which documents shall be satisfactory to Agent.

It is hereby acknowledged that the Accounts and Inventory of any Acquired
Business shall not constitute Eligible Accounts or Eligible Inventory until
(i) the Administrative Borrower has notified Agent that such Acquired Business
is to be a Borrower hereunder (or, in the case of an asset purchase, such assets
were acquired by a Borrower), (ii) Agent shall have received, at its option, an
appraisal of the Inventory of the Acquired Business and such other assets of the
Acquired Business as Agent may specify, in each case in form and containing
assumptions and appraisal methods reasonably satisfactory to Agent by an
appraiser reasonably acceptable to Agent, on which Agent and Lenders are
expressly permitted to rely, and (iii) Agent shall have completed a field
examination with respect to the business and assets of the Acquired Business in
accordance with Agent’s customary procedures and practices and as otherwise
required by the nature and circumstances of the business of the Acquired
Business, the scope and results of which shall be satisfactory to Agent, and any
Accounts and Inventory of the Acquired Business shall only be Eligible Accounts
and Eligible Inventory, respectively, to the extent that Agent determines
(through such field examination or otherwise) that the criteria for Eligible
Accounts and Eligible Inventory set forth herein are satisfied with respect
thereto in accordance with this Agreement (or such other or additional criteria
as Agent may, at its option, establish with respect thereto in accordance with
this Agreement and subject to such Reserves as Agent may establish in connection
with the Acquired Business).

1.121 “Permitted Dispositions” shall mean each of the following, without
duplication:

(a) sales of Inventory and worn out, obsolete or surplus Equipment in the
ordinary course of business;

(b) sales or other dispositions by any Borrower or Guarantor of Collateral
(other than the Equity Interests of a Borrower or Guarantor, except as otherwise
permitted herein) out of the ordinary course of business in connection with the
sale of an entire product line or division of any Borrower or Guarantor;
provided, that, as to each and all such sales and dispositions,
(i) Administrative Borrower shall have given Agent at least ten (10) Business
Days prior notice of such sale, which notice shall include a description of the
assets to be sold, and, in the event the sale or other disposition involves
Collateral having a value in excess of $2,500,000, copies of the related
purchase and sale agreements, (ii) as of the date of such sale or other
disposition and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing, (iii) such sales or other dispositions of
Collateral shall be on commercially reasonable prices and terms in a bona fide
arm’s length transaction with a Person that is not an Affiliate, (iv) at Agent’s
request, Administrative Borrower shall have delivered to Agent a new Borrowing
Base Certificate, not more than three (3) days prior to such sale or other
disposition, calculating the Borrowing Base after giving effect to such sale(s)
or other disposition(s), and which shall show Excess Availability of not less
than $25,000,000 (A) for each of the thirty days prior to such sale or
disposition, and (B) on the date of such sale or other disposition, and
immediately after giving effect thereto (v), all Net Cash Proceeds payable or
delivered to such Borrower or Guarantor in respect of such sale or other
disposition shall be paid or delivered, or caused to be paid or delivered, to
Agent, for application to the Obligations in accordance with Section 6.7 hereof;
and (vi) the aggregate net book value of all Collateral sold or otherwise
disposed of during any consecutive (12) month period during the term of this
Agreement shall not exceed $15,000,000, provided, that, notwithstanding the
foregoing limitation set forth in clause (vi), the limitation shall be
$25,000,000 for the period commencing December 1, 2009 through and including
November 30, 2010.

(c) sales, transfers or other dispositions of assets (other than Equity
Interests) that do not constitute Collateral and which sales or other
dispositions do not constitute Restricted Payments or Permitted Investments,
provided, that, (i) at the time of such sale, transfer or other disposition and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (ii) in the case of dispositions of Intellectual Property
such dispositions would not limit or restrict Agent’s ability to sell or realize
its security interest in any of the Inventory or other Collateral, and
(iii) such sales, transfers and other dispositions are otherwise permitted
herein;

(d) the issuance and sale by Parent of its Equity Interests after the date
hereof; provided, that, (i) Parent shall not be required to pay any cash
dividends or repurchase or redeem such Equity Interests, except as otherwise
permitted in Section 10.5 hereof, (ii) the terms of such Equity Interests, and
the terms and conditions of the purchase and sale thereof, shall not include any
terms that include any limitation on the right of any Borrower to request or
receive Loans or Letters of Credit or the right of any Borrower and Guarantor to
amend or modify any of the terms and conditions of this Agreement or any of the
other Loan Documents or otherwise in any way relate to or affect the
arrangements of Borrowers and Guarantors with Agent and Lenders and (iii) all of
the Net Cash Proceeds of the sale and issuance of such Equity Interests shall be
paid to Agent for application to the Revolving Loans which amounts may be
reborrowed;

(e) any transfer of property or assets, including Equity Interests, from any
Borrower or Guarantor to any other Borrower or Guarantor;

(f) any transfer of property or assets, or issuance of Equity Interests, that is
a Restricted Payment permitted under Section 10.5 or Permitted Investment
permitted under Section 10.4; and

(g) the transfer of cash for the payment of Indebtedness to the extent such
payments are permitted hereunder and for the payment of other payables in the
ordinary course of the business of Borrowers and Guarantors.

1.122 “Permitted Investments” shall mean each of the following:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) investments in cash or Cash Equivalents held in deposit accounts, provided,
that, (i) at any time on and after a Cash Dominion Event and for so long as the
same is continuing, no Loans are then outstanding; except that the limitation in
this clause (i) shall not apply to (A) Qualified Cash, (B) funds held in deposit
accounts that are not required to be transferred to Agent after a Cash Dominion
Event as provided in Section 6.6 hereof, (C) deposits of cash or other
immediately available funds in operating demand deposit accounts used for
disbursements to the extent required to provide funds for amounts drawn or
anticipated to be drawn shortly on such accounts and which may be held in Cash
Equivalents consisting of overnight investments until so drawn (so long as such
funds and Cash Equivalents are not held more than three (3) Business Days from
the date of the initial deposit thereof), and (ii) the terms and conditions of
Section 5.2(d) hereof shall have been satisfied with respect to the deposit
account in which such cash or Cash Equivalents are held;

(c) any other investments permitted under the Administrative Borrower’s cash
investment policy, as it may be amended from time to time with the approval of
the Administrative Borrower’s Board of Directors or a committee thereof;
provided, that, upon and during the continuation of any Default or Event of
Default, while there are any Revolving Loans outstanding, no new investments
shall be permitted unless (i) Liquidity shall have been not less than
$225,000,000 for the three (3) month period immediately prior to the date of any
such investment and not less than $200,000,000 on the date of such investment,
(ii) Agent shall have received a Compliance Certificate completed on a pro forma
basis giving effect to the investment and showing that Borrowers and Guarantors
are in compliance with all of the covenants set forth in Section 11 without
regard to the amount of the Excess Availability, and (iii) average Excess
Availability shall have been not less than $25,000,000 for the consecutive
thirty (30) day period immediately prior to the date of any such investment and
not less than $25,000,000 on the date of such investment and after giving effect
to such investment;

(d) the existing equity investments of each Borrower and Guarantor as of the
date hereof in its Subsidiaries, and additional equity investments in such
Subsidiaries, provided, that, with respect to each such investment made after
the date hereof (i) Liquidity shall have been not less than $225,000,000 for the
three (3) month period immediately prior to the date of any such investment and
not less than $200,000,000 on the date of such investment, (ii) Agent shall have
received a Compliance Certificate completed on a pro forma basis giving effect
to the investment and showing that Borrowers and Guarantors are in compliance
with all of the covenants set forth in Section 11 without regard to the amount
of the Excess Availability, and (iii) average Excess Availability shall have
been not less than $25,000,000 for the consecutive thirty (30) day period
immediately prior to the date of any such investment and not less than
$25,000,000 on the date of such investment and after giving effect to such
investment;

(e) loans and advances by any Borrower or Guarantor to employees of such
Borrower or Guarantor for (i) reasonable and necessary work-related travel or
other ordinary business expenses to be incurred by such employees in connection
with their work for such Borrower or Guarantor and (ii) reasonable and necessary
relocation expenses of such employees (including home mortgage financing for
relocated employees);

(f) stock or obligations issued to any Borrower or Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, upon and during the
continuation of any Default or Event of Default, the original of any such stock
or instrument evidencing such obligations shall be promptly delivered to Agent,
upon Agent’s request, together with such stock power, assignment or endorsement
by such Borrower or Guarantor as Agent may request;

(g) obligations of account debtors to any Borrower or Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to such Borrower or Guarantor; provided, that, promptly upon the
receipt of the original of any such promissory note by such Borrower or
Guarantor in an amount in excess of $50,000 (and all such promissory notes in
the event the aggregate principal amount thereof, at any time, is excess of
$250,0000), such promissory note shall be endorsed to the order of Agent by such
Borrower or Guarantor and promptly delivered to Agent as so endorsed;

(h) loans by a Borrower or Guarantor to another Borrower or Guarantor after the
date hereof; provided, that,

(i) as to all of such loans,

(A) the Indebtedness arising pursuant to any such loan shall not be evidenced by
a promissory note or other instrument, unless the single original of such note
or other instrument is promptly delivered to Agent upon its request to hold as
part of the Collateral, with such endorsement and/or assignment by the payee of
such note or other instrument as Agent may require, and

(B) as of the date of any such loan and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing;

(ii) as of the date of any such loan and after giving effect thereto, the
Borrower or Guarantor making such loan shall be Solvent; and

(iii) as to loans by a Guarantor to a Borrower, (A) the Indebtedness arising
pursuant to such loan shall be subject to, and subordinate in right of payment
to, the right of Agent and Lenders to receive the prior final payment and
satisfaction in full of all of the Obligations on terms and conditions
reasonably acceptable to Agent, (B) promptly upon Agent’s request, Agent shall
have received a subordination agreement, in form and substance reasonably
satisfactory to Agent, providing for the terms of the subordination in right of
payment of such Indebtedness of such Borrower to the prior final payment and
satisfaction in full of all of the Obligations, duly authorized, executed and
delivered by such Guarantor and such Borrower, and (C) no Borrower or Guarantor
shall, directly or indirectly make, or be required to make, any payments in
respect of such Indebtedness prior to the end of the then current term of this
Agreement;

(i) loans by a Borrower or Guarantor to a Subsidiary of Parent which is not
either a Borrower or Guarantor after the date hereof; provided, that, as to all
of such loans,

(i) as of the date of any such loan and after giving effect thereto, the
Borrower or Guarantor making such loan shall be Solvent,

(ii) as of the date of any such loan and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing; and

(iii) the net outstanding amount of all such loans made after the date hereof,
after giving effect to any offsetting payments or transfers of assets received
from the Subsidiary borrower substantially contemporaneously with such loan, at
any time shall not exceed $75,000,000.

(j) the existing equity investments, loans and advances of each Borrower and
Guarantor in other Persons set forth in the Information Certificate and any
renewals, extensions, replacements or substitutions thereof;

(k) Investments made by any Subsidiary that is not a Borrower or Guarantor in
any other Subsidiary, including any Borrower or Guarantor, whether as loans or
equity investments; provided, that, any loans to a Borrower shall be
subordinated in right of payment to the rights of Agent and Lenders as provided
in clause (g)(iii) of this definition;

(l) (i) Investments consisting of the purchase price paid for any Permitted
Acquisition (whether paid directly by a Borrower or Guarantor or indirectly by
transfer of assets to a Subsidiary) and (ii) the existing investments of any
Acquired Business retained by such Acquired Business after a Permitted
Acquisition,

(m) provided, no Default or Event of Default exists or would result therefrom,
Investments not otherwise permitted hereunder not to exceed $50,000,000 in the
aggregate during the term of this Agreement; and

(n) the loans and advances not otherwise permitted hereunder and set forth on
Schedule 9.10 Part B1 to the Information Certificate; provided, that, as to such
loans and advances, Borrowers and Guarantors shall not, directly or indirectly,
amend, modify, alter or change the terms of such loans and advances or any
agreement, document or instrument related thereto in a manner adverse to such
Borrower or Guarantor, as applicable, and Borrowers and Guarantors shall furnish
to Agent all material notices or demands in connection with such loans and
advances either received by any Borrower or Guarantor or on its behalf, promptly
after the receipt thereof, or sent by any Borrower or Guarantor or on its
behalf, concurrently with the sending thereof, as the case may be.

1.123 “Permitted Liens” shall have the meaning set forth in Section 10.2 hereof.

1.124 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.125 “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years or with respect to which any Borrower or Guarantor
may incur liability.

1.126 “Pledged Equity Interests” shall mean each Borrower or Guarantor’s Equity
Interests in the corporations, limited liability companies or other entities
listed on Schedule 1.126 hereto, and any Domestic Subsidiary formed or acquired
after the date hereof subject to the provisions of Section 9.10 and as required
pursuant to a Permitted Acquisition.

1.127 “Pro Rata Share” shall mean, as to any Lender, the fraction (expressed as
a percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of the
Lenders, as adjusted from time to time in accordance with the provisions hereof;
provided, that, if the Commitments have been terminated, the numerator shall be
the unpaid amount of such Lender’s Loans and its interest in Special Agent
Advances and Letter of Credit Obligations and the denominator shall be the
aggregate amount of all unpaid Loans and Letter of Credit Obligations.

1.128 “Provision for Taxes” shall mean an amount equal to all taxes imposed on
or measured by net income, whether Federal, State, Provincial, county or local,
and whether foreign or domestic, that are paid or payable by any Person in
respect of any period in accordance with GAAP.

1.129 “Qualified Cash” shall mean (a) cash or Cash Equivalents owned by a
Borrower in a deposit account maintained by Borrower in the United States which
are (i) available for use by a Borrower, without condition or restriction (other
than in favor of Agent), (i) free and clear of any pledge, security interest,
lien, claim or other encumbrance (other than in favor of Agent), and
(ii) subject to a Deposit Account Control Agreement, and (b) cash or Cash
Equivalents owned by a Borrower in an Investment Account maintained by a
Borrower in the United States, which are (i) free and clear of any pledge,
security interest, lien, claim or other encumbrance (other than in favor of
Agent and other than in favor of the securities intermediary where the
Investment Account referred to below is maintained for its customary fees and
charges and any other liens permitted under this Agreement), and (ii) in an
Investment Account maintained by a Borrower in the United States specifically
and solely used for purposes of holding such cash or Cash Equivalents, provided,
that, in each case, Agent shall have received evidence, in form and substance
reasonably satisfactory to Agent, of the amount of such cash or Cash Equivalents
held in any such deposit account or Investment Account as of the applicable date
of the calculation of Liquidity by Agent.

1.130 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located.

1.131 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or
(e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to any Borrower or
Guarantor, whether from the sale and lease of goods or other property, licensing
of any property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

1.132 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any account debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of any Borrower or Guarantor with respect to the foregoing
maintained with or by any other person).

1.133 “Register” shall have the meaning set forth in Section 6.4(a) hereof.

1.134 “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate more than fifty (50%) percent of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom more than fifty (50%) percent of the then outstanding Loans and
participation interests in other Obligations are owing; provided, that, if at
any time there are two (2) or fewer Lenders, then “Required Lenders” shall mean
all Lenders.

1.135 “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish (without duplication) and revise, reducing
the amount of Loans and Letters of Credit which would otherwise be available to
any Borrower under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as determined by Agent,
adversely affect, or would have a reasonable likelihood of adversely affecting,
either (i) the Collateral or any other property which is security for the
Obligations, its value or the amount that might be received by Agent from the
sale or other disposition or realization upon such Collateral, or (ii) the
assets or business of any Borrower or Guarantor or (iii) the security interests
and other rights of Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any Borrower or Guarantor to Agent is or may have been incomplete,
inaccurate or misleading in any material respect or (c) in respect of any
Default or an Event of Default. Without limiting the generality of the
foregoing, Reserves may be established to reflect any of the following:
(i) dilution with respect to Accounts (based on the ratio of the aggregate
amount of non-cash reductions in Accounts for any period to the aggregate dollar
amount of the sales of such Borrower for such period) as calculated by Agent for
any period is or is reasonably anticipated to be greater than five (5%) percent,
(ii) returns, discounts, claims, credits and allowances of any nature that are
not paid pursuant to the reduction of Accounts and not reflected in the original
amount of such Account, (iii) the sales, excise or similar taxes included in the
amount of any Accounts reported to Agent and amounts due or to become due in
respect of sales, use and/or withholding taxes, and (iv) any rental payments,
service charges or other amounts due or to become due to owners or lessors of
real property to the extent Inventory or Records are located in or on such
property or in the possession or control of such parties or such Records are
needed to monitor or otherwise deal with the Collateral (other than for
locations where Agent has received a Collateral Access Agreement executed and
delivered by the owner and lessor of such real property that Agent has
acknowledged in writing is in form and substance satisfactory to Agent), (v) any
rental payments, service charges or other amounts due or to become due to
lessors of personal property; (vi) an increase in the number of days of the
turnover of Inventory or a change in the mix of the Inventory that results in an
overall decrease in the value thereof or a deterioration in its nature or
quality (but only to the extent not addressed by the lending formulas in a
manner satisfactory to Agent), (vii) variances between the perpetual inventory
records of Borrowers and the results of the test counts of Inventory conducted
by Agent with respect thereto in excess of the percentage acceptable to Agent,
(viii) rebates, stock rotation credits and price protection credits, (ix) the
aggregate amount of deposits, if any, received by any Borrower from its
customers in respect of unfilled orders for goods, (x) obligations, liabilities
or indebtedness (contingent or otherwise) of Borrowers or Guarantors to any Bank
Product Provider arising under or in connection with any Bank Products of any
Borrower or Guarantor with a Bank Product Provider or as such Bank Product
Provider may otherwise require and Agent may agree in connection therewith to
the extent that such obligation, liabilities or indebtedness constitute
Obligations as such term is defined herein or otherwise receive the benefit of
the security interest of Agent in any Collateral, (xi) fluctuations in the
Exchange Rate of Canadian Dollars into US Dollars so long as there are Eligible
Accounts denominated in Canadian Dollars, (xii) in respect of Eligible
Distributor Stock Accounts, the amount of returns, and allowances of any nature,
that not reflected in the original amount of such Account (without duplication
of any other Reserve hereunder), or (xiii) the MAE Reserve. To the extent that
an event, condition or matter as to any Eligible Account or Eligible Inventory
is addressed pursuant to the treatment thereof within the applicable definition
of such terms, Agent shall not also establish a Reserve to address the same
event, condition or matter. The amount of any Reserve established by Agent shall
have a reasonable relationship to the event, condition or other matter which is
the basis for such Reserve as determined by Agent in good faith and Agent may,
at its option, deduct such Reserve from the Maximum Credit at any time that the
Maximum Credit is less than the amount of the Borrowing Base..

1.136 “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests of Parent or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to Parent or such Subsidiary’s stockholders, partners or members (or the
equivalent Person thereof), or payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Parent or any of its
Subsidiaries, or any setting apart of funds or property for any of the
foregoing.

1.137 “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.

1.138 “S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc, and its successors and assigns.

1.139 “Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

1.140 “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

1.141 “Secured Parties” shall mean, collectively, (a) Agent, (b) Lenders,
(c) the Issuing Bank and (d) any Bank Product Provider; provided, that, as to
any Bank Product Provider, only to the extent of the Obligations owing to such
Bank Product Provider, such parties are sometimes referred to herein
individually as a “Secured Party”.

1.142 “Settlement Period” shall have the meaning set forth in Section 6.13
hereof.

1.143 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

1.144 “Special Agent Advances” shall have the meaning set forth in Section 14.11
hereof.

1.145 “Standby LCs” shall mean all Letters of Credit other than Commercial LCs;
each sometimes being referred to herein individually as a “Standby LC”.

1.146 “Subordinated Debt” shall mean any Indebtedness of a Borrower or Guarantor
that is subject to, and subordinate in right of payment to, the right of Agent
and Lenders to receive the prior final payment and satisfaction in cash in full
of all of the Obligations and subject to such other terms and conditions as
Agent may reasonably require with respect thereto.

1.147 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Equity Interests or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Equity Interests of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.148 “Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of Agent, any Issuing Bank or any Lender, (a) such taxes
(including income taxes, franchise taxes, branch profits or capital taxes) as
are imposed on or measured by Agent’s, such Issuing Bank’s, or such Lender’s net
income or capital (or other taxes imposed in lieu thereof) by any jurisdiction
or political subdivision thereof and (b) all interest and penalties imposed on
Agent, such Issuing Bank or such Lender with respect to the taxes described in
clause (a) above.

1.149 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine).

1.150 “US Dollars”, “US$” and “$” shall each mean lawful currency of the United
States of America.

1.151 “US Dollar Equivalent” shall mean at any time (a) as to any amount
denominated in US Dollars, the amount thereof at such time, and (b) as to any
amount denominated in Canadian Dollars or any other currency, the equivalent
amount in US Dollars at such time using the Exchange Rate in effect on the
Business Day of determination.

1.152 “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost computed on a first-in first-out basis in
accordance with GAAP or (b) market value; provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of the Inventory shall not
include: (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Borrower or (B) write-ups or
write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof, if any. .

1.153 “Voting Stock” shall mean, as to any Person, Equity Interests of such
Person entitled to vote generally in the election of directors of such Person.

1.154 “Wachovia” shall mean Wachovia Bank, National Association, in its
individual capacity, and its successors and assigns.

1.155 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

          SECTION 2.   CREDIT FACILITIES   2.1    
Revolving Loans.
       
 

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to Borrowers from time to time in amounts requested by such Borrower (or
Administrative Borrower on behalf of such Borrower) up to the aggregate amount
outstanding for all Borrowers at any time equal to the lesser of: (i) the
Borrowing Base at such time or (ii) the Maximum Credit.

(b) Except with the consent of Agent and all Lenders, or as otherwise provided
herein, (i) the aggregate amount of the Revolving Loans and the Letter of Credit
Obligations outstanding at any time shall not exceed the lesser of: (A) the
Borrowing Base or (B) the Maximum Credit, (ii) the aggregate principal amount of
the Revolving Loans and Letter of Credit Obligations outstanding to Borrowers
based on the Eligible Inventory shall not exceed the Inventory Loan Limit, and
(iii) the aggregate amount of the Revolving Loans and Letter of Credit
Obligations outstanding at any time based upon Eligible In-Transit Inventory
shall not exceed $1,600,000. Subject to the terms and conditions hereof, each
Borrower (or Administrative Borrower on behalf of such Borrower) may from time
to time borrow, prepay and reborrow Revolving Loans. No Lender shall be required
to make any Revolving Loan, if, after giving effect thereto the aggregate
outstanding principal amount of all Revolving Loans of such Lender, together
with such Lender’s Pro Rata Share of the aggregate amount of all Letter of
Credit Obligations, would exceed such Lender’s Commitment.

2.2 Letters of Credit.

(a) General. Subject to and upon the terms and conditions contained herein and
in the Letter of Credit Documents, at the request of a Borrower (or
Administrative Borrower on behalf of such Borrower), Agent agrees to cause
Issuing Bank to issue, and Issuing Bank agrees to issue, for the account of such
Borrower one or more Letters of Credit, for the ratable risk of each Lender
according to its Pro Rata Share, containing terms and conditions reasonably
acceptable to Agent and Issuing Bank.

(b) Notice of Issuance, Amendment, Renewal, Extension. The Borrower requesting
such Letter of Credit (or Administrative Borrower on behalf of such Borrower)
shall give Agent and the Issuing Bank with respect thereto three (3) Business
Days’ prior written notice of such Borrower’s request for the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit). Such notice shall be irrevocable and shall (i) specify the
original face amount of the Letter of Credit requested (or identify the Letter
of Credit to be amended, renewed or extended), (ii) the effective date (which
date shall be a Business Day and in no event shall be a date less than ten
(10) days prior to the end of the then current term of this Agreement) of
issuance of such requested Letter of Credit (or such amendment, renewal or
extension), (iii) whether such Letter of Credit may be drawn in a single or in
partial draws, (iv) the date on which such requested Letter of Credit is to
expire, (v) the purpose for which such Letter of Credit is to be issued,
(vi) the name and address of the beneficiary of the requested Letter of Credit,
(vii) such other information as shall be reasonably necessary to enable the
Issuing Bank to prepare, amend, renew or extend such Letter of Credit and
(viii) if requested by Issuing Bank or Agent, the Borrower requesting such
Letter of Credit (or Administrative Borrower on behalf of such Borrower) shall
have delivered to Issuing Bank with respect thereto at such times and in such
manner as such Issuing Bank may require, an application, in form and substance
satisfactory to such Issuing Bank and Agent, for the issuance of the Letter of
Credit and such other Letter of Credit Documents as may be required pursuant to
the terms thereof. If requested by the Issuing Bank, the Borrower requesting the
Letter of Credit (or Administrative Borrower on behalf of such Borrower) shall
attach to the request the proposed terms of the Letter of Credit. In no event
shall a Letter of Credit be issued, amended, renewed or extended unless the
forms and terms of the proposed Letter of Credit (as amended, renewed or
extended, as the case may be) is satisfactory to Agent and Issuing Bank. The
renewal or extension of, or increase in the amount of, any Letter of Credit
shall, for purposes hereof, be treated in all respects the same as the issuance
of a new Letter of Credit hereunder.

(c) Certain Conditions to Letters of Credit. In addition to being subject to the
satisfaction of the applicable conditions precedent contained in Section 4
hereof and the other terms and conditions contained herein, no Letter of Credit
shall be available to Borrowers unless each of the following conditions
precedent have been satisfied in a manner reasonably satisfactory to Agent:
(i) the Borrower requesting such Letter of Credit (or Administrative Borrower on
behalf of such Borrower) shall have delivered to the Issuing Bank the documents,
required under Section 2.2(b), and the form and terms of the proposed Letter of
Credit shall be satisfactory to Agent and Issuing Bank, (ii) as of the date of
issuance, no order of any court, arbitrator or other Governmental Authority
shall purport by its terms to enjoin or restrain money center banks generally
from issuing letters of credit of the type and in the amount of the proposed
Letter of Credit, and no law, rule or regulation applicable to money center
banks generally and no request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over money center banks
generally shall prohibit, or request that Issuing Bank (or other issuer) refrain
from, the issuance of letters of credit generally or the issuance of such Letter
of Credit, (iii) after giving effect to the issuance of such Letter of Credit,
the Letter of Credit Obligations shall not exceed the Letter of Credit Limit,
and (iv) in the case of a Letter of Credit issued for the account of a Borrower,
the Excess Availability prior to giving effect to any Reserves with respect to
such Letter of Credit, on the date of the proposed issuance of any Letter of
Credit shall be equal to or greater than: (A) if the proposed Letter of Credit
is for the purpose of purchasing Eligible Inventory consisting of finished goods
and the documents of title with respect thereto are consigned to Issuing Bank,
the sum of (1) the percentage equal to one hundred (100%) percent minus the then
applicable percentage with respect to Eligible Inventory set forth in the
definition of the term Borrowing Base multiplied by the Value of such Eligible
Inventory, plus (2) unpaid freight, taxes, duty and other amounts which Agent
estimates must be paid in connection with such Inventory upon arrival and for
delivery to one of Borrowers’ locations for Eligible Inventory within the United
States of America or Canada and (B) if the proposed Letter of Credit is for any
other purpose or the documents of title are not consigned to Issuing Bank in
connection with a Letter of Credit for the purpose of purchasing Inventory, an
amount equal to one hundred (100%) percent of the Letter of Credit Obligations
with respect thereto. Effective on the issuance of each Letter of Credit, a
Reserve shall be established in the applicable amount set forth in
Section 2.2(c)(iv)(A) or Section 2.2(c)(iv)(B).

(d) Letter of Credit Sublimit. Except in Agent’s discretion and with the consent
of all Lenders, the amount of all outstanding Letter of Credit Obligations shall
not at any time exceed the Letter of Credit Limit.

(e) Expiration. Each Standby LC shall expire at or prior to the earlier of
(i) twelve (12) months after the date of the issuance of such Standby LC (or in
the case of any renewal or extension thereof, twelve (12) months after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Maturity Date; provided, that, (A) any Standby LC with a one year tenor may
provide for automatic renewal or extension thereof for additional one year
periods (which in no event shall extend beyond the date referred to in clause
(ii) above) so long as such Standby LC permits the Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Standby LC) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Standby LC is issued and (B) if the Issuing Bank and Agent each
consent, the expiration date on any Standby LC may extend beyond the date
referred to in clause (ii) above. Each Commercial LC (meaning any Letter of
Credit consisting of a letter of credit issued for the purpose of providing the
primary manner of payment for the purchase price of goods or services by
Borrower in the ordinary course of the business of Borrower (and not in the
event that Borrower fails to make payment)) shall expire on the earlier of one
hundred eighty (180) days after such Commercial LC’s date of issuance, renewal
or extension (as applicable) or the date five (5) Business Days prior to the
Maturity Date.

(f) Letter of Credit Participations. Immediately upon the issuance or amendment
of any Letter of Credit issued for the account of a Borrower, each Lender shall
be deemed to have irrevocably and unconditionally purchased and received,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Pro Rata Share of the liability with respect to such
Letter of Credit and the obligations of Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto). Each Lender
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to Issuing Bank therefor and discharge
when due, its Pro Rata Share of all of such obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Lender’s
participation in any such Letter of Credit, to the extent that Issuing Bank has
not been reimbursed or otherwise paid as reasonably required hereunder with
respect to any such Letter of Credit or under any such Letter of Credit, each
such Lender shall pay to Issuing Bank its Pro Rata Share of such unreimbursed
drawing or other amounts then due to Issuing Bank in connection therewith.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that there is a Defaulting Lender, Issuing Bank shall not be required to
issue any Letter of Credit, or increase or extend or otherwise amend any Letter
of Credit, unless Issuing Bank has entered into arrangements reasonably
satisfactory to it and Borrowers with respect to the participation in Letters of
Credit by such Defaulting Lender. Issuing Bank may require that Borrower provide
cash collateral to it, or to Agent to hold on behalf of Issuing Bank, on terms
and conditions satisfactory to Issuing Bank, in an amount equal to such
Defaulting Lender’s Pro Rata Share of any Letter of Credit Obligations.

(g) Letter of Credit Reimbursement. If Issuing Bank shall make any payment in
respect of a Letter of Credit, Borrowers shall reimburse Issuing Bank by paying
to Agent an amount equal to such payment by Issuing Bank not later than 12:00
noon on the date that such payment by Issuing Bank is made, if the applicable
Borrower (or Administrative Borrower on behalf of such Borrower) shall have
received notice of such payment by the Issuing Bank prior to 10:00 a.m. on such
date, or, if such notice shall not have been received by such Borrower (or
Administrative Borrower) prior to such time on such date, then not later than
12:00 noon on (i) the Business Day that such Borrower (or Administrative
Borrower on behalf of such Borrower) receives such notice, if such notice is
received prior to 10:00 a.m., on the day of receipt, or (ii) the Business Day
immediately following the day that such Borrower (or Administrative Borrower on
behalf of such Borrower) receives such notice, if such notice is not received
prior to such time on the day of receipt; provided, that, unless such Borrower
(or Administrative Borrower on behalf of such Borrower) requests otherwise, and,
subject to the conditions to borrowing set forth herein, each drawing under any
Letter of Credit or other amount payable in connection therewith when due shall
constitute a request by the Borrower for whose account such Letter of Credit was
issued to Agent for a Base Rate Loan in the amount of such drawing or other
amount then due, and shall be made by Agent on behalf of Lenders as a Revolving
Loan as Administrative Borrower requests, or if such request is not received in
a timely manner, as Agent determines (or Special Agent Advance, as the case may
be) in an equivalent amount and, to the extent so financed, such Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Loan (or Special Agent Advance, as the case may be). If the
applicable Borrower fails to make such payment when due, subject to the rights
of Agent under Section 6.13 hereof, Agent may notify each Lender of the
applicable payment made by the Issuing Bank in respect of such Letter of Credit,
the payment then due from such Borrower in respect thereof and such Lender’s Pro
Rata Share thereof. Promptly following receipt of such notice, each Lender shall
pay to Agent its Pro Rata Share of the payment then due and Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from Lenders.
Promptly following receipt by Agent of any payment from a Borrower pursuant to
this paragraph, Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any payment made by
such Issuing Bank (other than the funding of a Revolving Loan or Special Agent
Advance as contemplated above) shall not constitute a Revolving Loan and shall
not relieve the applicable Borrower of its obligation to reimburse such Issuing
Bank for such payment.

(h) Obligations Absolute. The obligations of Borrowers to pay each Letter of
Credit Obligation, and the obligations of Lenders to make payments to Agent for
the account of Issuing Bank with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances, whatsoever,
notwithstanding the occurrence or continuance of any Default, Event of Default,
the failure to satisfy any other condition set forth in Section 4 hereof or any
other event or circumstance, and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, a
Borrower’s obligations hereunder. None of Agent, Lenders or the Issuing Banks,
or any of their Affiliates, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided, that, the foregoing shall not be construed to excuse an
Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by a Borrower that are caused by an Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Bank (as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(i) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify Agent and the applicable Borrower (or Administrative Borrower on behalf
of such Borrower) by telephone (confirmed by facsimile or otherwise as
Administrative Borrower and Issuing Bank may agree) of such demand for payment
and whether such Issuing Bank has made or will make any payment in respect
thereof; provided, that, any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and Lenders with respect to any such payment.

(j) Interim Interest. If an Issuing Bank shall make any payment in respect of a
Letter of Credit, or otherwise be owed any amounts in respect thereof, then,
unless the applicable Borrower shall reimburse Issuing Bank for such payment or
other amount in full on the date such payment is made or amount due, the unpaid
amount thereof shall bear interest, for each day from and including the date
such payment is made or amount due but excluding the date that the applicable
Borrower reimburses such payment or other amount, at the rate per annum then
applicable to Base Rate Loans. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank; except, that, interest
accrued on and after the date of payment by Agent or any Lender pursuant to
Section 2.2(g) above to reimburse such Issuing Bank shall be for the account of
Agent or such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the applicable
Borrower reimburses the applicable payment in full.

(k) Indemnification. Borrowers and Guarantors shall indemnify and hold Agent and
Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent or any Lender may suffer or incur in
connection with any Letter of Credit and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and
expenses due to any action taken by an Issuing Bank or correspondent with
respect to any Letter of Credit, except for such losses, claims, damages,
liabilities, costs or expenses that are a direct result of the gross negligence
or willful misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Each Borrower and
Guarantor assumes all risks for, and agrees to pay, all foreign, Federal, State
and local taxes, duties and levies relating to any goods subject to any Letter
of Credit or any documents, drafts or acceptances thereunder. Each Borrower and
Guarantor hereby releases and holds Agent and Lenders harmless from and against
any acts, waivers, errors, delays or omissions with respect to or relating to
any Letter of Credit, except for the gross negligence or willful misconduct of
Agent or any Lender as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction. The provisions of this Section 2.2(k) shall
survive the payment of Obligations and the termination of this Agreement.

(l) Account Party. Each Borrower hereby irrevocably authorizes and directs each
Issuing Bank to name such Borrower as the account party therein and to deliver
to Agent all instruments, documents and other writings and property received by
such Issuing Bank pursuant to the Letter of Credit and to accept and rely upon
Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the Letter of Credit Documents with
respect thereto. Nothing contained herein shall be deemed or construed to grant
any Borrower or Guarantor any right or authority to pledge the credit of Agent
or any Lender in any manner. Agent and Lenders shall have no liability of any
kind with respect to any Letter of Credit provided by Issuing Bank unless Agent
has duly executed and delivered to Issuing Bank the application or a guarantee
or indemnification in writing with respect to such Letter of Credit. Borrowers
and Guarantors shall be bound by any reasonable interpretation made in good
faith by Agent, or an Issuing Bank under or in connection with any Letter of
Credit or any documents, drafts or acceptances thereunder, notwithstanding that
such interpretation may be inconsistent with any instructions of any Borrower.
In connection with Inventory purchased pursuant to any Letter of Credit,
Borrowers shall, at Agent’s prior written request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest that upon Agent’s prior written request, such items are to be
delivered to Agent and/or subject to Agent’s order, and if they shall come into
such Borrower’s possession, to deliver them, upon Agent’s prior written request,
to Agent in their original form. Except as otherwise provided herein, Agent
shall not exercise such right to request such items so long as no Default or
Event of Default shall exist or have occurred and be continuing. Except as Agent
may otherwise specify, Borrowers shall designate the Issuing Bank with respect
to a Letter of Credit as the consignee on all bills of lading and other
negotiable and non-negotiable documents under such Letter of Credit.

(m) Any rights, remedies, duties or obligations granted or undertaken by any
Borrower to Issuing Bank in any application for any Letter of Credit, or any
other agreement in favor of Issuing Bank relating to any Letter of Credit, shall
be deemed to have been granted or undertaken by such Borrower to Agent. Any
duties or obligations undertaken by Agent to Issuing Bank in any application for
any Letter of Credit, or any other agreement by Agent in favor of Issuing Bank
relating to any Letter of Credit, shall be deemed to have been undertaken by
Borrowers to Agent and to apply in all respects to Borrowers.

2.3 Requests for Borrowings.

(a) To request a Revolving Loan, the Administrative Borrower on behalf of the
applicable Borrower) shall notify Agent of such request by telephone (i) in the
case of a Eurodollar Rate Loan, not later than 11:00 a.m., Chicago, Illinois
time, three (3) Business Days before the date of the proposed Eurodollar Rate
Loan or (ii) in the case of a Base Rate Loan, not later than 1:00 p.m. on the
same Business Day as the date of the proposed Base Rate Loan. Each such
telephonic request shall be irrevocable and, to the extent required by Agent,
shall be confirmed promptly by hand delivery or facsimile to Agent of a written
request in a form approved by Agent and signed by or on behalf of Borrowers.
Each such telephonic and written request shall specify the following
information:

(A) the Borrower requesting such Revolving Loan;

(B) the aggregate amount of such Revolving Loan;

(C) the date of such Revolving Loan, which shall be a Business Day;

(D) whether such Revolving Loan is to be a Base Rate Loan or a Eurodollar Rate
Loan; and

(E) the deposit account of the applicable Borrower specified on Schedule 8.10 of
the Information Certificate or any other account that shall be specified in a
written notice signed by an officer of such Borrower and delivered to and
approved by Agent to which the proceeds of such Revolving Loan are to be
transferred.

(b) If no election as to whether a Revolving Loan is to be a Base Rate Loan or
Eurodollar Rate Loan is specified in the applicable request, then the requested
Revolving Loan shall be a Base Rate Loan. Promptly following receipt of a
request for a Revolving Loan in accordance with this Section, Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Revolving
Loan to be made as part of the request.

(c) All Loans and Letters of Credit under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of, any
Borrower when deposited to the credit of any Borrower or otherwise disbursed or
established in accordance with the instructions of any Borrower or in accordance
with the terms and conditions of this Agreement.

(d) Except in Agent’s discretion and with the consent of all Lenders, or as
otherwise provided herein, the aggregate amount of the Revolving Loans and the
Letter of Credit Obligations outstanding at any time shall not exceed the lesser
of the Maximum Credit or the Borrowing Base.

2.4 Prepayments.

(a) Borrowers may prepay without penalty or premium the principal of any
Revolving Loan, in whole or in part, subject to Section 6.7 hereof.

(b) In the event that (i) the aggregate amount of the Revolving Loans and the
Letter of Credit Obligations outstanding at any time exceeds the lesser of:
(A) the Borrowing Base or (B) the Maximum Credit, (ii) the aggregate principal
amount of the Revolving Loans and Letter of Credit Obligations outstanding to
Borrowers at any time exceeds the Inventory Loan Limit, or (iii) the aggregate
amount of the Revolving Loans and Letter of Credit Obligations outstanding at
any time based upon Eligible In-Transit Inventory exceeds $1,600,000, such event
shall not limit, waive or otherwise affect any rights of Agent or Lenders in
such circumstances or on any future occasions and Borrowers shall, upon demand
by Agent, which may be made at any time or from time to time, immediately repay
to Agent the entire amount of any such excess(es) for which payment is demanded.

2.5 Increase in Maximum Credit.

(a) Administrative Borrower may, at any time, deliver a written request to Agent
to increase the Maximum Credit. Any such written request shall specify the
amount of the increase in the Maximum Credit that Borrowers are requesting,
provided, that, (i) in no event shall the aggregate amount of any such increase
in the Maximum Credit cause the Maximum Credit to exceed $100,000,000, (ii) such
request shall be for an increase of not less than $10,000,000, (iii) any such
request shall be irrevocable, and (iv) in no event shall more than one such
written request be delivered to Agent in any calendar quarter.

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the Lenders of such request and each Lender shall have the option (but
not the obligation) to increase the amount of its Commitment by an amount up to
its Pro Rata Share of the amount of the increase in the Maximum Credit requested
by Administrative Borrower as set forth in the notice from Agent to such Lender.
Each Lender shall notify Agent within fifteen (15) days after the receipt of
such notice from Agent whether it is willing to so increase its Commitment, and
if so, the amount of such increase; provided, that, (i) the minimum increase in
the Commitments of each such Lender providing the additional Commitments shall
equal or exceed $2,000,000, and (ii) no Lender shall be obligated to provide
such increase in its Commitment and the determination to increase the Commitment
of a Lender shall be within the sole and absolute discretion of such Lender. If
the aggregate amount of the increases in the Commitments received from the
Lenders does not equal or exceed the amount of the increase in the Maximum
Credit requested by Administrative Borrower, Agent may seek additional increases
from Lenders or Commitments from such Eligible Transferees as it may determine,
after consultation with Administrative Borrower. In the event Lenders (or
Lenders and any such Eligible Transferees, as the case may be) have committed in
writing to provide increases in their Commitments or new Commitments in an
aggregate amount in excess of the increase in the Maximum Credit requested by
Borrowers or permitted hereunder, Agent shall then have the right to allocate
such commitments, first to Lenders and then to Eligible Transferees, in such
amounts and manner as Agent may determine, after consultation with
Administrative Borrower.

(c) The Maximum Credit shall be increased by the amount of the increase in
Commitments from Lenders or new Commitments from Eligible Transferees, in each
case selected in accordance with Section 2.5(a) above, for which Agent has
received Assignment and Acceptances forty-five(45) days after the date of the
request by Administrative Borrower for the increase or such earlier date as
Agent and Administrative Borrower may agree (but subject to the satisfaction of
the conditions set forth below), whether or not the aggregate amount of the
increase in Commitments and new Commitments, as the case may be, equal or exceed
the amount of the increase in the Maximum Credit requested by Administrative
Borrower in accordance with the terms hereof, effective on the date that each of
the following conditions have been satisfied:

(i) Agent shall have received from each Lender or Eligible Transferee that is
providing an additional Commitment as part of the increase in the Maximum
Credit, an Assignment and Acceptance duly executed by such Lender or Eligible
Transferee and each Borrower, provided, that, the aggregate Commitments set
forth in such Assignment and Acceptance(s) shall be not less than $10,000,000;

(ii) the conditions precedent to the making of Revolving Loans set forth in
Section 4.2 shall be satisfied as of the date of the increase in the Maximum
Credit, both before and after giving effect to such increase;

(iii) Agent, at its option, shall have received an opinion of counsel to
Borrowers in form and substance and from counsel reasonably satisfactory to
Agent and Lenders addressing such matters as Agent may reasonably request
(including an opinion as to no conflicts with other Indebtedness and a
non-contravention opinion as to other documents and Indebtedness);

(iv) such increase in the Maximum Credit on the date of the effectiveness
thereof shall not violate any applicable law, regulation or order or decree of
any court or other Governmental Authority and shall not be enjoined,
temporarily, preliminarily or permanently;

(v) there shall have been paid to each Lender and Eligible Transferee providing
an additional Commitment in connection with such increase in the Maximum Credit
all fees and expenses arising under or related to this Agreement that are due
and payable to such Person on or before the effectiveness of such increase; and

(vi) there shall have been paid to Agent, for the account of the Agent and
Lenders (in accordance with any agreement among them) all fees and expenses
(including reasonable fees and expenses of counsel) due and payable pursuant to
any of the Loan Documents on or before the effectiveness of such increase.

(d) As of the effective date of any such increase in the Maximum Credit, each
reference to the term Maximum Credit herein, and in any of the other Loan
Documents shall be deemed amended to mean the amount of the Maximum Credit
specified in the most recent written notice from Agent to Administrative
Borrower of the increase in the Maximum Credit.

2.6 Joint and Several Liability of Borrowers.

(a) Notwithstanding anything in this Agreement or any other Loan Documents to
the contrary, each Borrower, jointly and severally, in consideration of the
financial accommodations to be provided by Agent and Lenders under this
Agreement and the other Loan Documents, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrowers, with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all of the Obligations shall be the joint
and several obligations of each Borrower without preferences or distinction
among them. Borrowers shall be liable for all amounts due to Agent and Lenders
under this Agreement, regardless of which Borrower actually receives the
Revolving Loans or Letter of Credit Obligations hereunder or the amount of such
Revolving Loans received or the manner in which Agent or any Lender accounts for
such Revolving Loans, Letter of Credit Obligations or other extensions of credit
on its books and records. The Obligations of Borrowers with respect to Revolving
Loans made to one of them, and the Obligations arising as a result of the joint
and several liability of one of the Borrowers hereunder with respect to
Revolving Loans made to the other of the Borrowers hereunder, shall be separate
and distinct obligations, but all such other Obligations shall be primary
obligations of all Borrowers.

(b) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(c) Except as otherwise expressly provided herein, to the extent permitted by
law, each Borrower (in its capacity as a joint and several obligor in respect of
the obligations of the other Borrower) hereby waives notice of acceptance of its
joint and several liability, notice of occurrence of any Event of Default
(except to the extent notice is expressly required to be given pursuant to the
terms of this Agreement), or of any demand for any payment under this Agreement
or the other Loan Documents, notice of any action at any time taken or omitted
by Agent or any Lender under or in respect of any of the obligations hereunder,
any requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement and the other Loan
Documents. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or any Lender at any time or times in respect of any
default by the other Borrowers in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or any Lender in respect of any of the
obligations hereunder, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of such
obligations or the addition, substitution or release, in whole or in part, of
the other Borrowers. Without limiting the generality of the foregoing, each
Borrower (in its capacity as a joint and several obligor in respect of the
Obligations of the other Borrowers) assents to any other action or delay in
acting or any failure to act on the part of Agent or any Lender or any other
event, condition or thing that might be deemed a legal or equitable discharge of
a surety or guarantor. The obligations of each Borrower under this Section 2.6
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any Borrower. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any of the
Lenders.

(d) The provisions of this Section 2.6 hereof are made for the benefit of the
Lenders and their successors and assigns, and subject to Section 14.4 hereof,
may be enforced by them from time to time against any Borrower as often as
occasion therefor may arise and without requirement on the part of Agent or any
Lender first to marshal any of its claims or to exercise any of its rights
against the other Borrowers or to exhaust any remedies available to it against
the other Borrowers or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.6 shall remain in effect until all the Obligations
shall have been paid in full or otherwise fully satisfied (other than
indemnities and contingent Obligations which have not yet accrued). If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.6 hereof will forthwith be
reinstated and in effect as though such payment had not been made.

(e) Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the obligations of a Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including, without
limitation, the Bankruptcy Code of the United States).

(f) With respect to the Obligations arising as a result of the joint and several
liability of Borrowers hereunder with respect to Revolving Loans, Letter of
Credit Obligations or other extensions of credit made to the other Borrowers
hereunder, each Borrower waives, until the Obligations shall have been paid in
full (other than indemnities and contingent Obligations which have not yet
accrued) and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which Agent or any Lender now has or may
hereafter have against any Borrower, any endorser or any guarantor of all or any
part of the Obligations, and any benefit of, and any right to participate in,
any security or collateral given to Agent or any Lender. Any claim which any
Borrower may have against any other Borrower with respect to any payments to
Agent or Lenders hereunder or under any of the other Loan Documents are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full in cash of the Obligations. Upon the occurrence of any
Event of Default and for so long as the same is continuing, Agent and Lenders
may proceed directly and at once, without notice (to the extent notice is
waivable under applicable law), against (i) with respect to Obligations of
Borrowers, either or all of them or (ii) with respect to Obligations of any
Borrower, to collect and recover the full amount, or any portion of the
applicable Obligations, without first proceeding against the other Borrowers or
any other Person, or against any security or collateral for the Obligations.
Each Borrower consents and agrees that Agent and Lenders shall be under no
obligation to marshal any assets in favor of Borrower(s) or against or in
payment of any or all of the Obligations.

2.7 Commitments.

The aggregate amount of each Lender’s Pro Rata Share of the Revolving Loans and
Letter of Credit Obligations shall not exceed the amount of such Lender’s
Commitment, as the same may from time to time be amended in accordance with the
provisions hereof.

          SECTION 3.   INTEREST AND FEES   3.1    
Interest.
       
 

(a) Borrowers shall pay to Agent interest on the outstanding principal amount of
the Revolving Loans at the Interest Rate. All interest accruing hereunder on and
after the date of any Event of Default or termination hereof shall be payable on
demand.

(b) Each Borrower (or Administrative Borrower on behalf of such Borrower) may
from time to time request that Base Rate Loans be converted to Eurodollar Rate
Loans or that any existing Eurodollar Rate Loans continue for an additional
Interest Period. Such request from a Borrower (or Administrative Borrower on
behalf of such Borrower) shall specify the amount of the Eurodollar Rate Loans
or the amount of the Base Rate Loans to be converted to Eurodollar Rate Loans or
the amount of the Eurodollar Rate Loans to be continued (subject to the limits
set forth below) and the Interest Period to be applicable to such Eurodollar
Rate Loans (and if it does not specify an Interest Period, the Interest Period
shall be deemed to be a one (1) month period). Subject to the terms and
conditions contained herein, three (3) Business Days after receipt by Agent of
such a request from a Borrower (or Administrative Borrower on behalf of such
Borrower) which may be telephonic (and followed by a confirmation in writing if
requested by Agent), Base Rate Loans shall be converted to Eurodollar Rate Loans
or such Eurodollar Rate Loans shall continue, as the case may be, provided,
that, (i) no Default or Event of Default shall exist or have occurred and be
continuing, (ii) no Borrower (or Administrative Borrower on behalf of such
Borrower) shall have sent any notice of termination of this Agreement,
(iii) such Borrower (or Administrative Borrower on behalf of such Borrower)
shall have complied with such customary procedures as are established by Agent
and specified by Agent to Borrower (or Administrative Borrower on behalf of such
Borrower) from time to time for requests by Borrowers for Eurodollar Rate Loans,
(iv) no more than five (5) Interest Periods may be in effect at any one time,
(v) the aggregate amount of the Eurodollar Rate Loans must be in an amount not
less than $2,500,000 or an integral multiple of $500,000 in excess thereof, and
(vi) Agent shall have determined that the Interest Period or Adjusted Eurodollar
Rate is available to Agent and can be readily determined as of the date of the
request for such Eurodollar Rate Loan by Borrower. Any request by or on behalf
of a Borrower for Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans shall be
irrevocable.

(c) Any Eurodollar Rate Loans shall automatically convert to Base Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received
and approved a request to continue such Eurodollar Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof and
Borrowers are entitled to such Eurodollar Rate Loan under the terms hereof. Any
Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent to Borrower
(or Administrative Borrower on behalf of such Borrower), be subsequently
converted to Base Rate Loans in the event that this Agreement shall terminate or
not be renewed. Borrowers shall pay to Agent, upon demand by Agent (or Agent
may, at its option, charge any loan account of any Borrower) any amounts
required to compensate Agent or Participant for any loss (including loss of
anticipated profits), cost or expense incurred by such person, as a result of
the conversion of Eurodollar Rate Loans to Base Rate Loans pursuant to any of
the foregoing.

(d) Interest shall be payable by Borrowers to Agent monthly in arrears not later
than the first day of each calendar month and shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed, other than for
Base Rate Loans which shall be calculated on the basis of three hundred
sixty-five (365) or three hundred sixty-six (366) day year, as applicable, and
actual days elapsed. The interest rate on non-contingent Obligations (other than
Eurodollar Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Base Rate effective on the date any change in such
Base Rate is effective. In no event shall charges constituting interest payable
by Borrowers to Agent exceed the Maximum Interest Rate and if any such part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.

3.2 Fees.

(a) Borrowers shall pay to Agent, for the account of Lenders, monthly an unused
line fee at a rate equal to one (1.00%) percent (on a per annum basis)
calculated upon the amount by which the Maximum Credit exceeds the average daily
principal balance of the outstanding Revolving Loans and Letters of Credit
during the immediately preceding month (or part thereof) so long as any
Obligations are outstanding. Such fees shall be payable on the first Business
Day of each month in arrears and calculated based on a three hundred sixty
(360) day year and actual days elapsed.

(b) Borrowers shall pay to Agent, for the benefit of Lenders, in the case of
Letters of Credit, monthly a fee of three and one-half (3.50%) percent (on a per
annum basis) on the average daily outstanding balance of Letters of Credit for
the immediately preceding month (or part thereof), payable in arrears as of the
first day of each month, computed for each day from the date of issuance to the
date of expiration; provided, that, Borrowers shall, at Agent’s option or at the
written direction of the Required Lenders, pay such fees at a rate two (2%)
percent greater than the highest rate above on such average daily maximum amount
for: (i) the period from and after the date of termination or non-renewal hereof
until Lenders have received full and final payment of all Obligations
(notwithstanding entry of a judgment against any Borrower or Guarantor) and
(ii) the period from and after the date of the occurrence of an Event of Default
for so long as such Event of Default is continuing as determined by Agent. Such
letter of credit fees shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Borrowers to pay
such fee shall survive the termination or non-renewal of this Agreement. In
addition to the letter of credit fees provided above, Borrowers shall pay to
Issuing Bank for its own account (without sharing with Lenders) the letter of
credit fronting fee of one-eighth (0.125%) percent per annum and the other
customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.

(c) Borrowers shall pay to Agent the other fees and amounts set forth in the Fee
Letter in the amounts and at the times specified therein or as has otherwise
been agreed by or on behalf of Borrowers. To the extent payment in full of the
applicable fee is received by Agent from Borrowers on or about the date hereof,
Agent shall pay to each Lender its share of such fees in accordance with the
terms of the arrangements of Agent with such Lender.

3.3 Inability to Determine Applicable Interest Rate.

If Agent shall determine in good faith (which determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto) that
on any date by reason of circumstances affecting the London interbank market
adequate and fair means do not exist for ascertaining the interest rate
applicable to Eurodollar Rate Loans, Agent shall on such date give notice to
Administrative Borrower and each Lender of such determination. Upon such date no
Revolving Loans may be made as, or converted to, Eurodollar Rate Loans until
such time as Agent notifies Administrative Borrower and Lenders that the
circumstances giving rise to such notice no longer exist and any request for
Eurodollar Rate Loans received by Agent shall be deemed to be a request, or a
continuation or conversion, for or into Base Rate Loans.

3.4 Illegality.

Notwithstanding anything to the contrary contained herein, if (a) any change in
any law or interpretation thereof by any Governmental Authority makes it
unlawful for a Lender to make or maintain a Eurodollar Rate Loan or to maintain
any Commitment with respect to a Eurodollar Rate Loan or (b) a Lender determines
in good faith (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) has become impracticable as a
result of a circumstance that adversely affects the London interbank market or
the position of such Lender in such market, then such Lender shall give notice
thereof to Agent and Administrative Borrower and may (i) declare that Eurodollar
Rate Loans will not thereafter be made by such Lender, such that any request for
a Eurodollar Rate Loans from such Lender shall be deemed to be a request for a
Base Rate Loan unless such Lender’s declaration has been withdrawn (and it shall
be withdrawn promptly upon the cessation of the circumstances described in
clause (a) or (b) above and (ii) require that all outstanding Eurodollar Rate
Loans made by such Lender be converted to Base Rate Loans immediately, in which
event all outstanding Eurodollar Rate Loans of such Lender shall be so
converted. .

3.5 Increased Costs.

If any Change in Law shall: (a) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender or the Issuing Bank; (b) subject any Lender or
the Issuing Bank to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Lender or the Issuing Bank in respect thereof (except for Taxes or Other
Taxes covered by Section 6.8 and the imposition of, or any change in the rate
of, any taxes payable by such Lender or the Issuing Bank described in
Sections 6.8(c)(i) and (ii)); or (c) impose on any Lender or the Issuing Bank or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Revolving Loan), or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the Issuing Bank, Borrowers will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered; provided, that, no Lender or participant shall be entitled
to compensation under this Section 3.5 by reason of a Change in Law taking
effect prior to the date such person becomes a Lender or participant hereunder..

3.6 Capital Requirements.

If any Lender or the Issuing Bank determines that any Change in Law affecting
such Lender or the Issuing Bank or any lending office of such Lender or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Revolving Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrowers will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered;
provided, that no Lender or participant shall be entitled to compensation under
this Section 3.6 by reason of any Change in Law taking effect prior to the date
such person becomes a Lender or participant hereunder.

3.7 Certificates for Reimbursement.

A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in Sections 3.5 or 3.6 and delivered
to Administrative Borrower shall be conclusive absent manifest error. Borrowers
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within fifteen (15) days after receipt thereof.

3.8 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to Sections 3.5 or 3.6 shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided,
that, Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs incurred or reductions
occurring more than one hundred (100) days prior to the date that such Lender or
the Issuing Bank, as the case may be, becomes aware of the event giving rise to
such Lender’s or Issuing Bank’s claim for compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred (100) day period referred to above shall be
extended to include the period of retroactive effect thereof).

3.9 Mitigation; Replacement of Lenders.

(a) If any Lender requests compensation under Sections 3.4, 3.5 or Section 3.6,
or Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.8,
then such Lender shall, if requested by Administrative Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Revolving Loans hereunder,
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates or to take such other actions as such Lender or Agent
determines, if, in the judgment of such Lender, such designation, assignment or
other action (i) would eliminate or reduce amounts payable pursuant to such
Sections in the future and (ii) would not subject Agent or such Lender to any
unreimbursed cost or expense and Agent or such Lender would not suffer any
economic, legal or regulatory disadvantage. Nothing in this Section 3.9 shall
affect or postpone any of the obligations of Borrowers or the rights of Agent or
such Lender pursuant to this Section 3.9. Borrowers hereby agree to pay on
demand all reasonable costs and expenses incurred by Agent or any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Sections 3.4, 3.5 or Section 3.6
hereof, or if Borrowers are required to pay any additional amount to any Lender
or Governmental Authority pursuant to Section 6.8, then within sixty (60) days
thereafter, Administrative Borrower may, at its sole expense and effort, upon
notice to such Lender and Agent, replace such Lender by requiring such Lender to
assign and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 15.7), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations;
provided, that, (i) Administrative Borrower has received the prior written
consent of Agent and each Issuing Bank, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of its Revolving
Loans and participations in Letter of Credit Obligations that it has funded, if
any, accrued interest thereon, accrued fees and other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal) and
Administrative Borrower (in the case of accrued interest, fees and other
amounts, including amounts under Section 3.10), (iii) such assignment will
result in a reduction in such compensation and payments, and (iv) such
assignment does not conflict with applicable laws or regulations. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Administrative Borrower to require such assignment and delegation cease to
apply. Nothing in this Section 3.9 shall impair any rights that any Borrower or
Agent may have against any Lender that is a Defaulting Lender.

3.10 Funding Losses.

Borrowers shall pay to Agent its customary administrative charge and shall hold
Agent and each Lender harmless from all losses, expenses and liabilities
(including any interest paid by a Lender to lenders of funds borrowed by it to
make or carry its Eurodollar Rate Loans and any loss, expense or liability
sustained by any Lender in connection with the liquidation or redeployment of
such funds) that it sustains (a) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a request for borrowing, or a conversion to, any
Eurodollar Rate Loan does not occur on a date specific therefor in a request for
conversion or continuation, (b) if any prepayment or other principal payment of
any of its Eurodollar Rate Loans occurs on a date prior to the last day of an
Interest Period applicable to such Revolving Loan, or (c) if any prepayment of
any of its Eurodollar Rate Loans is not made on any date specified in a notice
of prepayment given by a Borrower (or on its behalf by Administrative Borrower).
This covenant shall survive the termination or non-renewal of this Agreement and
the payment of the Obligations..

3.11 Maximum Interest.

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, in no event whatsoever shall the aggregate of all
amounts that are contracted for, charged or received by Agent or any Lender
pursuant to the terms of this Agreement or any of the other Loan Documents and
that are deemed interest under applicable law exceed the Maximum Interest Rate
(including, to the extent applicable, the provisions of Section 5197 of the
Revised Statutes of the United States of America as amended, 12 U.S.C.
Section 85, as amended). In no event shall any Borrower or Guarantor be
obligated to pay interest or such amounts as may be deemed interest under
applicable law in amounts which exceed the Maximum Interest Rate. In the event
any Interest is charged or received in excess of the Maximum Interest Rate (the
“Excess”), any such Excess received by Agent or any Lender shall be applied,
first, to the payment of the then outstanding and unpaid principal hereunder;
second to the payment of the other Obligations then outstanding and unpaid; and
third, returned to such Borrower or Guarantor. All monies paid to Agent or any
Lender hereunder or under any of the other Loan Documents, whether at maturity
or by prepayment, shall be subject to any rebate of unearned interest as and to
the extent required by applicable law. For the purpose of determining whether or
not any Excess has been contracted for, charged or received by Agent or any
Lender, all interest at any time contracted for, charged or received from any
Borrower or Guarantor in connection with this Agreement or any of the other Loan
Documents shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread during the entire term of this Agreement in
accordance with the amounts outstanding from time to time hereunder and the
Maximum Interest Rate from time to time in effect in order to lawfully charge
the maximum amount of interest permitted under applicable laws. The provisions
of this Section 3.11 shall be deemed to be incorporated into each of the other
Loan Documents (whether or not any provision of this Section is referred to
therein).

3.12 No Requirement of Match Funding.

Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to acquire US Dollar deposits in the London interbank
market or any other offshore US Dollar market to fund any Eurodollar Rate Loan
or to otherwise match fund any Obligations as to which interest accrues based on
the Adjusted Eurodollar Rate. All of the provisions of this Section 3 shall be
deemed to apply as if Agent, each Lender or any Participant had acquired such
deposits to fund any Eurodollar Rate Loan or any other Obligation as to which
interest is accruing at the Adjusted Eurodollar Rate by acquiring such US Dollar
deposits for each Interest Period in the amount of the Eurodollar Rate Loans or
other applicable Obligations.

          SECTION 4.   CONDITIONS PRECEDENT   4.1    
Conditions Precedent to Initial Revolving Loans and Letters of Credit.
       
 

The obligation of Lenders to enter into this Agreement and to make the initial
Revolving Loans or of Issuing Bank to provide for the initial Letters of Credit
hereunder is subject to the satisfaction of, or waiver of, each of the following
conditions precedent:

(a) Agent shall have received, in form and substance reasonably satisfactory to
Agent, all releases, terminations and such other documents as Agent may
reasonably request to evidence and effectuate the termination and release by of
any interest in and to any assets and properties of each Borrower and Guarantor
that is not a Permitted Lien;

(b) all requisite corporate action and proceedings in connection with this
Agreement and the other Loan Documents shall be reasonably satisfactory in form
and substance to Agent, and Agent shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Agent may have requested in connection therewith, such
documents where requested by Agent or its counsel to be certified by appropriate
corporate officers or Governmental Authority (and including a copy of the
certificate of incorporation of each Borrower and Guarantor certified by the
Secretary of State (or equivalent Governmental Authority) which shall set forth
the same complete corporate name of such Borrower or Guarantor as is set forth
herein and such document as shall set forth the organizational identification
number of each Borrower or Guarantor, if one is issued in its jurisdiction of
incorporation);

(c) no Material Adverse Effect shall have occurred since the date of Agent’s
latest field examination (not including for this purpose the field review
referred to in clause (f) below); provided, however, that if all other
conditions precedent specified in this Section 4.1 have been satisfied, then
Borrowers shall be deemed to have complied with the condition precedent set
forth in this Section 4.1(c) so long as, on the date of the making of the
initial Revolving Loan or the issuance of the initial Letter of Credit and after
giving effect thereto Excess Availability (without giving effect to any MAE
Reserve) shall be greater than the amount equal to the greater of (i)
$30,000,000 or (ii) thirty percent (30%) of the Maximum Credit;

(d) no material pending or threatened in writing, litigation, proceeding,
bankruptcy or insolvency, injunction, order or claim with respect to Borrowers
and Guarantors shall exist;

(e) no material default or event of default under or in respect of any Material
Contract of any Borrower or Guarantor shall exist;

(f) Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may reasonably require to
determine the amount of Revolving Loans available to Borrowers (including,
without limitation, current perpetual inventory records and/or roll-forwards of
Accounts and Inventory through the date of closing and test counts of the
Inventory in a manner reasonably satisfactory to Agent, together with such
supporting documentation as may be necessary or appropriate, and other documents
and information that will enable Agent to accurately identify and verify the
Collateral), the results of which in each case shall be reasonably satisfactory
to Agent, not more than three (3) Business Days prior to the date hereof or such
earlier date as Agent may agree;

(g) Agent shall have received, in form and substance reasonably satisfactory to
Agent, all consents, waivers, acknowledgments and other agreements from third
persons which Agent may deem necessary or desirable in order to permit, protect
and perfect its security interests in and liens upon the Collateral or to
effectuate the provisions or purposes of this Agreement and the other Loan
Documents, including, without limitation, Collateral Access Agreements with
respect to the locations listed on Schedule 4.1(g);

(h) Agent shall have received, in form and substance reasonably satisfactory to
Agent, Deposit Account Control Agreements by and among Agent, each Borrower and
Guarantor, as the case may be and each bank where such Borrower (or Guarantor)
has a deposit account as contemplated by Sections 6.6 and 5.2 (d) hereof, in
each case, duly authorized, executed and delivered by such bank and Borrower or
Guarantor, as the case may be (or Agent shall be the bank’s customer with
respect to such deposit account as Agent may specify);

(i) Liquidity as determined by Agent, on the effective date of this Agreement,
shall be not less than $450,000,000 after giving effect to any initial Revolving
Loans made or to be made and Letters of Credit issued or to be issued on the
date hereof;

(j) Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, that Agent has a valid perfected first priority security
interest for itself and for the benefit of the Secured Parties in all of the
Collateral (except as to priority, subject to the liens permitted under clauses
(b), (c), (i) and (j) of Section 10.2 hereof, to the extent that such liens have
priority over the liens of Agent under applicable law);

(k) Agent shall have received and reviewed lien and judgment search results, as
of a date reasonably acceptable to Agent prior to the date hereof for the
location of each Borrower and Guarantor (determined in accordance with the
Uniform Commercial Code of the applicable jurisdiction and any other applicable
law) which search results shall be in form and substance reasonably satisfactory
to Agent;

(l) Agent shall have received a borrowing request and a Borrowing Base
Certificate setting forth the Revolving Loans and Letters of Credit available to
Borrowers as of the date hereof as completed in a manner reasonably satisfactory
to Agent and duly authorized, executed and delivered on behalf of Borrowers;

(m) Agent shall have received (i) projected monthly consolidated balance sheets,
income statements and statements of cash flows of Parent and its Subsidiaries
for the period through the end of the 2010 fiscal year of Parent, (ii) projected
annual consolidated balance sheets, income statements and statements of cash
flows of Parent and its Subsidiaries through the end of the 2013 fiscal year of
Parent, in each case as to the projections described in clauses (i) and (ii),
with the results and assumptions set forth in all of such projections in form
and substance reasonably satisfactory to Agent and a pro-forma balance sheet of
Parent and Subsidiaries reflecting the initial transactions contemplated
hereunder, including, but not limited to Revolving Loans and Letter of Credit
Obligations outstanding on the date hereof and the use of the proceeds of the
initial Revolving Loans as provided herein, accompanied by a certificate, dated
of even date herewith, of Parent stating that such pro-forma balance sheet was
prepared in good faith by an authorized officer of Parent and based on
assumptions that are reasonable in light of all facts and circumstances known to
Parent at such time, and (iii) any updates or modifications to the projected
financial statements of Parent previously received by Agent, in each case in
form and substance reasonably satisfactory to Agent;

(n) Agent shall have received evidence of insurance and loss payee endorsements
required under Section 9.5 hereof, in form and substance reasonably satisfactory
to Agent, and certificates of insurance policies and/or endorsements naming
Agent as loss payee as required under Section 9.5 hereof;

(o) Agent shall have received, in form and substance reasonably satisfactory to
Agent, the opinion letter of counsel(s) to Borrower with respect to the Loan
Documents and the security interests and liens of Agent, for itself and the
benefit of Secured Parties with respect to the Collateral and such other matters
as Lender may request;

(p) the other Loan Documents and all instruments and documents hereunder and
thereunder shall have been duly executed and delivered to Agent, in form and
substance reasonably satisfactory to Agent; and

(q) without limiting the generality of the provisions of Section 14.3 for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the date hereof specifying its objection thereto.

4.2 Conditions Precedent to All Revolving Loans and Letters of Credit.

The obligation of Lenders to make the Revolving Loans, including the initial
Revolving Loans or of Issuing Bank to issue any Letter of Credit, including the
initial Letters of Credit (provided, that, the exceptions set forth in clause(a)
or (b)(iii) shall not apply to Revolving Loans or Letters of Credit requested by
Borrowers on the date hereof), is subject to the continuing satisfaction of the
conditions specified in Section 4.1 and to the further satisfaction of, or
waiver of, immediately prior to or concurrently with the making of each such
Revolving Loan or the issuance of such Letter of Credit of each of the following
conditions precedent:

(a) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct with the same effect as though such
representations and warranties had been made on and as of the date of the making
of each such Revolving Loan or providing each such Letter of Credit and after
giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date); except, that, in the event that any single act, condition or
event exists or has occurred and is continuing that has had or could reasonably
be expected to have a Material Adverse Effect and such single act, condition or
event causes any of the representations and warranties set forth in
Sections 8.3, 8.6, 8.7, 8.8, 8.9, or 8.11 hereof that are qualified by such
Material Adverse Effect standard to no longer be true or correct (and all other
conditions precedent to the making of a Revolving Loan or providing a Letter of
Credit are satisfied), then Borrowers shall be deemed to have complied with the
condition precedent set forth in this Section 4.2(a) so long as, on the date of
the making of any Revolving Loan or providing of any Letter of Credit and after
giving effect thereto Excess Availability (after giving effect to any MAE
Reserve) shall be greater than zero (-0-);

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Revolving Loans or providing the Letters of Credit, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Loan Documents or (ii) has or has a reasonable likelihood of
having a Material Adverse Effect, except, that, in the event that all other
conditions precedent to the making of a Revolving Loan or the providing of a
Letter of Credit are satisfied other than Section 4.2(b)(ii), then such
condition precedent shall be deemed satisfied so long as, on the date of such
request and after giving effect thereto, Excess Availability (after giving
effect to any MAE Reserve) shall be greater than zero (-0-); and

(c) no Default or Event of Default (other than an Event of Default under
Section 12.1(n), provided, that, an MAE Reserve is in full force and effect)
shall exist or have occurred and be continuing on and as of the date of the
making of such Revolving Loan or providing each such Letter of Credit and after
giving effect thereto.

          SECTION 5.   GRANT AND PERFECTION OF SECURITY INTEREST   5.1    
Grant of Security Interest.
       
 

To secure payment and performance of all Obligations, each Borrower and
Guarantor hereby grants to Agent, for itself and the benefit of Secured Parties,
a continuing security interest in, a lien upon, and a right of set off against,
and hereby assigns to Agent, for itself and the benefit of Secured Parties, as
security, the following items and types of personal property of each Borrower
and Guarantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Agent or any Lender, collectively, the
“Collateral”), including all of each Borrower’s and Guarantor’s right, title and
interest in and to the following:

(a) all Accounts;

(b) all general intangibles, exclusive of all Intellectual Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(e) all instruments, including, without limitation, all promissory notes;

(f) all documents;

(g) all deposit accounts except for Excluded Deposit Accounts;

(h) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(j) all monies, credit balances, deposits and other property of any Borrower or
Guarantor now or hereafter held or received by or in transit to Agent, any
Lender or its Affiliates or at any other depository or other institution from or
for the account of any Borrower or Guarantor, whether for safekeeping, pledge,
custody, transmission, collection or otherwise but not including any Excluded
Deposit Accounts or any monies in Investment Accounts;

(k) all Pledged Equity Interests;

(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

5.2 Perfection of Security Interests.

(a) Each Borrower and Guarantor irrevocably and unconditionally authorizes Agent
(or its agent) to file (for itself and the benefit of the Secured Parties) at
any time and from time to time such financing statements with respect to the
Collateral naming Agent or its designee as the secured party and such Borrower
or Guarantor as debtor, as Agent may reasonably require, and including any other
information with respect to such Borrower or Guarantor or otherwise required by
part 5 of Article 9 of the Uniform Commercial Code, as Agent may determine,
together with any amendment and continuations with respect thereto, which
authorization shall apply to all financing statements filed on, prior to or
after the date hereof. Each Borrower and Guarantor hereby ratifies and approves
all financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor, as the case may be, as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Agent prior to the date hereof and ratifies and confirms the
authorization of Agent to file such financing statements (and amendments, if
any). Each Borrower and Guarantor hereby authorizes Agent to adopt on behalf of
such Borrower and Guarantor any symbol required for authenticating any
electronic filing. In the event that the description of the collateral in any
financing statement naming Agent or its designee as the secured party and any
Borrower or Guarantor as debtor includes assets and properties of such Borrower
or Guarantor that do not at any time constitute Collateral, whether hereunder,
under any of the other Loan Documents or otherwise, the filing of such financing
statement shall nonetheless be deemed authorized by such Borrower or Guarantor
to the extent of the Collateral included in such description and it shall not
render the financing statement ineffective as to any of the Collateral or
otherwise affect the financing statement as it applies to any of the Collateral.
In no event shall any Borrower or Guarantor at any time file, or permit or cause
to be filed, any termination statement with respect to any financing statement
naming Agent or its designee as secured party and such Borrower or Guarantor as
debtor until all of the Obligations have been repaid in full and the Agent’s
security interest in the Collateral has been released, or any correction
statement with respect to any such financing statement that has been approved by
Agent and Administrative Borrower prior to filing (or any amendment or
continuation with respect thereto).

(b) Each Borrower and Guarantor does not have any chattel paper (whether
tangible or electronic) or instruments as of the date hereof, except as set
forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
after the date hereof, Borrowers and Guarantors shall promptly notify Agent
thereof in writing. Promptly upon the demand by Agent at any time during the
occurrence of a Cash Dominion Event, such Borrower or Guarantor shall deliver,
or cause to be delivered to Agent, all tangible chattel paper and instruments
that such Borrower or Guarantor has or may at any time acquire, accompanied by
such instruments of transfer or assignment duly executed in blank as Agent may
from time to time specify, in each case except as Agent may otherwise agree. At
Agent’s option, each Borrower and Guarantor shall, or Agent may at any time on
behalf of any Borrower or Guarantor, cause the original of any such instrument
or chattel paper to be conspicuously marked in a form and manner reasonably
acceptable to Agent with the following legend referring to chattel paper or
instruments as applicable: “This [chattel paper][instrument] is subject to the
security interest of Wachovia Bank, National Association and any sale, transfer,
assignment or encumbrance of this [chattel paper][instrument] violates the
rights of such secured party.”

(c) Upon and during the continuance of a Cash Dominion Event, in the event that
any Borrower or Guarantor shall at any time hold or acquire an interest in any
electronic chattel paper or any “transferable record” (as such term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction), such Borrower or Guarantor shall promptly
notify Agent thereof in writing. Promptly upon Agent’s request, such Borrower or
Guarantor shall take, or cause to be taken, such actions as Agent may reasonably
request to give Agent control of any electronic chattel paper or transferable
record held or acquired by such Borrower or Guarantor under Section 9-105 of the
UCC under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as in effect in any relevant jurisdiction.

(d) Each Borrower and Guarantor does not have any deposit accounts as of the
date hereof, except as set forth in Schedule 8.10 of the Information
Certificate. Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any deposit account unless each of
the following conditions is satisfied: (i) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of any
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the bank at which
such account is to be opened or established, the individual at such bank with
whom such Borrower or Guarantor is dealing and the purpose of the account,
(ii) the bank where such account is opened or maintained shall be reasonably
acceptable to Agent (it being agreed that as of the date hereof, JPMorgan Chase
Bank, N.A., Citibank, N.A., Comerica Bank, and Bank of America, National
Association are acceptable to the Agent) and (iii) on or before the opening of
such deposit account, such Borrower or Guarantor shall as Agent may specify
either (A) deliver to Agent a Deposit Account Control Agreement with respect to
such deposit account duly authorized, executed and delivered by such Borrower or
Guarantor and the bank at which such deposit account is opened and maintained or
(B) arrange for Agent to become the customer of the bank with respect to the
deposit account on terms and conditions reasonably acceptable to Agent. The
terms of this subsection (d) shall not apply to Excluded Deposit Accounts.

(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the date hereof, or
have any Investment Account with any bank or other financial institution or
other securities intermediary or commodity intermediary as of the date hereof,
in each case except as set forth in the Information Certificate.

(f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the date hereof, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument in a face amount of $1,000,000 (singly or
$5,000,000 in the aggregate), whether as beneficiary thereof or otherwise after
the date hereof, such Borrower or Guarantor shall promptly notify Agent thereof
in writing. Such Borrower or Guarantor shall immediately, as Agent may specify,
either (i) deliver, or cause to be delivered to Agent, with respect to any such
letter of credit, banker’s acceptance or similar instrument, the written
agreement of Issuing Bank and any other nominated person obligated to make any
payment in respect thereof (including any confirming or negotiating bank), in
form and substance satisfactory to Agent, consenting to the assignment of the
proceeds of the letter of credit to Agent by such Borrower or Guarantor and
agreeing to make all payments thereon directly to Agent or as Agent may
otherwise direct or (ii) cause Agent to become, at Borrowers’ expense, the
transferee beneficiary of the letter of credit, banker’s acceptance or similar
instrument (as the case may be).

(g) Borrowers and Guarantors do not have any commercial tort claims as of the
date hereof, except as set forth in the Information Certificate. In the event
that any Borrower or Guarantor shall at any time after the date hereof have any
commercial tort claims, such Borrower or Guarantor shall promptly notify Agent
thereof in writing, which notice shall (i) set forth in reasonable detail the
basis for and nature of such commercial tort claim and (ii) include the express
grant by such Borrower or Guarantor to Agent of a security interest in such
commercial tort claim (and the proceeds thereof). In the event that such notice
does not include such grant of a security interest, the sending thereof by such
Borrower or Guarantor to Agent shall be deemed to constitute such grant to
Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Agent provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this Agreement or any of the other Loan Documents, Agent is hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming Agent or its designee as secured party and such Borrower or Guarantor as
debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, each Borrower and Guarantor
shall promptly upon Agent’s request, execute and deliver, or cause to be
executed and delivered, to Agent such other agreements, documents and
instruments as Agent may reasonably require in connection with such commercial
tort claim.

(h) Borrowers and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate and except for goods
located in the United States or Canada in transit to a location of a Borrower or
Guarantor permitted herein in the ordinary course of business of such Borrower
or Guarantor in the possession of the carrier transporting such goods. In the
event that any goods, documents of title or other Collateral are at any time
after the date hereof in the custody, control or possession of any other person
not referred to in the Information Certificate or such carriers, Borrowers and
Guarantors shall to the extent Borrowers wish to have such goods deemed Eligible
In-Transit Inventory promptly notify Agent thereof in writing. In any event, at
any time that Excess Availability is equal to or less than $25,000,000 or a
Default or Event of Default has occurred and is continuing, promptly upon
Agent’s request, Borrowers and Guarantors shall deliver to Agent a Collateral
Access Agreement duly authorized, executed and delivered by such person and the
Borrower or Guarantor that is the owner of such Collateral.

(i) Borrowers and Guarantors shall take any other actions reasonably requested
by Agent from time to time to cause the attachment, perfection and first
priority of, and the ability of Agent to enforce, the security interest of Agent
in any and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC, or other applicable law, to the extent, if any,
that any Borrower’s or Guarantor’s signature thereon is required therefor,
(ii) causing Agent’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iii) complying with any provision of any statute,
regulation or treaty of the United States or Canada as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Agent to enforce, the security interest of Agent in
such Collateral, (iv) obtaining the consents and approvals of any Governmental
Authority or third party necessary for the Agent to perfect, establish the
priority of or enforce its security interest in any of the Collateral,
including, without limitation, any consent of any licensor, lessor or other
person obligated on Collateral, and taking all actions required by the UCC, as
applicable in any relevant jurisdiction.

5.3 Special Provisions Relating to Collateral. Notwithstanding anything to the
contrary contained in this Section 5, the types or items of Collateral
(i) described in Section 5.1 hereof shall not include (A) any Real Property
owned or leased by any Borrower or Guarantor, or any fixtures attached thereto;
(B) Intellectual Property, and (C) any rights or interest in any lease,
contract, license or license agreement covering personal property of any
Borrower or Guarantor, so long as under the terms of such lease, contract,
license or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein to Agent is prohibited (or would render
such lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has not
been or is not otherwise obtained; provided, that, the foregoing exclusion shall
in no way be construed (1) to apply if any such prohibition is unenforceable
under the UCC, or other applicable law, (2) so as to limit, impair or otherwise
affect Agent’s unconditional continuing security interests in and liens upon any
rights or interests of Borrowers or Guarantors in or to monies due or to become
due to a Borrower or Guarantor under any such lease, contract, license or
license agreement (including any Receivables) or (3) so as to require any
Borrower or Guarantor to obtain any such waivers or consents (all such property
not included in the Collateral, the “Excluded Collateral”). .

          SECTION 6.   COLLECTION AND ADMINISTRATION   6.1    
Borrowers’ Loan Accounts.
       
 

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded (a) all Revolving Loans, Letters of Credit and other Obligations and
the Collateral, (b) all payments made by or on behalf of any Borrower or
Guarantor and (c) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest. All entries in
the loan account(s) shall be made in accordance with Agent’s customary practices
as in effect from time to time..

6.2 Statements.

Agent shall render to Administrative Borrower each month a statement setting
forth the balance in the Borrowers’ loan account(s) maintained by Agent for
Borrowers pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrowers and Guarantors and
conclusively binding upon Borrowers and Guarantors as an account stated except
to the extent that Agent receives a written notice from Administrative Borrower
of any specific exceptions of Administrative Borrower thereto within thirty
(30) days after the date such statement has been received by Administrative
Borrower. Until such time as Agent shall have rendered to Administrative
Borrower a written statement as provided above, the balance in any Borrower’s
loan account(s) shall be presumptive evidence of the amounts due and owing to
Agent and Lenders by Borrowers and Guarantors, absent manifest error.

6.3 Lenders’ Evidence of Debt.

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Obligations of each Borrower to such Lender, including
the amounts of the Revolving Loans made by it and each repayment and prepayment
in respect thereof, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. Any such records shall be
presumptively correct, absent manifest error; provided, that, the failure to
make any entry or any error in such records, shall not affect any Lender’s
Commitments hereunder or the Obligations in respect of any applicable Revolving
Loans and in the event of any inconsistency between the Register and any
Lender’s records, the Register shall govern.

6.4 Register.

(a) Agent (or its agent or sub-agent appointed by it) shall maintain a register
(the “Register”) for the recordation of the names and addresses of Lenders and
the Commitments of, and principal amount of the Revolving Loans (the “Registered
Loans”) and Letter of Credit Obligations owing to each Lender from time to time.
The Register, as in effect at the close of business on the preceding Business
Day, shall be available for inspection by Administrative Borrower or any Lender
(with respect to a Lender, solely with respect to the Obligations owing to such
Lender) at a reasonable time and from time to time upon reasonable prior notice.
Agent shall record, or cause to be recorded, in the Register, the Commitments
and the Revolving Loans in accordance with the provisions of Section 15.7 and
Agent shall also maintain a copy of each Assignment and Acceptance delivered to
and accepted by it and shall modify the Register to give effect to each
Assignment and Acceptance, and any such recording shall be presumptively
correct, absent manifest error; provided, that, the failure to make any entry or
any error in such records, shall not affect any Lender’s Commitments or
Obligations in respect of any Revolving Loan. Borrowers, Guarantors, Agent and
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. Borrowers hereby designate
and authorize Agent, and Agent agrees, to maintain, or cause to be maintained as
agent for Borrowers’ solely for purposes of maintaining the Register as provided
in this Section 6.4(a).

(b) Each Lender that grants a participation shall maintain a register as a
non-fiduciary agent of Borrowers on which it enters the name and address of each
Participant and the principal and interest amount of each Participant’s interest
in the Revolving Loans and Letters of Credit held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

6.5 Promissory Notes.

Each Lender may at any time request that the Revolving Loans made by it be
evidenced by a promissory note. In such event, Borrowers shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
a form furnished by Agent and reasonably acceptable to Administrative Borrower.
Thereafter, the Revolving Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 15.7)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein.

6.6 Cash Management; Collection of Proceeds of Collateral.

(a) Each Borrower and Guarantor shall establish and maintain, at its expense,
deposit accounts and cash management services of a type and on terms, and with
the banks, set forth on Schedule 8.10 to the Information Certificate and,
subject to Section 5.2(d) hereof, such other banks as such Borrower or Guarantor
may hereafter select. The banks set forth on Schedule 8.10 of the Information
Certificate constitute all of the banks with which Borrowers and Guarantors have
deposit account and cash management arrangements as of the date hereof and
identifies each of the deposit accounts at such banks that are used for
receiving receipts from particular locations of a Borrower or otherwise
describes the nature of the use of such deposit account by such Borrower or
Guarantor (collectively, the “Cash Management Accounts” and individually a “Cash
Management Account”). Borrowers and Guarantors shall deliver, or cause to be
delivered to Agent, a Deposit Account Control Agreement duly authorized,
executed and delivered by each bank where a Cash Management Account or
Concentration Account is maintained and by the applicable Borrower or Guarantor;
provided, that, Borrowers and Guarantors shall not be required to deliver a
Deposit Account Control Agreement with a depository bank as to any deposit
account that is specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Borrower’s
or Guarantor’s employees.

(b) Each Borrower shall deposit or cause to be deposited all proceeds of
Collateral, including all proceeds from sales of Inventory, all amounts payable
to each Borrower and Guarantor and all other proceeds of Collateral, from each
location of such Borrower on each Business Day into the Cash Management Account
of such Borrower used for such purpose. All such funds deposited into the Cash
Management Accounts shall be sent by wire transfer or other electronic funds
transfer no less frequently than daily (or in the case of any Cash Management
account maintained in Canada, no less frequently than once per week or more
frequently upon Agent’s reasonable request) to the Concentration Accounts,
except nominal amounts which are required to be maintained in such Cash
Management Accounts under the terms of such Borrower’s arrangements with the
bank at which such Cash Management Accounts are maintained, which nominal
amounts shall not exceed $50,000 as to any individual Cash Management Account at
any time.

(c) Without limiting any other rights or remedies of Agent or Lenders, Agent
may, at its option, instruct the depository banks at which the Concentration
Accounts or the Cash Management Accounts are maintained to transfer all
available funds received or deposited into the Concentration Accounts or the
Cash Management Accounts to the Agent Payment Account at any time that a Cash
Dominion Event exists. Upon the termination of a Cash Dominion Event to the
extent provided in the definition of such term, Agent shall, at the written
request of Administrative Borrower, promptly instruct the depository banks at
which the Concentration Accounts and Cash Management Accounts are maintained to
resume the transfer of funds in the Concentration Accounts to the disbursement
accounts of Borrowers used for such purpose, to the extent that such banks had
previously been instructed to transfer such funds to the Agent Payment Account.
So long as no Cash Dominion Event has occurred and is continuing, each Borrower
and Guarantor may direct and shall have sole control over, the manner of the
disposition of funds in each Concentration Account.

(d) For purposes of calculating the amount of the Revolving Loans available to
each Borrower, such payments will be applied (conditional upon final collection)
to the Obligations on the Business Day of receipt by Agent of immediately
available funds in the Agent Payment Account; provided such payments and notice
thereof are received in accordance with Agent’s usual and customary practices as
in effect from time to time and within sufficient time to credit the applicable
loan account on such day, and if not, then on the next Business Day.

(e) Each Borrower and Guarantor and their respective employees, agents and
Subsidiaries shall, acting as trustee for Agent, receive, as the property of
Agent, any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and promptly upon receipt thereof, shall deposit or cause
the same to be deposited in the Concentration Accounts, or remit the same or
cause the same to be remitted, in kind, to Agent. Borrowers agree to reimburse
Agent on demand for any amounts owed or paid to any bank or other financial
institution at which a Concentration Account or any other deposit account or
Investment Account is established or any other bank, financial institution or
other person involved in the transfer of funds to or from the Concentration
Accounts arising out of Agent’s payments to or indemnification of such bank,
financial institution or other person. The obligations of Borrowers to reimburse
Agent for such amounts pursuant to this Section 6.6 shall survive the
termination of this Agreement.

6.7 Payments.

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.6 or such other place as Agent may designate from time to time.
Subject to the other terms and conditions contained herein, Agent shall apply
payments received or collected from any Borrower or Guarantor or for the account
of any Borrower or Guarantor (including the monetary proceeds of collections or
of realization upon any Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Agent, Lenders and Issuing
Bank from any Borrower or Guarantor; second, to pay interest due in respect of
any Revolving Loans (and including any Special Agent Advances) or Letter of
Credit Obligations; third, to pay or prepay principal in respect of Special
Agent Advances; fourth, to pay principal due in respect of the Loans and to pay
Obligations then due arising under or pursuant to any Bank Products of a
Borrower or Guarantor with Agent or another Bank Product Provider (up to the
amount of any then effective Reserve established hereunder in respect of such
Bank Products), on a pro rata basis; fifth, to pay or prepay any other
Obligations whether or not then due, in such order and manner as Agent
determines and at any time an Event of Default exists or has occurred and is
continuing, to provide cash collateral for any Letter of Credit Obligations or
other contingent Obligations (but not including for this purpose any Obligations
arising under or pursuant to any Bank Products); and sixth, to pay or prepay any
Obligations arising under or pursuant to any Bank Products (other than to the
extent provided for in “fourth” above) on a pro rata basis.

(b) Notwithstanding anything to the contrary contained in this Agreement, unless
so directed by Administrative Borrower, or unless a Default or an Event of
Default shall exist or have occurred and be continuing, Agent shall not apply
any payments which it receives to any Eurodollar Rate Loans, except in the event
that there are no outstanding Base Rate Loans. To the extent Agent or any Lender
receives any payments or collections in respect of the Obligations in a currency
other than US Dollars Agent may, at its option (but is not obligated to),
convert such other currency to US Dollars at the Exchange Rate in effect on such
date and in such market as Agent may select in good faith (regardless of whether
such rate is the best available rate). Borrowers shall pay the costs of such
conversion (or Agent may, at its option, charge such costs to the loan account
of any Borrower maintained by Agent). Payments and collections received in any
currency other than the currency in which any outstanding Obligations are
denominated will be accepted and/or applied at the discretion of Agent. Any and
all payments by or on account of the Obligations shall be made without setoff,
counterclaim or deduction.

(c) For purposes of this Section 6.7, “paid in full” and “payment in full” and
“prepayment in full” means payment of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and including interest accrued after the commencement of any
case under the U.S. bankruptcy code or any similar domestic or foreign similar
statute), default interest, interest on interest, and expense reimbursements,
whether or not the same would be or is allowed or disallowed in whole or in part
in any case under the United States Bankruptcy Code, or any similar statute in
any jurisdiction, but excluding (i) interest to the extent paid in excess of
amounts based on the pre-default rates (but not any other interest) and
(ii) fees paid in respect of the waiver of an Event of Default, in each case as
to amounts under clauses (i) and (ii) above only to the extent that such amounts
are disallowed in any case under the United States Bankruptcy Code, or any
similar statute in any jurisdiction.

(d) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Loan Documents may be
charged directly to the loan account(s) of any Borrower maintained by Agent. If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender. Borrowers and Guarantors shall be liable to pay to Agent,
and do hereby agree to indemnify and hold Agent and Lenders harmless for the
amount of any payments or proceeds surrendered or returned. This Section 6.7(d)
shall remain effective notwithstanding any contrary action which may be taken by
Agent or any Lender in reliance upon such payment or proceeds. This preceding
two sentences of this Section 6.7(d) shall survive the payment of the
Obligations and the termination of this Agreement.

6.8 Taxes.

(a) Any and all payments by Borrowers and Guarantors to Agent, any Issuing Bank
or any Lender under this Agreement and any of the other Loan Documents shall be
made free and clear of, and without deduction or withholding for, any Taxes,
except to the extent required by applicable law. In addition, Borrowers shall
pay all Other Taxes except to the extent arising solely as a result of Agent’s,
any Lender’s or Issuing Bank’s activities with the applicable taxing
jurisdiction and not as a result of this Agreement (or Agent may, at its option,
pay such Other Taxes and charge the loan account of Borrowers for such amounts
so paid).

(b) Borrowers and Guarantors shall indemnify and hold harmless Agent, Issuing
Bank and Lenders for the full amount of Taxes or Other Taxes paid by Agent, any
Issuing Bank or any Lender (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section, but not including Other
Taxes that arise as a result of Agent’s, any Issuing Bank’s or any Lender’s
activities with the applicable taxing jurisdiction, if any, and not as a result
of this Agreement) and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses) other than those resulting
solely from a failure by Agent, any Issuing Bank or any Lender to pay any Taxes
or Other Taxes which it is required to pay and for which it received an
indemnity payment) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted by the relevant
Governmental Authority; provided, that, Borrowers and Guarantors shall not be
required to indemnify Agent, any Issuing Bank or any Lender with respect to any
Taxes or Other Taxes which are attributable to such Agent’s, Issuing Bank’s or
Lender’s failure to comply with the provisions of Section 6.8(f), (g), (i) or
(j) hereof. Payment under this indemnification shall be made within ten
(10) days after the date Agent, any Issuing Bank or any Lender makes written
demand therefor on Administrative Borrower. If Borrowers reasonably believe that
such Taxes or Other Taxes were not correctly or legally asserted, Agent, such
Issuing Bank or such Lender shall, upon Administrative Borrower’s request and at
Borrowers’ expense, provide such documents to Administrative Borrower in form
and substance reasonably satisfactory to Agent, as Administrative Borrower may
reasonably request, to enable Borrowers to contest such Taxes or Other Taxes
pursuant to appropriate proceedings then available to Borrowers (so long as
providing such documents shall not, in the good faith determination of Agent,
have a reasonable likelihood of resulting in any liability of Agent, any Issuing
Bank or any Lender).

(c) If any Borrower or Guarantor shall be required by law to deduct or withhold
any Taxes or Other Taxes from or in respect of any sum payable hereunder or
under the other Loan Documents to Agent, any Issuing Bank or any Lender, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) Agent, such Issuing
Bank or such Lender receives an amount equal to the sum it would have received
had no such deductions or withholdings been made; provided, that, Borrowers and
Guarantors shall not be required to increase any such sum payable to Agent, any
Issuing Bank or any Lender which is attributable to such Agent’s, Issuing Bank’s
or Lender’s failure to comply with the provisions of Section 6.8(f), (g), (i) or
(j) hereof;

(ii) such Borrower or Guarantor shall make such deductions and withholdings;

(iii) such Borrower or Guarantor shall pay the full amount deducted or withheld
to the relevant taxing authority or other authority in accordance with
applicable law; and

(iv) to the extent not paid to Agent, Issuing Bank or Lenders pursuant to
Section 6.8(c)(i), such Borrower or Guarantor shall also pay to Agent, any
Issuing Bank or any Lender, at the time interest is paid, all additional amounts
which are necessary to preserve the after-tax yield Agent, such Issuing Bank or
such Lender would have received pursuant to the Loan Documents if such Taxes or
Other Taxes had not been imposed.

(d) Within thirty (30) days after the date of any payment by any Borrower or
Guarantor of Taxes or Other Taxes, such Borrower or Guarantor shall furnish to
Agent the original or a certified copy of a receipt evidencing payment thereof,
or other evidence of payment reasonably satisfactory to Agent.

(e) If any Borrower or Guarantor otherwise would be required to pay additional
amounts to Agent, an Issuing Bank or a Lender pursuant to subsection (c) of this
Section, then upon Administrative Borrower’s written request such Lender shall
use reasonable efforts at Borrowers’ expense (consistent with legal and
regulatory restrictions) to take such action, including changing the
jurisdiction of its lending office, so as to eliminate or reduce any such
additional payment by such Borrower or Guarantor which may thereafter accrue.

(f) In the event a Lender shall assign the Obligations and its rights hereunder
to an assignee which is organized under the laws of a jurisdiction outside the
United States of America on or prior to the effective date of any such
assignment, such assignee of a Lender shall provide Administrative Borrower with
an IRS Form W-8BEN or Form W-8ECI or other applicable form, certificate or
document prescribed by the Internal Revenue Service certifying as to such
assignee’s being entitled to full exemption from United States of America
withholding tax with respect to all payments to be made to such assignee
hereunder and under any of the other Loan Documents (unless such assignee of a
Lender is unable to do so by reason of a change in law, including, without
limitation, any statute, treaty, ruling, determination or regulation occurring
subsequent to the effective date of such assignment).

(g) Notwithstanding anything to the contrary contained in this Section 6.8,
unless Administrative Borrower has received forms or other documents indicating
that payments to a Lender or Issuing Bank hereunder or under any of the other
Loan Documents are not subject to United States of America withholding or backup
withholding tax, Borrowers shall, (i) withhold taxes from such payments at the
applicable statutory rate, or at a rate reduced by an applicable tax treaty and
(ii) pay such assignee such payment net of any taxes so withheld. Lenders and
Issuing Bank will be required to use reasonable efforts (including reasonable
efforts to change its lending office) to avoid or to minimize any amounts which
might otherwise be payable by any Borrower or Guarantor pursuant to this
Section 6.8; provided, that, such efforts shall not cause the imposition on such
assignee of any additional costs or legal or regulatory burdens deemed by such
assignee in good faith to be material.

(h) If Agent, any Issuing Bank or any Lender receives a permanent tax benefit in
respect of any Taxes or Other Taxes for which Agent, such Issuing Bank or such
Lender has received an indemnification payment or additional amounts from any
Borrower or Guarantor hereunder, so long as no Event of Default shall exist or
have occurred and be continuing, Agent, such Issuing Bank or such Lender (as the
case may be) shall credit to the loan account of Borrowers the amount of such
tax benefit.

(i) Each Person that is a Lender or Issuing Bank as of the date of this
Agreement and each Person that becomes a Lender or Issuing Bank after the date
of this Agreement (i) either (A) represents and warrants to the Borrowers that
such Person is incorporated or organized under the laws of the United States of
America or a state thereof or agrees to furnish (if it is organized under the
laws of any jurisdiction other than the United States of America or any State
thereof) to Agent and Administrative Borrower prior to the time that Agent or
such Borrower is required to make any payment of principal, interest or fees
hereunder, duplicate executed originals of either U.S. Internal Revenue Service
Form W-8BEN or W-8ECI, as applicable (wherein such Lender claims entitlement to
the benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new such forms upon the expiration of any previously delivered form or
comparable statements in accordance with applicable U.S. law and regulations and
amendments thereto, duly executed and completed by such Lender, and (ii) agrees
to comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

(j) Each Lender or Issuing Bank (other than any Lender or Issuing Bank that is
entitled to a presumption under applicable Treasury Regulations that it is a
domestic corporation for U.S. federal income tax purposes) shall deliver to
Agent (or, in the case of an assignee of a Lender which (i) is an Affiliate of
such Lender or an Approved Fund of such Lender and (ii) does not deliver an
Assignment and Acceptance to Agent pursuant to Section 15.7(a) hereof for
recordation pursuant to Section 15.7(b) hereof, to the assigning Lender only)
and Administrative Borrower two properly completed and duly executed copies of
U.S. Internal Revenue Service Form W-9 certifying that such Lender is exempt
from U.S. backup withholding tax. Such forms shall be delivered by each such
Lender on or before the date it becomes a party to this Agreement and thereafter
within twenty (20) days after receipt of a written request therefor from Agent.
Notwithstanding any other provision of this Section 6.8(j), a Lender or Issuing
Bank described in this Section 6.8(j) shall not be required to deliver any form
pursuant to this Section 6.8(j) that such Lender or Issuing Bank is not legally
able to deliver.

6.9 Use of Proceeds.

Borrowers shall use the initial proceeds of the Revolving Loans and Letters of
Credit hereunder only for: (a) payments to each of the persons listed in the
disbursement direction letter furnished by Borrowers to Agent on or about the
date hereof and (b) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents. All other Revolving Loans made or Letters of Credit provided to or
for the benefit of any Borrower pursuant to the provisions hereof shall be used
by such Borrower for general operating, working capital and other corporate
purposes of such Borrower not otherwise prohibited by the terms hereof;
provided, that, in no event shall any of the proceeds be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Revolving Loans to be considered a “purpose credit”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended..

6.10 Appointment of Administrative Borrower as Agent for Requesting Revolving
Loans and Receipts of Revolving Loans and Statements.

(a) Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent and attorney-in-fact to request and receive Revolving
Loans and Letters of Credit pursuant to this Agreement and the other Loan
Documents from Agent or any Lender in the name or on behalf of such Borrower.
Agent and Lenders may disburse the Revolving Loans to such bank account of
Administrative Borrower or a Borrower or otherwise make such Revolving Loans to
a Borrower and provide such Letters of Credit to a Borrower as Administrative
Borrower may designate or direct, without notice to any other Borrower or
Guarantor. Notwithstanding anything to the contrary contained herein, Agent may
at any time and from time to time require that Revolving Loans to or for the
account of any Borrower be disbursed directly to an operating account of such
Borrower.

(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.10.
Administrative Borrower shall ensure that the disbursement of any Revolving
Loans to each Borrower requested by or paid to or for the account of Parent, or
the issuance of any Letter of Credit for a Borrower hereunder, shall be paid to
or for the account of such Borrower.

(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.

(e) No termination of the appointment of Administrative Borrower as agent as
aforesaid shall be effective, except after ten (10) Business Days’ prior written
notice to Agent.

6.11 Pro Rata Treatment.

Except to the extent otherwise provided in this Agreement or as otherwise agreed
by the applicable Lenders: (a) the making and conversion of Revolving Loans
shall be made among the Lenders based on their respective Pro Rata Shares as to
the Revolving Loans and (b) each payment on account of any Obligations to or for
the account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly..

6.12 Sharing of Payments, Etc.

(a) Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 14.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Revolving Loans owed to such Lender or any
other amount payable to such Lender hereunder, that is not paid when due
(regardless of whether such balances are then due to such Borrower or
Guarantor), in which case it shall promptly notify Administrative Borrower and
Agent thereof; provided, that, such Lender’s failure to give such notice shall
not affect the validity thereof.

(b) If any Lender (including Agent) shall obtain from any Borrower or Guarantor
payment of any principal of or interest on any Revolving Loan owing to it or
payment of any other amount under this Agreement or any of the other Loan
Documents through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other than from Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Revolving Loans or more than its
share of such other amounts then due hereunder or thereunder by any Borrower or
Guarantor to such Lender than the percentage thereof received by any other
Lender, it shall promptly pay to Agent, for the benefit of Lenders, the amount
of such excess and simultaneously purchase from such other Lenders a
participation in the Revolving Loans or such other amounts, respectively, owing
to such other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with their respective Pro Rata
Shares or as otherwise agreed by Lenders. To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.

(c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Revolving Loans or other amounts (as the
case may be) owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, assign such
rights to Agent for the benefit of Lenders and, in any event, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of Lenders entitled under this Section to share in the benefits of any recovery
on such secured claim.

6.13 Settlement Procedures.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Revolving Loans requested or charged to any
Borrower’s loan account(s) or otherwise to be advanced by Lenders pursuant to
the terms hereof, without requirement of prior notice to Lenders of the proposed
Revolving Loans.

(b) With respect to all Revolving Loans made by Agent on behalf of Lenders, the
amount of each Lender’s Pro Rata Share of the outstanding Revolving Loans shall
be computed weekly, and shall be adjusted upward or downward on the basis of the
amount of the outstanding Revolving Loans as of 5:00 p.m. Chicago, Illinois time
on the Business Day immediately preceding the date of each settlement
computation; provided, that, Agent retains the absolute right at any time or
from time to time to make the above described adjustments at intervals more
frequent than weekly, but in no event more than twice in any week. Agent shall
deliver to each of the Lenders after the end of each week, or at such period or
periods as Agent shall determine, a summary statement of the amount of
outstanding Revolving Loans for such period (such week or other period or
periods being hereinafter referred to as a “Settlement Period”). If the summary
statement is sent by Agent and received by a Lender prior to 12:00 p.m., then
such Lender shall make the settlement transfer described in this Section by no
later than 3:00 p.m. on the same Business Day and if received by a Lender after
12:00 p.m., then such Lender shall make the settlement transfer by not later
than 3:00 p.m. on the next Business Day following the date of receipt. If, as of
the end of any Settlement Period, the amount of a Lender’s Pro Rata Share of the
outstanding Revolving Loans is more than such Lender’s Pro Rata Share of the
outstanding Revolving Loans as of the end of the previous Settlement Period,
then such Lender shall forthwith (but in no event later than the time set forth
in the preceding sentence) transfer to Agent by wire transfer in immediately
available funds the amount of the increase. Alternatively, if the amount of a
Lender’s Pro Rata Share of the outstanding Revolving Loans in any Settlement
Period is less than the amount of such Lender’s Pro Rata Share of the
outstanding Revolving Loans for the previous Settlement Period, Agent shall
forthwith transfer to such Lender by wire transfer in immediately available
funds the amount of the decrease. The obligation of each of the Lenders to
transfer such funds and effect such settlement shall be irrevocable and
unconditional and without recourse to or warranty by Agent and may occur at any
time a Default or Event of Default exists or has occurred and whether or not the
conditions set forth in Section 4.2 are satisfied (except if there is an Event
of Default under Section 12.1(g) and 12.1(h), in which case the funds shall be
in respect of each Lender’s participation). Agent and each Lender agrees to mark
its books and records at the end of each Settlement Period to show at all times
the dollar amount of its Pro Rata Share of the outstanding Revolving Loans and
Letters of Credit. Each Lender shall only be entitled to receive interest on its
Pro Rata Share of the Revolving Loans to the extent such Revolving Loans have
been funded by such Lender. Because the Agent on behalf of Lenders may be
advancing and/or may be repaid Revolving Loans prior to the time when Lenders
will actually advance and/or be repaid such Revolving Loans, interest with
respect to Revolving Loans shall be allocated by Agent in accordance with the
amount of Revolving Loans actually advanced by and repaid to each Lender and the
Agent and shall accrue from and including the date such Revolving Loans are so
advanced to but excluding the date such Revolving Loans are either repaid by
Borrowers or actually settled with the applicable Lender as described in this
Section.

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Revolving Loans by a Borrower, Agent may apply such amounts repaid directly to
any amounts made available by Agent pursuant to this Section. In lieu of
settlements, Agent may, at its option, at any time require each Lender to
provide Agent with immediately available funds representing its Pro Rata Share
of each Revolving Loan, prior to Agent’s disbursement of such Revolving Loan to
a Borrower. In such event, Agent shall notify each Lender promptly after Agent’s
receipt of the request for the Revolving Loans from a Borrower (or
Administrative Borrower on behalf of such Borrower) or any deemed request
hereunder and each Lender shall provide its Pro Rata Share of such requested
Revolving Loan to the account specified by Agent in immediately available funds
not later than 2:00 p.m. on the requested funding date, so that all such
Revolving Loans shall be made by the Lenders simultaneously and proportionately
to their Pro Rata Shares. No Lender shall be responsible for any default by any
other Lender in the other Lender’s obligation to make a Revolving Loan requested
hereunder nor shall the Commitment of any Lender be increased or decreased as a
result of the default by any other Lender in the other Lender’s obligation to
make a Revolving Loan hereunder.

(d) Upon the making of any Revolving Loan by Agent as provided herein, without
further action by any party hereto, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from Agent, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Pro Rata Share in such Revolving Loan. To the extent that there is
no settlement in accordance with the terms hereof, Agent may at any time require
the Lenders to fund their participations. From and after the date, if any, on
which any Lender has funded its participation in any such Revolving Loan, Agent
shall promptly distribute to such Lender, such Lender’s Pro Rata Share of all
payments of principal and interest received by Agent in respect of such
Revolving Loan.

(e) As to any Revolving Loan funded by Agent on behalf of a Lender whether
pursuant to Sections 6.13(a), 6.13(b) or 6.13(c) above, Agent may assume that
each Lender will make available to Agent such Lender’s Pro Rata Share of the
Revolving Loan requested or otherwise made on such day in the case of Revolving
Loans funded pursuant to Section 6.13(c) above or otherwise on the applicable
settlement date. If Agent makes amounts available to a Borrower and such
corresponding amounts are not in fact made available to Agent by such Lender,
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon for each day from the date such payment
was due until the date such amount is paid to Agent at the Federal Funds Rate
for each day during such period (as published by the Federal Reserve Bank of New
York or at Agent’s option based on the arithmetic mean determined by Agent of
the rates for the last transaction in overnight Federal funds arranged prior to
9:00 a.m. on that day by each of the three leading brokers of Federal funds
transactions in New York selected by Agent) and if such amounts are not paid
within three (3) days of Agent’s demand, at the highest Interest Rate provided
for in Section 3.1 hereof applicable to Base Rate Revolving Loans. During the
period in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Revolving Loan Documents, the amount so advanced by Agent to or for
the benefit of any Borrower shall, for all purposes hereof, be a Revolving Loan
made by Agent for its own account.

(f) Upon any failure by a Lender to pay Agent pursuant to the settlement
described in Section 6.13(b) above or to pay Agent pursuant to Section 6.13(c),
6.13(d) or Section 6.13(e), Agent shall promptly thereafter notify
Administrative Borrower of such failure and Borrowers shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Administrative Borrower’s receipt of such notice. The term “Defaulting
Lender” shall mean (i) any Lender that has failed to fund any portion of the
Revolving Loans, or participations in Letter of Credit Obligations required to
be funded by it hereunder within one (1) Business Day of the date required to be
funded by it hereunder, or has otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, (ii) any Lender that has notified Agent,
any Lender, Issuing Bank, or any Borrower or Guarantor in writing that it will
not or does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it will not or does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it has agreed to make loans or provide other financial
accommodations, or (iii) any Lender that becomes or is insolvent or has a parent
company that has become or is insolvent or becomes the subject of a bankruptcy
or insolvency proceeding, or has a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment
and has not obtained all required orders, approvals or consents of any court or
other Governmental Authority to continue to fulfill its obligations hereunder,
in form and substance satisfactory to Agent.

(g) Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees and whether in respect of Revolving Loans,
participation interests or otherwise). For purposes of voting or consenting to
matters with respect to this Agreement and the other Loan Documents and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Revolving Loan Commitment shall be deemed to be zero
(0). So long as there is a Defaulting Lender, the maximum amount of the
Revolving Loans and Letters of Credit shall not exceed the aggregate amount of
the Commitments of the Lenders that are not Defaulting Lenders plus the Pro Rata
Share of the Defaulting Lender (determined immediately prior to its being a
Defaulting Lender) of the Revolving Loans and Letters of Credit outstanding as
of the date that the Defaulting Lender has become a Defaulting Lender. At any
time that there is a Defaulting Lender, payments received for application to the
Obligations payable to Lenders in accordance with the terms of this Agreement
shall be distributed to Lenders based on their Pro Rata Shares calculated after
giving effect to the reduction of the Defaulting Lender’s Revolving Loan
Commitment to zero (0) as provided herein or at Agent’s option, Agent may
instead receive and retain such amounts that would be otherwise attributable to
the Pro Rata Share of a Defaulting Lender (which for such purpose shall be such
Pro Rata Share as in effect immediately prior to its being a Defaulting Lender).
To the extent that Agent elects to receive and retain such amounts, Agent may
hold such amounts (which shall not accrue interest) and, in its reasonable
discretion, relend such amounts to a Borrower. To the extent that Agent
exercises its option to relend such amounts, such amounts shall be treated as
Revolving Loans for the account of Agent in addition to the Revolving Loans that
are made by the Lenders other than a Defaulting Lender based on their respective
Pro Rata Shares as calculated after giving effect to the reduction of such
Defaulting Lender’s Commitment to zero (0) as provided herein but shall be
repaid in the same order of priority as the principal amount of the Loans on a
pro rata basis for purposes of Section 6.7 hereof. Agent shall determine whether
any Revolving Loans requested shall be made from relending such amounts or from
Revolving Loans from the Lenders (other than a Defaulting Lender) and any
allocation of requested Revolving Loans between them. The rights of a Defaulting
Lender shall be limited as provided herein until such time as the Defaulting
Lender has made all payments to Agent of the amounts that it had failed to pay
causing it to become a Defaulting Lender and such Lender is otherwise in
compliance with the terms of this Agreement (including making any payments as it
would have been required to make as a Lender during the period that it was a
Defaulting Lender other than in respect of the principal amount of Revolving
Loans, which payments as to the principal amount of Revolving Loans shall be
made based on the outstanding balance thereof on the date of the cure by
Defaulting Lender or at such other time thereafter as Agent may specify) or has
otherwise provided evidence in form and substance satisfactory to Agent that
such Defaulting Lender will be able to fund its Pro Rata Share (as in effect
immediately prior to its being a Defaulting Lender) in accordance with the terms
hereof. Upon the cure by Defaulting Lender of the event that is the basis for it
to be a Defaulting Lender by making such payment or payments and such Lender
otherwise being in compliance with the terms hereof, such Lender shall cease to
be a Defaulting Lender and shall only be entitled to payment of interest accrued
during the period that such Lender was a Defaulting Lender to the extent
previously received and retained by Agent from or for the account of Borrowers
on the funds constituting Loans funded by such Lender prior to the date of it
being a Defaulting Lender (and not previously paid to such Lender) and shall
otherwise, on and after such cure, make Revolving Loans and settle in respect of
the Revolving Loans and other Obligations in accordance with the terms hereof.
The existence of a Defaulting Lender and the operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by any Borrower or Guarantor of its duties and
obligations hereunder (including, but not limited to, the obligation of such
Borrower or Guarantor to make any payments hereunder, whether in respect of
Revolving Loans by a Defaulting Lender or otherwise).

(h) Notwithstanding anything to the contrary contained in this Agreement, in the
event that there is a Defaulting Lender, if there are any Letters of Credit
outstanding, within one (1) Business Day after the written request of Issuing
Bank, Borrowers shall pay to Agent an amount equal to the Pro Rata Share of the
Defaulting Lender (calculated as in effect immediately prior to such Lender
becoming a Defaulting Lender) of the Letter of Credit Obligations then
outstanding to be held by Agent on terms and conditions reasonably satisfactory
to Agent and Issuing Bank as cash collateral for the Obligations and for so long
as there is a Defaulting Lender, Issuing Bank shall not be required to issue any
Letter of Credit, or increase or extend or otherwise amend any Letter of Credit,
unless upon the request of Issuing Bank, Agent has cash collateral from
Borrowers in an amount equal to the Pro Rata Share of the Defaulting Lender
(calculated as in effect immediately prior to such Lender becoming a Defaulting
Lender) of the Letter of Credit Obligations outstanding after giving effect to
any such requested Letter of Credit (or increase, extension or other amendment)
to be held by Agent on its behalf on terms and conditions reasonably
satisfactory to Agent and Issuing Bank or there are other arrangements
reasonably satisfactory to Issuing Bank with respect to the participation in
Letters of Credit by such Defaulting Lender. Such cash collateral shall be
applied first to the Letter of Credit Obligations before application to any
other Obligations, notwithstanding anything to the contrary contained in
Section 6.7 hereof

(i) Nothing in this Section or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitment
hereunder or to prejudice any rights that any Borrower may have to commence any
legal action against a Lender as a result of any default by such Lender
hereunder in fulfilling its Commitment.

6.14 Obligations Several; Independent Nature of Lenders’ Rights.

The obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Loan Documents and no
action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 14.4
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

6.15 Bank Products.

Borrowers and Guarantors, or any of their Subsidiaries, may (but no such Person
is required to) request that the Bank Product Providers provide or arrange for
such Person to obtain Bank Products from Bank Product Providers, and each Bank
Product Provider may, in its sole discretion, provide or arrange for such Person
to obtain the requested Bank Products. Borrowers and Guarantors or any of their
Subsidiaries that obtains Bank Products shall indemnify and hold Agent, each
Lender and their respective Affiliates harmless from any and all obligations now
or hereafter owing to any other Person by any Bank Product Provider in
connection with any Bank Products other than for gross negligence or willful
misconduct on the part of any such indemnified Person. This Section 6.15 shall
survive the payment of the Obligations and the termination of this Agreement.
Borrower and its Subsidiaries acknowledge and agree that the obtaining of Bank
Products from Bank Product Providers (a) is in the sole discretion of such Bank
Product Provider, and (b) is subject to all rules and regulations of such Bank
Product Provider. Each Bank Product Provider shall be deemed a party hereto for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting; provided, that, the rights of such Bank Product Provider hereunder and
under any of the other Loan Documents shall consist exclusively of such Bank
Product Provider’s right to share in payments and collections out of the
Collateral as set forth herein. In connection with any such distribution of
payments and collections, Agent shall be entitled to assume that no amounts are
due to any Bank Product Provider unless such Bank Product Provider has notified
Agent in writing of any such liability owed to it as of the date of any such
distribution..

          SECTION 7.   COLLATERAL REPORTING AND COVENANTS   7.1    
Collateral Reporting.
       
 

(a) Borrowers shall provide Agent with the following documents in a form
satisfactory to Agent:

(i) as soon as possible after the end of each calendar week (but in any event
within three (3) Business Days after the end thereof), a report, substantially
in the form of Exhibit F hereto (or in such other form as Agent may from time to
time reasonably request), as to Borrowers’ Qualified Cash and Liquidity;

(ii) as soon as possible after the end of each calendar month (but in any event
within ten (10) Business Days after the end thereof), or weekly (but in any
event within three (3) Business Days after the end thereof) at any time Excess
Availability shall be less than the amount equal to thirty (30%) percent of the
Maximum Credit (or more frequently as Agent may request), a Borrowing Base
Certificate setting forth the calculation of the Borrowing Base as of the last
Business Day of the immediately preceding period, duly completed and executed by
the chief financial officer, vice president of finance, treasurer or controller
of Administrative Borrower, together with all schedules required pursuant to the
terms of the Borrowing Base Certificate duly completed;

(iii) as soon as possible after the end of each calendar month (but in any event
within ten (10) Business Days after the end thereof), on a monthly basis or more
frequently as Agent may request, (A) perpetual inventory reports (and including
the amounts of Inventory and the value thereof at any leased locations and at
premises of warehouses, processors or other third parties), (B) reconciliation
of inventory as set forth in the perpetual inventory reports and general ledger
of Borrowers, (C) agings of accounts receivable (together with a reconciliation
to the previous period’s aging and the general ledger), (D) Inventory by
location, (E) agings of outstanding accounts payable, and (F) to the extent not
reported during the month just ended, a report of any new deposit account
established or used by any Borrower or Guarantor with any bank or other
financial institution, including in each case, the Borrower or Guarantor in
whose name the account is maintained, the account number, the name and address
of the financial institution at which such account is maintained, the purpose of
such account and, if any, the amount held in such account on or about the date
of such report, and

(iv) such other reports as to the Collateral and Indebtedness permitted under
Section 10.3 hereof as Agent shall reasonably request from time to time.

(b) Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Agent contained herein and in
the event of any conflict or inconsistency between the calculation of the
Borrowing Base as set forth in any Borrowing Base Certificate and as determined
by Agent in good faith, the determination of Agent shall govern and, absent
manifest error, be conclusive and binding upon Borrowers and Guarantors. Without
limiting the foregoing, Borrowers shall furnish to Agent any information which
Agent may reasonably request regarding the determination and calculation of any
of the amounts set forth in any Borrowing Base Certificate. Subject to the
limitations set forth herein, the Borrowing Base may be adjusted based on the
information received by Agent pursuant to this Agreement. If any Borrower’s or
Guarantor’s records or reports of the Collateral are prepared or maintained by
an accounting service, contractor, shipper or other agent, such Borrower and
Guarantor hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s reasonable instructions with respect to further services.

(c) All of the documents, reports and schedules provided by or on behalf of any
Borrower or Guarantor to Agent hereunder for Receivables payable in any currency
other than US Dollars and Inventory located outside the United States of America
shall set forth the US Dollar Equivalent for the amount of the Receivables
included in any such documents, reports or schedules. For purposes hereof, Agent
may, at its option, provide to Administrative Borrower, at least five
(5) Business Days prior to the date any such documents, reports or schedules are
required to be provided by Borrowers or Guarantors to Agent hereunder, the
exchange rates required to set forth the US Dollar Equivalent in such documents,
reports and schedules and in the event Agent does not do so, Borrowers shall use
such rates of exchange with respect to the applicable currencies as Borrowers
and Guarantors use for such purpose in the ordinary course of business
consistent with current practices as of the date hereof and shall identify such
rates of exchange in any such documents, reports and schedules.

7.2 Accounts Covenants.

(a) Administrative Borrower shall notify Agent promptly of (i) the assertion of
any claims, offsets, defenses or counterclaims threatened in writing by any
account debtor, or any disputes with any account debtor of which the Chief
Financial Officer (or any other officer of any Borrower responsible for
financial matters and or collection of Accounts) or any one in the legal
department of any Borrower has notice or any settlement, adjustment or
compromise thereof, to the extent any of the foregoing exceeds $500,000 in any
one case or $1,000,000 in the aggregate, and (ii) all material adverse
information of which the Chief Financial Officer (or any other officer of any
Borrower responsible for financial matters and or collection of Accounts) or any
one in the legal department of any Borrower has notice relating to the financial
condition of any account debtor. No credit, discount, allowance or extension or
agreement shall be granted to any account debtor except in the ordinary course
of a Borrower’s business in accordance with the current practices of such
Borrower as in effect on the date hereof. At any time that an Event of Default
exists or has occurred and is continuing, Agent shall, at its option, have the
exclusive right to settle, adjust or compromise any claim, offset, counterclaim
or dispute with account debtors or grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Agent or schedule thereof delivered to Agent shall be true and complete in
all material respects, (ii) no payments shall be made thereon except those sent
to the Cash Management Accounts or Concentration Accounts, (iii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor except for credits, discounts, allowances or
extensions made or given in the ordinary course of each Borrower’s business or
as otherwise reported to Agent in accordance with this Agreement, (iv) there
shall be no setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto other than as reported to Agent in
accordance with the terms of this Agreement, and (v) none of the transactions
giving rise thereto will violate any applicable foreign, Federal, State or local
laws or regulations, all documentation relating thereto will be legally
sufficient under such laws and regulations and all such documentation will be
legally enforceable in accordance with its terms.

(c) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

7.3 Inventory Covenants.

With respect to the Inventory: (a) each Borrower and Guarantor shall at all
times maintain inventory records reasonably satisfactory to Agent, keeping
correct and accurate records in all material respects itemizing and describing
the kind, type, quality and quantity of Inventory, such Borrower’s or
Guarantor’s cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall conduct a physical count of the Inventory
either through periodic cycle counts or wall to wall counts, so that all
Inventory is subject to such counts at least once each year, but at any time or
times as Agent may request at any time a Default or an Event of Default exists
or has occurred and is continuing, and promptly following such physical
inventory (whether through periodic cycle counts or wall to wall counts) shall
supply Agent at least once each calendar quarter if any such counts are
performed within such quarter, or otherwise once each calendar year, with a
report in the form and with such specificity as may be reasonably satisfactory
to Agent concerning such physical count; (c) Borrowers and Guarantors shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Agent, except for (i) shipment of raw materials to
manufacturing facilities owned or controlled by a Borrower, a Guarantor or one
of their respective Subsidiaries; (ii) sales of Inventory in the ordinary course
of a Borrower’s business, (iii) to move Inventory directly from one location set
forth or permitted herein to another such location and (iv) Inventory shipped
from the manufacturer thereof to a Borrower which is in transit to the locations
set forth or permitted herein; (d) Borrowers shall, (i) at their expense, one
(1) times in any twelve (12) month period (or two (2) times, at Agent’s option,
during any twelve month period in the event that Excess Availability shall be
less than the amount equal to thirty (30%) percent of the Maximum Credit), and
(ii) at any time at Borrowers’ expense as Agent may request if a Default or
Event of Default shall exist or have occurred and be continuing, deliver or
cause to be delivered to Agent written appraisals as to the Inventory in form,
scope and methodology reasonably acceptable to Agent and by an appraiser
reasonably acceptable to Agent, addressed to Agent and Lenders and upon which
Agent and Lenders are expressly permitted to rely; (e) Borrowers and Guarantors
shall produce, use, store and maintain the Inventory with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (f) as between Agent and Lenders, on the one hand, and
Borrowers and Guarantors, on the other hand, each Borrower and Guarantor assumes
all responsibility and liability arising from or relating to the use, sale or
other disposition of the Inventory (but nothing contained herein shall be
construed as the basis for any liability of any Borrower or Guarantor as to any
third party); (g) as of the date hereof, Borrowers and Guarantors do not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate any Borrower or Guarantor to repurchase such
Inventory except as has been previously reported to Agent in writing prior to
the date hereof, and Administrative Borrower shall give Agent prior written
notice if such practice changes together with such information with respect to
the new policy as may reasonably be requested by Agent; (h) Borrowers and
Guarantors shall keep the Inventory in good and marketable condition; and
(i) Borrowers and Guarantors shall not acquire or accept any Inventory on
consignment or approval unless such Inventory has been specifically identified
in a report with respect thereto provided by Administrative Borrower to Agent
pursuant to Section 7.1(a) hereof when required to be included in such report or
Agent has otherwise received prior written notice thereof in form and substance
reasonably satisfactory to Agent. .

7.4 Equipment and Real Property Covenants.

With respect to the Equipment and Real Property: (a) Borrowers and Guarantors
shall keep the Equipment in good order, repair, running and marketable condition
(ordinary wear and tear excepted); (b) Borrowers and Guarantors shall use the
Equipment and Real Property with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
applicable laws in all material respects; (c) the Equipment is and shall be used
in the business of Borrowers and Guarantors and not for personal, family,
household or farming use; provided, that, certain motor vehicles used primarily
by employees for business purposes may from time to time be incidentally used
for personal, family or household use, as permitted by the internal policies of
the applicable Borrower or Guarantor if any; and (d) as between Agent and
Lenders, on the one hand, and Borrowers and Guarantors, on the other hand, each
Borrower and Guarantor assumes all responsibility and liability arising from or
relating to the use, sale or other disposition of the Equipment or Real Property
(but nothing contained herein shall be construed as the basis for any liability
of any Borrower or Guarantor as to any third party)..

7.5 Power of Attorney.

Each Borrower and Guarantor hereby irrevocably designates and appoints Agent
(and all persons designated by Agent) as such Borrower’s and Guarantor’s true
and lawful attorney-in-fact, and authorizes Agent, in such Borrower’s,
Guarantor’s or Agent’s name, to: (a) at any time an Event of Default exists or
has occurred and is continuing (i) demand payment on any Collateral,
(ii) enforce payment of any of the Collateral by legal proceedings or otherwise,
(iii) exercise all of such Borrower’s or Guarantor’s rights and remedies to
collect any Collateral, (iv) sell or assign any Collateral upon such terms, for
such amount and at such time or times as the Agent deems advisable, (v) settle,
adjust, compromise, extend or renew any of the Collateral, (vi) discharge and
release any Collateral, (vii) prepare, file and sign such Borrower’s or
Guarantor’s name on any proof of claim in bankruptcy or other similar document
against an account debtor or other obligor in respect of any Collateral,
(viii) notify the post office authorities to change the address for delivery of
remittances from account debtors or other obligors in respect of Collateral to
an address designated by Agent, and open and dispose of all mail addressed to
such Borrower or Guarantor and handle and store all mail relating to the
Collateral, (ix) clear Inventory through U.S. Bureau of Customs and Border
Protection or foreign export control authorities in such Borrower’s or
Guarantor’s name, Agent’s name or the name of Agent’s designee, and to sign and
deliver to customs officials powers of attorney in such Borrower’s or
Guarantor’s name for such purpose, and to complete in such Borrower’s or
Guarantor’s or Agent’s name, any order, sale or transaction, obtain the
necessary documents in connection therewith and collect the proceeds thereof,
and to sign and deliver to customs officials powers of attorney in such
Borrower’s or Guarantor’s name for such purpose, and to complete in such
Borrower’s or Guarantor’s or Agent’s name, any necessary documents in connection
therewith and to endorse and negotiate any bill of lading or other document of
title with respect to such goods naming Borrower as consignee to Agent, and
(x) do all acts and things which are necessary, in Agent’s reasonable
determination, to fulfill such Borrower’s or Guarantor’s obligations under this
Agreement and the other Loan Documents and (b) at any time to (i) take control
in any manner of any item of payment constituting Collateral or otherwise
received in or for deposit in the Concentration Accounts and (ii) have access to
any lockbox or postal box into which remittances from account debtors or other
obligors in respect of Collateral are sent or received, and (c) at any time to
(i) take control of any item of payment constituting Collateral that is received
by Agent or any Lender, (ii) endorse such Borrower’s or Guarantor’s name upon
any items of payment in respect of Collateral received by Agent and any Lender
and deposit the same in Agent’s account for application to the Obligations,
(iii) endorse such Borrower’s or Guarantor’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Receivable or any goods pertaining thereto or any other Collateral, including
any warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, and (iv) sign such Borrower’s or Guarantor’s name on
any verification of amounts owing constituting Collateral and notices thereof to
account debtors or any secondary obligors or other obligors in respect thereof.
Each Borrower and Guarantor hereby releases Agent and Lenders and their
respective officers, employees and designees from any liabilities arising from
any act or acts under this power of attorney and in furtherance thereof, whether
of omission or commission, except as a result of Agent’s or any Lender’s own
gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction..

7.6 Bills of Lading and Other Documents of Title.

(a) Promptly upon the Agent’s request, at any time that a Default or an Event of
Default has occurred or is continuing, Borrower shall cause all bills of lading
or other documents of title relating to goods purchased by Borrower which are
outside the United States of America and in transit to the premises of Borrower
or the premises of a Freight Forwarder in the United States of America (i) to be
issued in a form so as to constitute negotiable documents as such term is
defined in the Uniform Commercial Code and (ii) other than those relating to
goods being purchased pursuant to a Letter of Credit, to be issued either to the
order of Agent or such other person as the Agent may from time to time designate
for such purpose as consignee or Borrower as consignee, as Agent may specify.

(b) There shall be no more than three (3) originals of any bills of lading and
other documents of title relating to goods being purchased by Borrower which are
outside the United States of America and in transit to the premises of Borrower
or the premises of a Freight Forwarder in the United States of America. At any
time that a Default or an Event of Default has occurred or is continuing, as to
any such bills of lading or other documents of title, unless and until Agent
shall direct otherwise, (i) two (2) originals of each of such bill of lading or
other document of title shall be delivered to such Freight Forwarder as Borrower
may specify and that is party to a Collateral Access Agreement and (ii) one
(1) original of each such bill of lading or other document of title shall be
delivered to Agent.

(c) To the extent that the terms of this Section 7.6 have not been satisfied as
to any Inventory, such Inventory shall not constitute Eligible Inventory or
Eligible In-Transit Inventory, except as Agent may otherwise agree, but the
failure to satisfy such terms shall not constitute a Default or Event of
Default.

7.7 Right to Cure.

Agent may, at its option, upon prior notice to Administrative Borrower, (a) cure
any default by any Borrower or Guarantor under any material agreement with a
third party that affects the Collateral, its value or the ability of Agent to
collect, sell or otherwise dispose of the Collateral or the rights and remedies
of Agent or any Lender therein or the ability of any Borrower or Guarantor to
perform its obligations hereunder or under any of the other Loan Documents,
(b) pay or bond on appeal any judgment entered against any Borrower or
Guarantor, (c) discharge taxes, liens, security interests or other encumbrances
at any time levied on or existing with respect to the Collateral and (d) pay any
amount, incur any expense or perform any act which, in Agent’s judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Agent and Lenders with respect thereto. Agent may add any
amounts so expended to the Obligations and charge any Borrower’s account
therefor or may demand immediate payment thereof. Agent and Lenders shall be
under no obligation to effect such cure, payment or bonding and shall not, by
doing so, be deemed to have assumed any obligation or liability of any Borrower
or Guarantor. .

7.8 Access to Premises.

From time to time as reasonably requested by Agent, at the cost and expense of
Borrowers, (a) Agent or its designee shall have complete access to all of each
Borrower’s and Guarantor’s premises during normal business hours and after
notice to Administrative Borrower, or at any time and without notice to
Administrative Borrower if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Borrower’s and Guarantor’s books and records,
including the Records, and (b) each Borrower and Guarantor shall promptly
furnish to Agent such copies of such books and records or extracts therefrom as
Agent may reasonably request, and Agent or any Lender or Agent’s designee may
use during normal business hours such of any Borrower’s and Guarantor’s
personnel, equipment, supplies and premises as may be reasonably necessary for
the foregoing and if an Event of Default exists or has occurred and is
continuing for the collection of Receivables and realization of other
Collateral. Agent shall not conduct more than two (2) field examinations with
respect to the Collateral in any twelve (12) month period at the expense of
Borrowers, except, that, Agent may conduct (i) three (3) field examinations, at
Borrowers’ expense, with respect to Collateral in any twelve (12) month period
in the event that Excess Availability shall be less than the amount equal to
thirty (30%) percent of the Maximum Credit and (ii) such other field
examinations at the expense of Agent and Lenders as Agent may reasonably request
from time to time and Agent may conduct such other field examinations at the
expense of Borrowers as Agent may reasonably require at Borrowers’ expense at
any time a Default or Event of Default shall exist or have occurred and be
continuing..

SECTION 8. REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Agent, Lenders and
Issuing Bank the following:

8.1 Existence, Power and Authority.

Each Borrower and Guarantor is a corporation, limited liability company or
limited partnership duly organized and in good standing under the laws of its
jurisdiction of organization and is duly qualified as a foreign or
extra-provincial corporation, limited liability company or limited partnership,
as applicable, and in good standing in all states or other jurisdictions where
the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, where the failure to so qualify,
individually or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect. The execution, delivery and performance of this
Agreement, the other Loan Documents and the transactions contemplated hereunder
and thereunder (a) are all within each Borrower’s and Guarantor’s corporate,
limited liability company or limited partnership powers, as applicable, (b) have
been duly authorized, (c) are not in contravention of law or the terms of any
Borrower’s or Guarantor’s certificate of incorporation, certificate of
formation, bylaws, operating agreement, limited partnership agreement or other
organizational documentation, or any indenture, material agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound and (d) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
any Borrower or Guarantor except as permitted hereunder. This Agreement and the
other Loan Documents to which any Borrower or Guarantor is a party constitute
legal, valid and binding obligations of such Borrower and Guarantor enforceable
in accordance with their respective terms except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law). .

8.2 Name; Jurisdiction of Organization; Chief Executive Office; Collateral
Locations.

(a) The exact legal name of each Borrower and Guarantor is as set forth on the
signature page of this Agreement and in the Information Certificate (or any
otherwise communicated to the Agent in accordance with Section 9.1(b) after the
date hereof). No Borrower or Guarantor has, during the five (5) years prior to
the date of this Agreement, been known by or used any other corporate or
fictitious name or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any Person, or acquired any of its
property or assets out of the ordinary course of business, except as set forth
in the Information Certificate.

(b) Each Borrower and Guarantor is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate (or as otherwise
noticed to the Agent in accordance with Section 9.1(b) after the date hereof).
The Information Certificate accurately sets forth the organizational
identification number of each Borrower and Guarantor or accurately states that
such Borrower or Guarantor has none and accurately sets forth the federal
employer identification number and business identification number of each
Borrower and Guarantor.

(c) The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 to the
Information Certificate (or as otherwise noticed to the Agent in accordance with
Section 9.1(c) after the date hereof) and its only other places of business and
the only other locations of Collateral, if any, are the addresses set forth in
Schedule 8.2 to the Information Certificate, subject to the rights of any
Borrower or Guarantor to establish new locations in accordance with Section 9.2
below and other than Collateral in transit to any such locations. The
Information Certificate correctly identifies any of such locations that are not
owned by a Borrower or Guarantor and sets forth the owners and/or operators
thereof.

8.3 Financial Statements; No Material Adverse Effect.

All financial statements relating to any Borrower or Guarantor which have been
or may hereafter be delivered by any Borrower or Guarantor to Agent and Lenders
have been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of such Borrower
and Guarantor as at the dates and for the periods set forth therein. There has
been no act, condition or event which has had or could reasonably be expected to
have a Material Adverse Effect since the date of the most recent audited
financial statements of any Borrower or Guarantor furnished by any Borrower or
Guarantor to Agent prior to the date of this Agreement. The projections
delivered to Agent via electronic mail on August 11, 2009, for the fiscal years
ending 2010 through and including 2013 or any projections hereafter delivered to
Agent have been prepared in good faith in light of assumptions believed to be
reasonable at the time (it being understood that actual results may differ from
those set forth in such projections).

8.4 Priority of Liens; Title to Properties.

The security interests and liens granted to Agent under this Agreement and the
other Loan Documents constitute valid and perfected first priority liens,
hypothecs and security interests in and upon the Collateral subject only to the
liens indicated on Schedule 8.4 to the Information Certificate and the other
liens permitted under Section 10.2 hereof. Each Borrower and Guarantor has good
and marketable fee simple title to or valid leasehold interests in all of its
Real Property and good, valid and merchantable title to all of its other
properties and assets subject to no liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to Agent
and such others as are specifically listed on Schedule 8.4 to the Information
Certificate or permitted under Section 10.2 hereof.

8.5 Tax Returns.

Each Borrower and Guarantor has filed, or caused to be filed, in a timely manner
all material tax returns, reports and declarations which are required to be
filed by it. All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Each Borrower and Guarantor has
paid or caused to be paid all taxes due and payable by it, except taxes the
validity of which is being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower or Guarantor and with respect
to which adequate reserves have been set aside on its books. Adequate provision
has been made for the payment of all accrued and unpaid Federal, State, county,
local, foreign and other taxes whether or not yet due and payable and whether or
not disputed. No notices of tax liens or tax liens have been filed with respect
to any such taxes.

8.6 Litigation.

(a) There is no investigation by any Governmental Authority, or action, suit,
proceedings or claim by any Person, pending, or to the best of any Borrower’s or
Guarantor’s knowledge threatened in writing, against or affecting any Borrower
or Guarantor, its or their assets or business which if adversely determined
against such Borrower or Guarantor, individually or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect, except as set
forth on Schedule 8.6 to the Information Certificate, and (b) there is no
action, suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened in writing, that involve this
Agreement or any transactions contemplated by this Agreement. .

8.7 Compliance with Laws.

Borrowers and Guarantors are in compliance with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
relating to their respective businesses, in each case where the failure to
comply, individually or in the aggregate has or could reasonably be expected to
have a Material Adverse Effect. Borrowers and Guarantors have obtained all
material permits, licenses, approvals, consents, certificates, orders or
authorizations of any Governmental Authority required for the lawful conduct of
its business (the “Permits”). All of the Permits are valid and subsisting and in
full force and effect. There are no actions, claims or proceedings pending or to
the best of any Borrower’s or Guarantor’s knowledge, threatened in writing that
seek the revocation, cancellation, suspension or modification of any of the
Permits where, individually or in the aggregate, it has or could reasonably be
expected to have a Material Adverse Effect. Borrowers and Guarantors are not in
default in any respect under, or in violation in any respect of the terms of,
any indentures, agreements or other instrument governing Indebtedness binding on
it or its property.

8.8 Environmental Compliance.

(a) Except as set forth in Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor, have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on any property owned, leased or
operated by it or used by it in any manner which at any time violates in any
respect any applicable Environmental Law or Permit, and the operations of
Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor at such
properties complies in all material respects with all Environmental Laws and all
Permits where such violation or failure to comply, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.

(b) Except as set forth in Schedule 8.8 to the Information Certificate, no
Borrower or Guarantor has received any notice of or otherwise has any
information that there has been any investigation by any Governmental Authority
or any proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person nor is any investigation pending or
to the best of any Borrower’s or Guarantor’s knowledge threatened in writing,
with respect to any non-compliance with or violation of the requirements of any
Environmental Law by any Borrower or Guarantor and any of its Subsidiaries or
the release, spill or discharge, threatened or actual, of any Hazardous Material
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials or any other
environmental, health or safety matter with regard to any properties or assets
owned, leased or operated by it or used by Borrowers, Guarantors or their
Subsidiaries or their businesses, which, individually or in the aggregate, has
or could reasonably be expected to have a Material Adverse Effect.

(c) Except as set forth in Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and their Subsidiaries have no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials under or from any property owned, leased or
operated by it or used by it or otherwise in connection with their businesses,
which liabilities, individually or in the aggregate, have or could reasonably be
expected to have a Material Adverse Effect.

8.9 Employee Benefits.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
Borrower’s or Guarantor’s knowledge, nothing has occurred which would cause the
loss of such qualification where such loss, when combined with other such
occurrences or failures to comply, has or could reasonably be expected to have a
Material Adverse Effect. Each Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) Except as set forth in the Information Certificate, there are no pending, or
to the best of any Borrower’s or Guarantor’s knowledge, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan which, individually or in the aggregate have or could reasonably be
expected to have a Material Adverse Effect. Except as set forth in the
Information Certificate, there has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

(c) (i) Except as set forth in the Information Certificate, no ERISA Event has
occurred or is reasonably expected to occur; (ii) based on the latest valuation
of each Pension Plan and on the actuarial methods and assumptions employed for
such valuation (determined in accordance with the assumptions used for funding
such Pension Plan pursuant to Section 412 of the Code), the aggregate current
value of accumulated benefit liabilities of such Pension Plan under
Section 4001(a)(16) of ERISA does not exceed the aggregate current value of the
assets of such Pension Plan; (iii) each Borrower and Guarantor, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) each Borrower and
Guarantor, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v) each
Borrower and Guarantor, and their ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

8.10 Bank Accounts.

All of the deposit accounts, Investment Accounts or other accounts in the name
of or used by any Borrower or Guarantor maintained at any bank or other
financial institution are set forth on Schedule 8.10 to the Information
Certificate, subject to the right of each Borrower and Guarantor to establish
new accounts in accordance with Section 5.2(d) hereof.

8.11 Intellectual Property.

Each Borrower and Guarantor owns or licenses or otherwise has the right to use
all Intellectual Property necessary for the operation of its business. As of the
date hereof, Borrowers and Guarantors do not have any material Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office or any similar office or agency in the United
States, any State thereof, any political subdivision thereof, other than those
described in Schedule 8.11 to the Information Certificate and has not granted
any licenses with respect thereto other than as set forth in Schedule 8.11 to
the Information Certificate. No event has occurred which permits or would permit
after notice or passage of time or both, the revocation, suspension or
termination of such rights. To the best of any Borrower’s and Guarantor’s
knowledge, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower or Guarantor infringes any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently where such infringement has or could reasonably be expected to have
Material Adverse Effect or adversely affect the ability of any Borrower to sell
or otherwise dispose of Inventory having a value in excess of $1,000,000. No
claim or litigation is pending or threatened in writing against or affecting any
Borrower or Guarantor contesting its right to sell or use any such Intellectual
Property where such claim or litigation if adversely determined for any Borrower
or Guarantor would reasonably be expected to have a Material Adverse Effect or
would adversely affect the ability of any Borrower to sell or otherwise dispose
of Inventory having a value in excess of $1,000,000. Schedule 8.11 to the
Information Certificate sets forth all of the material agreements or other
arrangements of each Borrower and Guarantor pursuant to which such Borrower or
Guarantor has a license or other right to use any trademarks, logos, designs,
representations or other Intellectual Property owned by another person as in
effect on the date hereof and the dates of the expiration of such agreements or
other arrangements of such Borrower or Guarantor as in effect on the date hereof
which is necessary or of material value to such Borrower’s or Guarantor’s
business (collectively, together with such agreements or other arrangements as
may be entered into by any Borrower or Guarantor after the date hereof,
collectively, the “License Agreements” and individually, a “License Agreement”).
No material trademark, servicemark, copyright or other material Intellectual
Property at any time used by any Borrower or Guarantor which is owned by another
person, or owned by such Borrower or Guarantor subject to any security interest,
lien, collateral assignment, pledge or other encumbrance in favor of any person
other than Agent, is affixed to or incorporated in any Eligible Inventory,
except (a) to the extent permitted under the term of the license agreements
listed on Schedule 8.11 to the Information Certificate and (b) to the extent the
sale of Inventory to which such Intellectual Property is affixed or incorporated
is permitted to be sold by such Borrower or Guarantor under applicable law
(including the United States Copyright Act of 1976). As of the date hereof,
Borrowers and Guarantors have no Material License Agreements.

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership as of the date hereof except as set forth in Schedule 8.12 to the
Information Certificate, subject to the Borrower’s and Guarantors rights to make
Permitted Investments and Permitted Acquisitions under Section 10.4.

(b) As of the date hereof, each Borrower and Guarantor is the record and
beneficial owner of all of the issued and outstanding shares of Equity Interests
of each of the Subsidiaries listed on Schedule 8.12 to the Information
Certificate as being owned by such Borrower or Guarantor and there are no
proxies, irrevocable or otherwise, with respect to such shares and no equity
securities of any of the Subsidiaries are or may become required to be issued by
reason of any options, warrants, rights to subscribe to, calls or commitments of
any kind or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its Equity Interests or securities convertible into or exchangeable
for such shares.

(c) The issued and outstanding shares of Equity Interests of each Borrower and
Guarantor are directly and beneficially owned and held by the persons indicated
in the Information Certificate, and in each case all of such shares have been
duly authorized and are fully paid and non-assessable, free and clear of all
claims, liens, pledges and encumbrances of any kind, except as disclosed in
writing to Agent prior to the date hereof or otherwise permitted hereunder.

(d) The Inactive Subsidiaries do not have any material liabilities, are not
engaged in any business or commercial activities, do not own any assets with a
book value of more than $100,000 in the aggregate and are not obligated or
liable, directly or indirectly, contingently or otherwise, in respect of any
material Indebtedness or other material obligations.

(e) Each Borrower and Guarantor is Solvent and will continue to be Solvent after
the creation of the Obligations, the security interests of Agent and the other
transaction contemplated hereunder.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

(b) Except as set forth on Schedule 8.13 to the Information Certificate, there
is (i) no significant unfair labor practice complaint pending against any
Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened in writing against it, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Borrower or Guarantor or, to best of any Borrower’s or
Guarantor’s knowledge, threatened against it, and (ii) no significant strike,
labor dispute, slowdown or stoppage is pending against any Borrower or Guarantor
or, to the best of any Borrower’s or Guarantor’s knowledge, threatened against
any Borrower or Guarantor.

8.14 Restrictions on Subsidiaries.

Except for restrictions contained in this Agreement or any other agreement with
respect to Indebtedness of any Borrower or Guarantor permitted hereunder as in
effect on the date hereof, there are no contractual or consensual restrictions
on any Borrower or Guarantor or any of its Subsidiaries (including Foreign
Subsidiaries) which prohibit or otherwise restrict (a) the transfer of cash or
other assets (i) between any Borrower or Guarantor and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor or
(b) the ability of any Borrower or Guarantor or any of its or their Subsidiaries
to incur Indebtedness or grant security interests to Agent or any Lender in the
Collateral. .

8.15 Material Contracts.

Schedule 8.15 to the Information Certificate sets forth all Material Contracts
to which any Borrower or Guarantor is a party or is bound as of the date hereof.
Borrowers and Guarantors have delivered true, correct and complete copies of
such Material Contracts to Agent on or before the date hereof. Borrowers and
Guarantors are not in breach or in default in any material respect of or under
any Material Contract and have not received any notice of the intention of any
other party thereto to terminate any Material Contract.

8.16 Payable Practices.

Each Borrower and Guarantor has not made any material change in its customary
accounts payable practices from those in effect immediately prior to the date
hereof.

8.17 OFAC.

None of Borrower, any Subsidiary of Borrower or any Affiliate of Borrower:
(a) is a Sanctioned Person, (b) has more than ten (10%) percent of its assets in
Sanctioned Entities, or (c) derives more than ten (10%) percent of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Revolving Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity..

8.18 Classification as “Senior Indebtedness”.

The Obligations constitute “Senior Indebtedness,” “Senior Debt” and “Designated
Senior Indebtedness” (or any comparable term) under and as defined in any
agreement governing any outstanding Subordinated Debt (including without
limitation the Convertible Subordinated Note Agreements) and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.

8.19 Accuracy and Completeness of Information.

All information furnished by or on behalf of any Borrower or Guarantor in
writing to Agent or any Lender in connection with this Agreement or any of the
other Loan Documents or any transaction contemplated hereby or thereby,
including all information on the Information Certificate is true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading. No event or circumstance has occurred which has had
or could reasonably be expected to have a Material Adverse Effect, which has not
been fully and accurately disclosed to Agent in writing prior to the date
hereof.

8.20 Survival of Warranties; Cumulative.

All representations and warranties contained in this Agreement or any of the
other Loan Documents shall survive the execution and delivery of this Agreement
and shall be deemed to have been made again to Agent, Lenders and Issuing Bank
on the date of the request for any Revolving Loan or any issuance, amendment,
renewal or extension of a Letter of Credit and on the date of each additional
Revolving Loan or such issuance, amendment, renewal or extension, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and shall be conclusively
presumed to have been relied on by Agent and Lenders regardless of any
investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Agent or any
Lender.

          SECTION 9.   AFFIRMATIVE COVENANTS   9.1    
Maintenance of Existence.
       
 

(a) Each Borrower and Guarantor shall, at all times preserve, renew and keep in
full force and effect its corporate or limited liability company existence and
rights and franchises with respect thereto and maintain in full force and effect
all licenses, trademarks, tradenames, approvals, authorizations, leases,
contracts and Permits necessary to carry on the business as presently or
proposed to be conducted, except as (i) otherwise permitted pursuant to
Section 10.1 hereof, or (ii) where the failure to do so, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.

(b) No Borrower or Guarantor shall change its name unless each of the following
conditions is satisfied: (i) Agent shall have received not less than thirty
(30) days prior written notice from Administrative Borrower of such proposed
change in its corporate name, which notice shall accurately set forth the new
name; and (ii) Agent shall have received a copy of the amendment to the
certificate of incorporation, certificate of formation or other organizational
document of such Borrower or Guarantor providing for the name change certified
by the Secretary of State or comparable official of the jurisdiction of
incorporation or organization of such Borrower or Guarantor as soon as it is
available.

(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent shall have received not less than
thirty (30) days’ prior written notice from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Agent may reasonably require and Agent shall have received such
agreements as Agent may reasonably require in connection therewith. No Borrower
or Guarantor shall change its type of organization, jurisdiction of organization
or other legal structure; except, that, a Borrower, Guarantor or Subsidiary may
convert (either directly or by way of merger) into a limited liability company
or limited partnership or other form of legal entity reasonably acceptable to
Agent; provided, that, each of the following conditions is satisfied: (i) such
company, partnership or other legal entity is organized under the laws of a
jurisdiction in the United States of America or Canada, (ii) Agent shall have
received not less than fifteen (15) days’ prior written notice from
Administrative Borrower of such proposed change, which notice shall accurately
set forth a description of the new form, (iii) Agent shall have received the
organizational documents of such entity (certified by the appropriate
Governmental Authority, where available to be so certified), together with such
other agreements, documents, and instruments related thereto as Agent may
reasonably request, (iv) such change shall not adversely affect the security
interests and liens of Agent in the assets of such Borrower or Guarantor or the
ability of Agent to enforce any of its rights or remedies with respect to such
Borrower or Guarantor, in the determination of Agent and (v) as of the date of
such conversion, and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing.

9.2 New Collateral Locations.

Each Borrower and Guarantor may only open any new location so long as (a) the
Administrative Borrower gives Agent written notice thereof not later than thirty
(30) days after such location is opened, which notice may be given by listing
such location in the borrowing base report required under Section 7.1(a)(ii),
and (b) upon Agent’s request, such Borrower or Guarantor executes and delivers,
or causes to be executed and delivered, to Agent such agreements, documents, and
instruments as Agent may deem reasonably necessary or desirable to protect its
interests in the Collateral at such location; provided, that, so long as no
Event of Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers and Guarantors shall only be required to use their commercially
reasonable efforts to obtain a Collateral Access Agreement and to the extent
that Agent has not received a Collateral Access Agreement acceptable to it for
any such location, it may establish a Reserve as provided herein..

9.3 Compliance with Laws, Regulations, Etc.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, comply in all respects with all laws, rules, regulations, licenses,
approvals, orders and other Permits applicable to it and duly observe all
requirements of any foreign, Federal, State or local Governmental Authority
where the failure to do so has or could reasonably be expected to have a
Material Adverse Effect.

(b) Borrowers and Guarantors shall give written notice to Agent immediately upon
any Borrower’s or Guarantor’s receipt of any notice of, or any Borrower’s or
Guarantor’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the release, spill or discharge, threatened or actual, of a material
amount of any Hazardous Material that has or could reasonably be expected to
have a Material Adverse Effect or (ii) any investigation, proceeding, complaint,
order, directive, claims, citation or notice that with respect to any of the
following that has or could reasonably be expected to have a Material Adverse
Effect: (A) any non-compliance with or violation of any Environmental Law by any
Borrower or Guarantor or (B) the release, spill or discharge of any Hazardous
Material other than in the ordinary course of business and other than as
permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Borrower or Guarantor to Agent upon Agent’s request. Each Borrower and Guarantor
shall take prompt action to respond to any material non-compliance with any of
the Environmental Laws and shall regularly report to Agent on such response.

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is material non-compliance, or any condition which
requires any action by or on behalf of any Borrower or Guarantor in order to
avoid any material non-compliance, with any Environmental Law, Borrowers shall,
at Agent’s request and Borrowers’ expense: (i) cause an independent
environmental engineer reasonably acceptable to Agent to conduct such tests of
the site where non-compliance or alleged non-compliance with such Environmental
Laws has occurred as to such non-compliance and prepare and deliver to Agent a
report as to such non-compliance setting forth the results of such tests, a
proposed plan for responding to any environmental problems described therein,
and an estimate of the costs thereof and (ii) provide to Agent a supplemental
report of such engineer whenever the scope of such non-compliance, or such
Borrower’s or Guarantor’s response thereto or the estimated costs thereof, shall
change in any material respect.

(d) Each Borrower and Guarantor shall indemnify and hold harmless Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable and
documented attorneys’ fees and expenses) directly or indirectly arising out of
or attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

9.4 Payment of Taxes and Claims.

Each Borrower and Guarantor shall, and shall cause any Subsidiary to, duly pay
and discharge all taxes, assessments, contributions and governmental charges
upon or against it or its properties or assets, except for taxes the validity of
which is being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower, Guarantor or Subsidiary, as the case may
be, and with respect to which adequate reserves have been set aside on its books
to the extent required by GAAP.

9.5 Insurance.

Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated. Said policies of insurance shall be reasonably satisfactory
to Agent as to form, amount and insurer (provided, that, Borrowers and
Guarantors may maintain self insurance plans to the extent companies of the same
or similar businesses and similarly situated do so). Borrowers and Guarantors
shall furnish certificates, policies or endorsements to Agent as Agent shall
reasonably require as proof of Borrower’s property, business interruption and
general liability insurance, and, Agent is authorized, but not required, to
obtain such insurance at the expense of Borrowers if any Borrower or Guarantor
fails at any time to do so. All such policies shall provide for at least thirty
(30) days prior written notice to Agent of any cancellation or reduction of
coverage. Agent may act as attorney for each Borrower and Guarantor in
obtaining, and at any time that a Default or Event of Default has occurred and
is continuing, adjusting, settling, amending and canceling such insurance.
Borrowers and Guarantors shall cause Agent to be named as a loss payee as its
interests may appear on its property insurance and as an additional insured (but
without any liability for any premiums) under its general liability insurance
policies and Borrowers and Guarantors shall obtain non-contributory lender’s
loss payable endorsements to all insurance policies in form and substance
satisfactory to Agent. Such lender’s loss payable endorsements shall specify
that the proceeds of such insurance shall be payable to Agent as its interests
may appear and further specify that Agent and Lenders shall be paid regardless
of any act or omission by any Borrower, Guarantor or any of its or their
Affiliates. Without limiting any other rights of Agent or Lenders, any insurance
proceeds received by Agent or proceeds of condemnation awards payable at any
time may be applied to payment of the Obligations (without permanent reduction
thereof), whether or not then due, in any order and in such manner as Agent may
determine. Upon application of such proceeds to the Revolving Loans, Revolving
Loans may be available subject and pursuant to the terms hereof to be used for
the costs of repair or replacement of the Collateral lost or damages resulting
in the payment of such insurance proceeds.

9.6 Financial Statements and Other Information.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower, Guarantor and its Subsidiaries in accordance with GAAP. Borrowers
and Guarantors shall during regular business hours and upon reasonable notice
from the Agent furnish to Agent and upon Agent’s request, to Lenders, all such
financial and other information as Agent shall reasonably request relating to
the Collateral and the assets, business and operations of Borrowers and
Guarantors, and Borrower shall notify the auditors and accountants of Borrowers
and Guarantors that Agent is authorized to obtain such information directly from
them (other than materials protected by the attorney-client privilege) at any
reasonable time. Without limiting the foregoing, Borrowers shall furnish or
cause to be furnished to Agent, and upon Agent’s request, to each Lender, the
following:

(i) as soon as available, but in any event within twenty-five (25) days after
the end of each fiscal month that is not the end of a fiscal quarter of Parent,
monthly unaudited consolidated financial statements (including balance sheets,
statements of income and loss and statement of cash flow) and unaudited
consolidating income statements and balance sheets, all in reasonable detail
(but without footnotes), fairly presenting in all material respects the
financial position and the results of the operations of Parent and its
Subsidiaries as of the end of and through such fiscal month, subject to normal
year-end adjustments;

(ii) as soon as available, but in any event within forty-five (45) days after
the end of each fiscal quarter of each fiscal year of Parent, quarterly
unaudited consolidated financial statements (including balance sheets,
statements of income and loss, statements of cash flow, and statements of
shareholders’ equity) and unaudited consolidating income statements and balance
sheets, all in reasonable detail, fairly presenting in all material respects the
financial position and the results of the operations of Parent and its
Subsidiaries as of the end of and through such fiscal quarter, subject to normal
year-end adjustments; and

(iii) within ninety (90) days after the end of each fiscal year of Parent,
audited consolidated financial statements of Parent and its Subsidiaries
(including balance sheets, statements of income and loss, statements of cash
flow and statements of shareholders’ equity), and the accompanying notes
thereto, and unaudited consolidating income statements and balance sheets, all
in reasonable detail, fairly presenting in all material respects the financial
position and the results of the operations of Parent and its Subsidiaries as of
the end of and for such fiscal year.

(b) Parent shall notify Agent in writing promptly upon its legal department
having actual knowledge of the details of (i) any loss, damage, investigation,
action, suit, proceeding or claim relating to Collateral having a value of more
than $1,000,000 or which if adversely determined would result in a Material
Adverse Effect, (ii) any Material Contract being terminated or amended or any
new Material Contract entered into (in which event Borrowers and Guarantors
shall provide Agent with a copy of such Material Contract), (iii) any order,
judgment or decree in excess of $1,000,000 shall have been entered against any
Borrower or Guarantor any of its or their properties or assets, (iv) any
notification of a material violation of laws or regulations received by any
Borrower or Guarantor, (v) any ERISA Event, and (vi) the occurrence of any
Default or Event of Default.

(c) Borrowers and Guarantors shall furnish to Agent (i) not less than ten
(10) Business Days’ prior written notice of (A) the intention of any Domestic
Subsidiaries of Parent (other than Inactive Subsidiaries) to merge or
consolidate as permitted under Section 10.1(a) hereof, together with such other
information with respect thereto as Agent may reasonably request, (B) the
issuance and sale by any Borrower or Guarantor of Equity Interests, other than
(x) the sale of publicly-traded common stock of Parent, (y) any Equity Interests
sold to another Borrower, Guarantor or Subsidiary or (z) any Equity Interests
issued, sold or otherwise transferred pursuant to an employee stock option plan,
401k plan or similar employee benefit plan, and (C) the intention of any
Domestic Subsidiary of Parent (other than Inactive Subsidiaries) to wind up,
liquidate or dissolve as permitted under Section 10.1(c) hereof, together with
such other information with respect thereto as Agent may reasonably request,
(ii) written notice of the winding up, liquidation or dissolution of any Foreign
Subsidiary of Parent no later than thirty (30) days after the occurrence
thereof, with such other information with respect thereto as Agent may
reasonably request; and (iii) all notices or demands in connection with such
Indebtedness either received by any Borrower or Guarantor or on its behalf
promptly after the receipt thereof, or sent by any Borrower or Guarantor or on
its behalf concurrently with the sending thereof, as the case may be.

(d) Borrowers and Guarantors shall furnish to Agent, and upon Agent’s reasonable
request, to each Lender, in form and detail reasonably satisfactory to Agent:

(i) concurrently with the delivery of the financial statements referred to in
Section 9.6(a)(iii), the unqualified opinion of independent certified public
accountants with respect to the audited consolidated financial statements, which
independent accounting firm shall be selected by Administrative Borrower and
reasonably acceptable to Agent (it being acknowledged that the firm of Ernst &
Young is acceptable to the Agent), that such audited consolidated financial
statements have been prepared in accordance with GAAP, and present fairly in all
material respects the results of operations and financial condition of Parent
and its Subsidiaries as of the end of and for the fiscal year then ended and
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default, or if any such Default or Event of
Default shall exist, stating the nature and status of such event;

(ii) concurrently with the delivery of the financial statements referred to in
Sections 9.6(a)(i), 9.6(a)(ii) and 9.6(a)(iii), delivery of (A) a management
discussion and analysis (in substantially the same format and with the same
scope of information as provided to Agent prior to the date hereof), provided,
that, such management discussion and analysis shall not be required with the
delivery of monthly financial statements pursuant to this Section 9.6, and (B) a
compliance certificate substantially in the form of Exhibit E (“Compliance
Certificate”) hereto by the chief financial officer, vice president of finance,
treasurer or controller of Administrative Borrower on behalf of Borrowers and
Guarantors, along with a schedule in form reasonably satisfactory to Agent of
the calculations used in determining, as of the end of such applicable quarter,
the ratio and amounts provided for in Section 11.1 of this Agreement for such
quarter (whether or not compliance is then required) and a written summary of
material changes if any, either in GAAP or in the consistent application thereof
that materially affected the financial covenant calculations for the applicable
period;

(iii) at such time as available, but in any event prior to the last day of the
first month of each fiscal year of Parent, beginning with the fiscal year ending
September 30, 2010, projected consolidated and consolidating financial
statements (including in each case substantially in the same format and with the
same scope of information as in the projections most recently provided to Agent
prior to the date hereof) of Parent and its Subsidiaries for the next fiscal
year, all in reasonable detail, and in a format consistent with the projections
delivered by Borrowers to Agent prior to the date hereof, together with such
supporting information as Agent may reasonably request, which projected
financial statements shall be prepared on a monthly basis for the next
succeeding year and shall represent the reasonable best estimate by Borrowers
and Guarantors of the future financial performance of Parent and its
Subsidiaries for the periods set forth therein and shall have been prepared on
the basis of the assumptions set forth therein which Borrowers and Guarantors
believe are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions (it being understood that
actual results may differ from those set forth in such projected financial
statements);

(iv) promptly after the same are available, copies of each annual report, proxy
or annual or quarterly financial statement or other report or communication sent
generally to the equity holders of any Borrower or Guarantor, and copies of all
annual, regular, periodic and special reports and registration statements which
a Borrower or Guarantor may file or be required to file with the Securities and
Exchange Commission under Section 13 or 15(d) of the Exchange Act, and not
otherwise required to be delivered to Agent pursuant hereto;

(v) concurrently with the delivery of the financial statements referred to in
Sections 9.6(a)(ii), a certificate by the chief financial officer, vice
president of finance, treasurer or controller of Administrative Borrower on
behalf of Borrowers and Guarantors containing information regarding the amount
of all sales or other dispositions of assets (whether voluntary or involuntary),
issuances or incurrence of Indebtedness or Equity Interests, Restricted
Payments, and optional prepayments of Indebtedness that occurred during the
period covered by such financial statements and such other information with
respect thereto as Agent may request;

(vi) promptly after any request by Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Parent by
independent accountants in connection with the accounts or books of Parent or
any Subsidiary, or any audit of any of them;

(vii) promptly, and in any event within five (5) Business Days after receipt
thereof by any Borrower or Guarantor or any Subsidiary thereof, copies of each
notice or other correspondence received from the Securities and Exchange
Commission (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of Parent or any
Subsidiary thereof;

(viii) concurrently with the delivery of the financial statements referred to in
Section 9.6(a)(i) or (ii), a certificate by the chief executive officer, chief
financial officer, vice president of finance, treasurer or controller of
Administrative Borrower on behalf of Borrowers and Guarantors attaching evidence
of insurance for any property, business interruption or general liability
insurance coverage of Borrowers, Guarantors or any Subsidiary that was renewed,
replaced or modified during the period covered by such financial statements.

(e) As to any information contained in materials furnished pursuant to
Section 9.6(d)(iv), Borrowers shall not be separately required to furnish such
information under Section 9.6(a) hereof, but the foregoing shall not be in
derogation of the obligation of Borrowers to furnish the information and
materials described in Section 9.6(a) at the times specified therein.

(f) Documents required to be delivered pursuant to Section 9.6(a)(iii) or
Section 9.6(d)(iv) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which such documents are posted on a Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and Agent has access
(whether commercial, third-party website or whether sponsored by Agent);
provided that: (A) Borrowers shall deliver paper copies of such documents to
Agent or any Lender that requests Borrowers to deliver such paper copies until a
written request to cease delivering paper copies is given by Agent or such
Lender and (B) Borrowers shall notify Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents. Notwithstanding anything
contained herein, in every instance Borrowers shall be required to provide paper
copies of the compliance certificates required by Section 9.6(d)(ii) to Agent.
Except for such compliance certificates, Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrowers
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

(g) Borrowers and Guarantors hereby acknowledge that Agent and/or its Affiliates
may make available to Lenders and Issuing Bank materials and/or information
provided by or on behalf of Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, or
another similar electronic system (the “Platform”) and certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrowers, Guarantors or their
securities) (each, a “Public Lender”). Borrowers and Guarantors shall be deemed
to have authorized Agent and its Affiliates, and the Lenders to treat Borrower
Materials marked “PUBLIC” or otherwise at any time filed with the Securities and
Exchange Commission as not containing any material non-public information with
respect to Borrowers, Guarantors or their securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 15.5). All Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated as “Public
Investor.” Agent and its Affiliates and Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the Securities and Exchange Commission as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”

(h) not less than ten (10) days prior to each proposed date of the making of a
payment, or the payment of a dividend or distribution, under Section 10.9(a) or
10.9(b) hereof, the chief financial officer of Administrative Borrower shall
deliver to Agent a certification that as of the date of such certification, and
as of the date of the proposed payment, dividend or distribution and after
giving effect thereto (i) no Default or Event of Default shall exist or have
occurred and be continuing and (ii) average Excess Availability shall have been
not less than $25,000,000 for the thirty (30) consecutive day period immediately
prior to the date of the making of such payment, or the payment of such dividend
or distribution, and not less than $25,000,000 on the date of such payment and
after giving effect thereto; and

(i) Borrowers and Guarantors shall furnish or cause to be furnished to Agent
such other information respecting the Collateral and the business of Borrowers
and Guarantors, as Agent may, from time to time, reasonably request. Agent is
hereby authorized to deliver a copy of any financial statement or any other
information relating to the business of Borrowers and Guarantors to any court or
other Governmental Authority or to any Lender or Participant or prospective
Lender or Participant or any Affiliate of any Lender or Participant subject to
Section 15.5 hereof. Any documents, schedules, invoices or other papers
delivered to Agent or any Lender may be destroyed or otherwise disposed of by
Agent or such Lender one (1) year after the same are delivered to Agent or such
Lender, except as otherwise designated by Administrative Borrower to Agent or
such Lender in writing.

9.7 Compliance with ERISA.

Each Borrower and Guarantor shall, and shall cause each of its ERISA Affiliates
to: (i) maintain each Plan in compliance with the applicable provisions of
ERISA, the Code and other Federal and State law; (ii) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification;
(iii) not terminate any Pension Plan so as to incur any liability to the Pension
Benefit Guaranty Corporation; (iv) not allow or suffer to exist any prohibited
transaction involving any Plan or any trust created thereunder which would
subject such Borrower, Guarantor or such ERISA Affiliate to a tax or other
liability on prohibited transactions imposed under Section 4975 of the Code or
ERISA; (v) make all required contributions to any Plan which it is obligated to
pay under Section 302 of ERISA, Section 412 of the Code or the terms of such
Plan; (vi) not allow or suffer to exist any accumulated funding deficiency,
whether or not waived, with respect to any such Pension Plan; (vii) not engage
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA;
or(viii) not allow or suffer to exist any occurrence of a reportable event or
any other event or condition which presents a risk of termination by the Pension
Benefit Guaranty Corporation of any Plan that is a single employer plan, which
termination could result in any liability to the Pension Benefit Guaranty
Corporation.

9.8 End of Fiscal Years; Fiscal Quarters.

Each Borrower and Guarantor shall, for financial reporting purposes, cause its
fiscal year, and the fiscal year of each of their respective Domestic
Subsidiaries (other than Inactive Subsidiaries), to end on September 30th of
each year, and fiscal quarters to end on the last day of each of March, June,
September and December of each year.

9.9 License Agreements.

(a) Each Borrower and Guarantor shall give Agent prompt written notice of
(i) the execution of any Material License Agreement after the date hereof, with
such information with respect thereto as Agent may in good faith request,
(ii) its intention to not renew or to terminate, cancel, surrender or release
its rights under any such Material License Agreement, or any amendment of a
Material License Agreement that limits the scope of the right of such Borrower
or Guarantor to use the Intellectual Property subject to such License Agreement
in any material respect, either with respect to product, territory, term or
otherwise, or that increases in any material respect the amounts to be paid by
such Borrower or Guarantor thereunder or in connection therewith (and Agent may
establish such Reserves as a result of any of the foregoing as Agent may
determine in good faith; and (iii) any material breach of any obligation, or any
default, by the Borrower or Guarantor that is the licensee or any other party
under any Material License Agreement, and deliver to Agent (promptly upon the
receipt thereof by such Borrower or Guarantor in the case of a notice to such
Borrower or Guarantor and concurrently with the sending thereof in the case of a
notice from such Borrower or Guarantor) a copy of each notice of default and any
other notice received or delivered by such Borrower or Guarantor in connection
with any Material License Agreement that relates to the scope of the right, or
the continuation of the right, of such Borrower or Guarantor to use the
Intellectual Property subject to such Material License Agreement or the amounts
required to be paid thereunder.

(b) With respect to a Material License Agreement applicable to Intellectual
Property that is owned by a third party and licensed to a Borrower or Guarantor
and that is affixed to or otherwise necessary for the manufacture, sale or
distribution of Inventory or the collection of Receivables (other than an
off-the-shelf product with a shrink wrap license or that is generally
available), at any time an Event of Default shall exist or have occurred and be
continuing, Agent shall have, and is hereby granted, to the extent permitted by
the terms of such Material License Agreement the irrevocable right and
authority, at its option, to renew or extend the term of such Material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, subject to and in accordance with the terms of such Material License
Agreement. Agent may, but shall not be required to, perform any or all of such
obligations of such Borrower or Guarantor under any of the Material License
Agreements, including, but not limited to, the payment of any or all sums due
from such Borrower or Guarantor thereunder. Any sums so paid by Agent shall
constitute part of the Obligations.

9.10 Additional Guaranties and Collateral Security; Further Assurances.

(a) In the case of the formation or acquisition by a Borrower or Guarantor of
any Domestic Subsidiary after the date hereof, which Domestic Subsidiary owns
Accounts and/or finished goods Inventory having an aggregate dollar value in
excess of $25,000,000, (i) the Administrative Borrower shall cause any such
Subsidiary to execute and deliver to Agent, in form and substance satisfactory
to Agent, a joinder agreement to the Loan Documents in order to make such
Domestic Subsidiary a party to this Agreement as a “Borrower” or “Guarantor” as
the Administrative Borrower may elect (provided, that, in the event the new
Subsidiary was to have less than $25,000,000 of such Accounts and Inventory,
such Person could be joined as a “Borrower” or “Guarantor” at the option of the
Administrative Borrower), and a party to any guarantee as a “Guarantor” or
pledge agreement as a “Pledgor”, and including, but not limited to, supplements
and amendments hereto and to any of the other Loan Documents, authorization to
file UCC financing statements, Collateral Access Agreements (to the extent
required under Section 9.2), other agreements, documents or instruments
contemplated under Section 5.2 hereof and other consents, waivers,
acknowledgments and other agreements from third persons which Agent may deem
reasonably necessary or desirable in order to permit, protect and perfect its
security interests in and liens upon the assets of such Domestic Subsidiary and
the Equity Interests of any Borrower or Guarantor in such Domestic Subsidiary,
corporate resolutions and other organization and authorizing documents of such
Person, and favorable opinions of counsel to such person and (ii) the Borrower
or Guarantor forming such Domestic Subsidiary shall execute and deliver to
Agent, a pledge and security agreement, in form and substance reasonably
satisfactory to Agent, granting to Agent a first pledge of and lien on all of
the issued and outstanding shares of Equity Interests of any such Domestic
Subsidiary, and otherwise comply with the terms of Section 5.2 hereof with
respect thereto, such other agreements, documents and instruments as Agent may
reasonably require in connection with the documents referred to above,
including, but not limited to, supplements and amendments hereto, corporate
resolutions and other organization and authorizing documents and favorable
opinions of counsel to such person.

(b) In the case of an acquisition of assets (other than Equity Interests) by a
Borrower or Guarantor after the date hereof, Agent shall have received, in form
and substance reasonably satisfactory to Agent, (i) evidence that Agent has
valid and perfected security interests in and liens upon all purchased assets to
the extent such assets constitute Collateral hereunder (except in the case of
deposit accounts, within thirty (30) days after the acquisition thereof;
(ii) except as Agent may otherwise agree, all Collateral Access Agreements (to
the extent required under Section 9.2 hereof) and other consents, waivers,
acknowledgments and other agreements from third persons which Agent may deem
necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the assets purchased, and (iii) such other
agreements, documents and instruments as Agent may require in connection with
the documents referred to above, including, but not limited to, supplements and
amendments hereto.

(c) At the request of Agent at any time and from time to time, Borrowers and
Guarantors shall, at their expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be reasonably necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Loan Documents. Agent may at any
time and from time to time request a certificate from an officer of any Borrower
or Guarantor representing that all conditions precedent to the making of
Revolving Loans and providing Letters of Credit contained herein are satisfied.
In the event of such request by Agent, Agent and Lenders may, at Agent’s option,
cease to make any further Revolving Loans or provide any further Letters of
Credit until Agent has received such certificate and, in addition, Agent has
determined that such conditions are satisfied.

(d) Notwithstanding anything herein to the contrary, it is understood and
acknowledged that in no event will Accounts or Inventory acquired by any
Borrower outside the ordinary course of business constitute Eligible Accounts,
Eligible Progress Billing Accounts or Eligible Inventory until such time as the
Agent has obtained a satisfactory appraisal of such Inventory, Agent, at its
option, has completed a field examination with respect to such Accounts and
Inventory, and the criteria for Eligible Accounts, Eligible Progress Billing
Accounts and Eligible Inventory set forth herein are satisfied with respect
thereto.

9.11 Costs and Expenses.

Borrowers and Guarantors shall pay to Agent on demand all reasonable and
documented costs, expenses, filing fees and taxes paid or payable in connection
with the preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Agent’s rights in the Collateral, this Agreement, the other Loan
Documents and all other documents related hereto or thereto, including any
amendments, supplements or consents which may hereafter be contemplated (whether
or not executed) or entered into in respect hereof and thereof, including:
(a) all costs and expenses of filing or recording (including UCC financing
statements, filing taxes and fees, documentary taxes, intangibles taxes and
mortgage recording taxes and fees, if applicable), (b) costs and expenses and
fees for insurance premiums, environmental audits, title insurance premiums,
surveys, assessments, engineering reports and inspections, appraisal fees and
search fees, background checks, costs and expenses of remitting loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the Concentration Accounts, together with Agent’s customary charges and fees
with respect thereto; (c) charges, fees or expenses charged by any Issuing Bank
in connection with any Letter of Credit; (d) costs and expenses of preserving
and protecting the Collateral; (e) costs and expenses paid or incurred in
connection with obtaining payment of the Obligations, enforcing the security
interests and liens of Agent in the Collateral, selling or otherwise realizing
upon the Collateral, and otherwise enforcing the provisions of this Agreement
and the other Loan Documents or defending any claims made or threatened against
Agent or any Lender arising out of the transactions contemplated hereby and
thereby (including preparations for and consultations concerning any such
matters); (f) all out-of-pocket expenses and costs heretofore and from time to
time hereafter incurred by Agent during the course of periodic field
examinations of the Collateral and such Borrower’s or Guarantor’s operations,
plus a per diem charge at Agent’s then standard rate for Agent’s examiners in
the field and office (which rate as of the date hereof is $1,000 per person per
day) subject to the limitations set forth in Section 7.8 hereof; (g) any VAT
incurred by Agent or any Lender; and (h) the reasonable fees and disbursements
of counsel (including legal assistants) to Agent in connection with any of the
foregoing and in respect of the matters set forth in clause (e), above, of one
counsel to Agent as agent and a Lender, and one additional counsel to the other
Lenders, to the extent they may so require and as they may agree (and such local
counsel as the Agent and the Lenders may require)..

          SECTION 10.   NEGATIVE COVENANTS   10.1    
Sale of Assets, Consolidation, Merger, Dissolution, Etc.
       
 

Each Borrower and Guarantor shall not, and shall not permit any Domestic
Subsidiary (other than Inactive Subsidiaries) to, directly or indirectly,

(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it except (i) for any merger
consummated in connection with a Permitted Acquisition (so long as such
Permitted Acquisition is with a Person organized under the laws of the United
States of America or any state thereof); (ii) so long as no Default or Event of
Default shall exist or shall occur as a result thereof, (A) ADC Holding Inc. may
be merged with and into International, and (B) Optical and International may
each be merged with and into Parent; (iii) that any wholly-owned Domestic
Subsidiary of Parent (other than as permitted in clause (ii) above) may merge
with and into or consolidate with any Borrower, Guarantor or other wholly-owned
Subsidiary of Parent; provided, that, each of the following conditions is
satisfied as determined by Agent in good faith: (A) Agent shall have received
not less than ten (10) Business Days’ prior written notice of the intention of
such Domestic Subsidiaries to so merge or consolidate, which notice shall set
forth in reasonable detail satisfactory to Agent, the persons that are merging
or consolidating and which person will be the surviving entity, (B) Agent shall
have received such other information with respect to such merger or
consolidation as Agent may reasonably request, (C) as of the effective date of
the merger or consolidation and after giving effect thereto, no Default or Event
of Default shall exist, (D) Administrative Borrower shall deliver to Agent, upon
request, true, correct and complete copies of all agreements, documents and
instruments relating to such merger or consolidation, including, but not limited
to, the certificate or certificates of merger to be filed with each appropriate
Secretary of State or comparable governmental official, as applicable (with a
copy as filed promptly after such filing), (iv) no Borrower or Guarantor shall
assume any Indebtedness, obligations or liabilities as a result of such merger,
or otherwise become liable in respect of any obligations or liabilities of the
entity that is being merged into such Borrower or Guarantor, unless such
Indebtedness is otherwise expressly permitted hereunder, and (v) if such merger
or consolidation is between a Borrower and a Person that is not a Borrower (or
between a Guarantor and a person who is not a Borrower or Guarantor), the
Borrower (or the Guarantor) shall be the surviving entity or the surviving
entity shall expressly confirm, ratify and assume the Obligations and the Loan
Documents to which it is a party in writing, in form and substance reasonably
satisfactory to Agent, and Borrowers and Guarantors shall execute and deliver
such other agreements, documents and instruments as Agent may reasonably request
in connection therewith;

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Equity Interests or Indebtedness to any other Person or any of its assets
to any other Person, except for Permitted Dispositions;

(c) wind up, liquidate or dissolve except that any Domestic Subsidiary of Parent
(other than the Borrowers) may wind up, liquidate and dissolve; provided, that,
each of the following conditions is satisfied, (i) the winding up, liquidation
and dissolution of such Domestic Subsidiary shall not violate any law or any
order or decree of any court or other Governmental Authority in any material
respect and shall not conflict with or result in the breach of, or constitute a
default under, any indenture, mortgage, deed of trust, or any other agreement or
instrument to which any Borrower, Guarantor or Domestic Subsidiary is a party or
may be bound, (ii) such winding up, liquidation or dissolution shall be done in
accordance with the requirements of all applicable laws and regulations,
(iii) effective upon such winding up, liquidation or dissolution, all of the
assets and properties of such Domestic Subsidiary shall be duly and validly
transferred and assigned to a Borrower or Guarantor, free and clear of any
liens, restrictions or encumbrances other than the security interest and liens
of Agent (and Agent shall have received such evidence thereof as Agent may
reasonably require) and Agent shall have received such deeds, assignments or
other agreements as Agent may reasonably request to evidence and confirm the
transfer of such assets of such Domestic Subsidiary to a Borrower or Guarantor,
(iv) Agent shall have received all documents and agreements that any Person has
filed with any Governmental Authority or as are otherwise required to effectuate
such winding up, liquidation or dissolution, (v) no Borrower or Guarantor shall
assume any Indebtedness, obligations or liabilities as a result of such winding
up, liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(vi) Agent shall have received not less than ten (10) Business Days prior
written notice of the intention of such Domestic Subsidiary to wind up,
liquidate or dissolve, and (vii) as of the date of such winding up, liquidation
or dissolution and after giving effect thereto, no Default or Event of Default
shall exist or have occurred; or

(d) agree to do any of the foregoing.

10.2 Encumbrances.

Each Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of its
assets or properties, including the Collateral, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any security interest or lien with respect to any such assets or properties,
except the following (collectively, “Permitted Liens”):

(a) the security interests and liens of Agent for itself and the benefit of
Secured Parties and the rights of setoff of Secured Parties provided for herein
or under applicable law;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, or Guarantor or Subsidiary, as the case may be and
with respect to which adequate reserves have been set aside on its books;

(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Borrower’s, Guarantor’s or
Subsidiary’s business to the extent: (i) such liens secure Indebtedness which is
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, Guarantor or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;

(e) purchase money security interests in Equipment (including Capital Leases)
and mortgages on Real Property to secure Indebtedness permitted under
Section 10.3(b) hereof (so long as at the option of Agent if any Collateral is
located on the premises of such Real Property, Agent shall have received a
Collateral Access Agreement from the mortgagee with respect to such Real
Property);

(f) pledges and deposits of cash by any Borrower or Guarantor after the date
hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of such Borrower or Guarantor as of the
date hereof;

(g) pledges and deposits of cash by any Borrower or Guarantor after the date
hereof to secure the performance of tenders, bids, leases, trade contracts
(other than for the repayment of Indebtedness), statutory obligations and other
similar obligations in each case in the ordinary course of business consistent
with the current practices of such Borrower or Guarantor as of the date hereof;
provided, that, in connection with any performance bonds issued by a surety or
other person, the issuer of such bond shall have waived in writing any rights in
or to, or other interest in, any of the Collateral in an agreement, in form and
substance reasonably satisfactory to Agent;

(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by any Borrower or Guarantor located on the premises of such
Borrower or Guarantor (but not in connection with, or as part of, the financing
thereof) from time to time in the ordinary course of business and consistent
with current practices of such Borrower or Guarantor and the precautionary UCC
financing statement filings in respect thereof;

(i) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default; provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;

(j) security interests and other liens in property or assets of a Person
existing at the time such Person is acquired pursuant to a Permitted Acquisition
after the date hereof in respect of Indebtedness permitted under Section 10.3(l)
hereof (and Liens in respect of Refinancing Indebtedness with respect thereto
permitted under Section 10.3(i) hereof); provided, that, each of the following
conditions is satisfied: (i) such Person is not upon or anytime after such
Permitted Acquisition, a Borrower or Guarantor, (ii) such security interests and
other liens were not granted and did not arise in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, and are otherwise
permitted hereunder, (iii) the property or assets subject to such security
interests and other Liens do not include any assets or properties of any Person
other than assets or properties of the Person so acquired, and (iv) such Person
maintains separate deposit accounts, and no proceeds of Accounts and Inventory
of such Person are deposited into the deposit accounts of any Borrower or
Guarantor;

(k) subject to Borrowers’ and Guarantors’ compliance with the minimum liquidity
covenant set forth in Section 11.2, (i) cash collateral pledged to Wachovia or
its Affiliates to secure letters of credit and Hedge Agreements and (ii) cash
collateral posted in an aggregate amount not to exceed $35,000,000 to secure
such Borrower’s, Guarantor’s or Subsidiary’s obligations with respect to other
letters of credit and Hedge Agreements permitted under Section 10.3(e) and
(k) hereof;

(l) bankers’ Liens, rights of setoff and other similar liens existing solely
with respect to cash, Cash Equivalents, financial assets or investment property
on deposit in one or more accounts maintained by any Borrower or Guarantor, in
each case, granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank or banks with respect to cash management, operating account and Investment
Account arrangements, provided, that, Deposit Account Control Agreements are
obtained if required in accordance with the terms of this Agreement;

(m) liens on assets of Foreign Subsidiaries to secure Indebtedness permitted
under Section 10.3(k); and

(n) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.

10.3 Indebtedness.

Each Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except:

(a) the Obligations;

(b) (i) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) not to exceed $5,000,000 in the aggregate
at any time outstanding so long as such security interests do not apply to any
property of such Borrower, Guarantor or Subsidiary other than the Equipment so
acquired, and the Indebtedness secured thereby does not exceed the cost of the
Equipment so acquired and (ii) secured Indebtedness incurred based on the value
of Real Property so long as such Indebtedness is not secured by any other assets
of such Borrower or Guarantor, and does not exceed 85% of the value of such Real
Property as set forth on the most recent appraisal with respect to such Real
Property prior to the incurrence of such Indebtedness;

(c) guarantees by any Borrower or Guarantor of the Obligations of the other
Borrowers or Guarantors in favor of Agent for the benefit of Lenders and the
other Secured Parties;

(d) (i) the Indebtedness of any Borrower, Guarantor or Subsidiary to any other
Borrower or Guarantor arising after the date hereof pursuant to loans by any
Borrower or Guarantor permitted hereunder and (ii) Indebtedness of any
Subsidiary (other than Borrowers or Guarantors) to any other Subsidiary (which
is not a Borrower or Guarantor);

(e) Indebtedness of any Borrower, Guarantor or Subsidiary entered into in the
ordinary course of business pursuant to a Hedge Agreement; provided, that,
(i) such arrangements are not for speculative purposes, and (ii) the notional
amounts of all Hedge Agreements with respect to which the counterparty is not
Wachovia or an Affiliate of Wachovia or another Bank Product Provider shall not
exceed $75,000,000 at any time during the term of this Agreement (and not more
than $35,000,000 is secured by cash collateral);

(f) unsecured Indebtedness (other than the Indebtedness referred to in
Section 10.3(g), (h), (j), (k) and (l) below) of any Borrower or Guarantor
arising after the date hereof to any third person (but not to any other Borrower
or Guarantor); provided, that, each of the following conditions is satisfied as
determined by Agent: (i) such Indebtedness shall be on terms and conditions
reasonably acceptable to Agent and shall be subject and subordinate in right of
payment to the right of Agent and Lenders to receive the prior indefeasible
payment and satisfaction in full payment of all of the Obligations pursuant to
the terms of an intercreditor agreement between Agent and such third party, in
form and substance reasonably satisfactory to Agent, (ii) Agent shall have
received not less than ten (10) days prior written notice of the intention of
such Borrower or Guarantor to incur such Indebtedness, which notice shall set
forth in reasonable detail satisfactory to Agent the amount of such
Indebtedness, the person or persons to whom such Indebtedness will be owed, the
interest rate, the schedule of repayments and maturity date with respect thereto
and such other information as Agent may reasonably request with respect thereto,
(iii) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness, (iv) in no event shall the aggregate principal amount of such
Indebtedness incurred during the term of this Agreement exceed $20,000,000,
(v) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, (vi) such
Borrower and Guarantor shall not, directly or indirectly, (A) amend, modify,
alter or change any material terms of such Indebtedness or any agreement,
document or instrument related thereto; it being acknowledged that such Borrower
or Guarantor may, after prior written notice to Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness (except pursuant to
regularly scheduled payments permitted herein), or set aside or otherwise
deposit or invest any sums for such purpose, and (vii) Borrowers and Guarantors
shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by any Borrower or Guarantor or on its behalf
promptly after the receipt thereof, or sent by any Borrower or Guarantor or on
its behalf concurrently with the sending thereof, as the case may be;

(g) unsecured Indebtedness of Parent under the Convertible Subordinated Note
Agreements (as in effect on the date hereof) in the amounts set forth on
Schedule 9.9 to the Information Certificate; provided, that:

(i) neither Parent nor any other Borrower or Guarantor shall, directly or
indirectly, make any payments of principal or any other amounts in respect of
such Indebtedness or redeem, retire, defease, purchase or otherwise acquire such
Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose in any sinking fund, or otherwise, except that,

(A) Parent may make regularly scheduled payments of interest and premium, if
any, or other mandatory payments in respect of such Indebtedness in accordance
with the terms of the Convertible Subordinated Note Agreements (as each is in
effect on the date hereof) so long as on the date of any such payment and
immediately after giving effect thereto, no Event of Default shall exist or
shall have occurred and be continuing,

(B) any Borrower or Guarantor may redeem or repurchase Convertible 2003 and
Convertible 2007 Senior Notes so long as each of the following conditions is
satisfied: (A) Agent shall have received ten (10) days prior written notice of
the intention of such Borrower or Guarantor to make such redemption or
repurchase, (B) as of the date of any such redemption or repurchase and after
giving effect thereto, Excess Availability for each of the immediately preceding
thirty (30) consecutive days shall be not less than $25,000,000 and as of the
date of any such redemption or repurchase and immediately after giving effect
thereto, the Excess Availability shall be not less than $25,000,000,
(C) Liquidity shall have been not less than $225,000,000 for the three (3) month
period immediately prior to the date of any such redemption and not less than
$200,000,000 on the date of such redemption and after giving effect to all
payments in connection with such redemption, (D) Agent shall have received
detailed projections for Parent and its Subsidiaries through the Maturity Date
giving pro forma effect to such redemption, based on assumptions satisfactory to
Agent and demonstrating pro forma compliance with all financial covenants set
forth in Section 11 of this Agreement (without regard to the amount of Excess
Availability), prepared in good faith and in a manner and using such methodology
as is consistent with the most recent financial statements delivered to Agent
pursuant to Section 9.6 and in form and substance reasonably satisfactory to
Agent, (E) a Compliance Certificate completed on a pro forma basis giving effect
to the acquisition and showing that Borrowers and Guarantors are in compliance
with all of the covenants set forth in Section 11 for each of the twelve
(12) months following the date of such redemption, without regard to the amount
of the Excess Availability, and (F) as of the date of any such redemption or
repurchase and immediately after giving effect thereto, no Event of Default
shall exist or shall have occurred and be continuing,

(ii) neither Parent nor any other Borrower or Guarantor shall, directly or
indirectly, amend, modify, alter or change the terms of the Convertible
Subordinated Note Agreements (as in effect on the date hereof), except, that,
Parent may, after prior written notice to Agent, amend, modify, alter or change
the terms thereof so as to (A) extend the maturity thereof, (B) defer the timing
of any payments in respect thereof, (C) forgive or cancel any portion of such
Indebtedness, other than pursuant to payments thereof, (D) reduce the interest
rate or any fees in connection therewith, or (E) make any other changes to any
of the Convertible Subordinated Note Agreements in a manner which is favorable
to Borrowers and Guarantors or reduces the obligations of Borrowers and
Guarantors thereunder and is not adverse to the interests of Agent and Lenders,
and which is not otherwise permitted by the terms of this Agreement, and

(iii) Borrowers and Guarantors may refinance, extend, renew or replace the
Indebtedness under the Convertible 2003 Subordinated Notes and the
Convertible 2007 Subordinated Notes so long as (A) the principal amount of such
refinanced, extended, renewed or replacement Indebtedness is not greater than
the principal amount of the Indebtedness under the Convertible 2003 Subordinated
Notes or the Convertible 2007 Subordinated Notes, as applicable (as in effect on
the date hereof), plus the amount of any premiums or penalties to the extent set
forth in the Convertible Subordinated Note Agreements (as in effect on the date
hereof), accrued and unpaid interest paid thereon, and reasonable fees and
expenses, in each case, associated with such refinancing, extension, renewal or
replacement, (B) such refinanced, extended, renewed or replacement Indebtedness
has a final maturity that is no sooner than, and a weighted average life to
maturity that is no shorter than, the Convertible 2003 Subordinated Notes or the
Convertible 2007 Subordinated Notes, as applicable (as in effect on the date
hereof), (C) Agent shall have received not less than ten (10) days prior written
notice of the intention of Parent to incur such Indebtedness, which notice shall
set forth in reasonable detail satisfactory to Agent the amount of such
Indebtedness, the interest rate, the schedule of repayments and maturity date
with respect thereto and such other information as Agent may reasonably request
with respect thereto, and the economic terms and conditions of which shall be on
commercially reasonable terms for convertible unsecured subordinated debt and at
an interest rate, and with call protections and other provisions consistent with
those available in the market at such time, (D) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (E) as of the date of
incurring such Indebtedness and after giving effect thereto, no Default or Event
of Default shall exist or have occurred, (F) the Parent shall not, directly or
indirectly, (1) amend, modify, alter or change any material terms of such
Indebtedness or any agreement, document or instrument related thereto or
(2) redeem, retire, defease, purchase or otherwise acquire such Indebtedness
(except pursuant to regularly scheduled payments permitted herein), or set aside
or otherwise deposit or invest any sums for such purpose, in each case except as
would be permitted under Section 10.3(g)(i)(B) with respect to the Convertible
Subordinated Note Agreements, (G) such Indebtedness shall have a stated maturity
date which is not less than six (6) months after the Maturity Date of the Loan
Documents, (H) Agent shall have received (1) detailed projections for Parent and
its Subsidiaries through the Maturity Date giving pro forma effect to the
incurrence of such Indebtedness, based on assumptions satisfactory to Agent and
demonstrating pro forma compliance with all financial covenants set forth in
Section 11 of this Agreement (without regard to the amount of Excess
Availability), prepared in good faith an in a manner and using such methodology
as is consistent with the most recent financial statements delivered to Agent
pursuant to Section 9.6 and in form and substance reasonably satisfactory to
Agent, and (2) a Compliance Certificate completed on a pro forma basis giving
effect to the incurrence of such Indebtedness and showing that Borrowers and
Guarantors are in compliance with all of the covenants set forth in Section 11
for each month following the incurrence of such Indebtedness through the
Maturity Date, without regard to the amount of the Excess Availability, and
(I) such Indebtedness shall be unsecured,

(h) unsecured Indebtedness of Parent under new convertible subordinated notes
issued after the date hereof up to a maximum principal amount of $300,000,000,
provided, that, (i) such Indebtedness shall be subject and subordinate in right
of payment to the Obligations on terms and conditions reasonably acceptable to
Agent, and subject, at the option of Agent, to the terms of an intercreditor
agreement, in form and substance reasonably satisfactory to Agent, (ii) Agent
shall have received not less than ten (10) days prior written notice of the
intention of Parent to incur such Indebtedness, which notice shall set forth in
reasonable detail satisfactory to Agent the amount of such Indebtedness, the
interest rate, the schedule of repayments and maturity date with respect thereto
and such other information as Agent may reasonably request with respect thereto,
and the economic terms and conditions of which shall be on commercially
reasonable terms for convertible unsecured subordinated debt and at an interest
rate, and with call protections and other provisions consistent with those
available in the market at such time, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) as of the date of
incurring such Indebtedness and after giving effect thereto, no Default or Event
of Default shall exist or have occurred, (v) the Parent shall not, directly or
indirectly, (A) amend, modify, alter or change any material terms of such
Indebtedness or any agreement, document or instrument related thereto or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness
(except pursuant to regularly scheduled payments permitted herein), or set aside
or otherwise deposit or invest any sums for such purpose, in each case except as
would be permitted under Section 10.3(g)(i)(B) above with respect to the
Convertible Subordinated Note Agreements, (v) such Indebtedness shall have a
stated maturity date which is not less than six (6) months after the Maturity
Date of the Loan Documents, and (vi) Agent shall have received (A) detailed
projections for Parent and its Subsidiaries through the Maturity Date giving pro
forma effect to the incurrence of such Indebtedness, based on assumptions
satisfactory to Agent and demonstrating pro forma compliance with all financial
covenants set forth in Section 11 of this Agreement (without regard to the
amount of Excess Availability), prepared in good faith an in a manner and using
such methodology as is consistent with the most recent financial statements
delivered to Agent pursuant to Section 9.6 and in form and substance reasonably
satisfactory to Agent, and (B) a Compliance Certificate completed on a pro forma
basis giving effect to the incurrence of such Indebtedness and showing that
Borrowers and Guarantors are in compliance with all of the covenants set forth
in Section 11 for each month following the incurrence of such Indebtedness
through the Maturity Date, without regard to the amount of the Excess
Availability;

(i) Indebtedness of any Borrower, Guarantor or Subsidiary arising after the date
hereof issued in exchange for, or the proceeds of which are used to extend,
refinance, replace or substitute for Indebtedness permitted under
Sections 10.3(b), (c), (f), (h), (j), (k), (l), (m) and (o) hereof (the
“Refinancing Indebtedness”); provided, that, as to any such Refinancing
Indebtedness, each of the following conditions is satisfied: (i) Agent shall
have received not less than ten (10) Business Days’ prior written notice of the
intention to incur such Indebtedness, which notice shall set forth in reasonable
detail satisfactory to Agent, the amount of such Indebtedness, the schedule of
repayments and maturity date with respect thereto and such other information
with respect thereto as Agent may reasonably request, (ii) promptly upon Agent’s
request, Agent shall have received true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness, as duly authorized, executed and delivered by the parties thereto,
(iii) the Refinancing Indebtedness shall have a Weighted Average Life to
Maturity and a final maturity equal to or greater than the Weighted Average Life
to Maturity and the final maturity, respectively, of the Indebtedness being
extended, refinanced, replaced, or substituted for, (iv) the Refinancing
Indebtedness shall rank in right of payment no more senior than, and be at least
as subordinated (if subordinated) to, the Obligations as the Indebtedness being
extended, refinanced, replaced or substituted for, (v) the Refinancing
Indebtedness shall not include terms and conditions with respect to Borrowers
and Guarantors which would restrict Borrowers’ ability to borrow hereunder or
contain financial covenants more burdensome than those in the Loan Documents,
(vi) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, (vii) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of the Indebtedness so extended, refinanced,
replaced or substituted for (plus the lesser of (A) the stated amount of any
premium or other payment required to be paid in connection with such refinancing
pursuant to the terms of the Indebtedness being refinanced and (B) the amount of
premium or other payment actually paid at such time to refinance the
Indebtedness, plus, in either case, the amount of reasonable expenses of
Borrowers and Guarantors incurred in connection with such refinancing),
(viii) if the Indebtedness being refinanced was secured, the Refinancing
Indebtedness may be secured by substantially the same assets, provided, that,
such security interests (if any) with respect to the Refinancing Indebtedness
shall have a priority no more senior than, and be at least as subordinated, if
subordinated (on terms and conditions substantially similar to the subordination
provisions applicable to the Indebtedness so extended, refinanced, replaced or
substituted for or as is otherwise reasonably acceptable to Agent) as the
security interest with respect to the Indebtedness so extended, refinanced,
replaced or substituted for, and (ix) Borrowers and Guarantors may only make
payments of principal, interest and fees, if any, in respect of such
Indebtedness to the extent such payments would have been permitted hereunder in
respect of the Indebtedness so extended, refinanced, replaced or substituted
for;

(j) Indebtedness of Foreign Subsidiaries consisting of such Foreign
Subsidiaries’ obligations with respect to (i) overdraft, funds transfer or
foreign exchange facilities, and (ii) other Indebtedness of Foreign Subsidiaries
(including without limitation letters of credit, letters of guaranty and
bankers’ acceptances) not to exceed, in the case of this clause (ii),
$20,000,000 at any time outstanding; all of which may be unsecured or secured
solely by the assets of such Foreign Subsidiaries;

(k) additional Indebtedness of Parent and its Domestic Subsidiaries with respect
to (i) overdraft and foreign exchange lines used by Domestic Subsidiaries in the
ordinary course of business (ii) letters of credit, letters of guaranty or
bankers’ acceptances issued on behalf of Parent or any of its Domestic
Subsidiaries after the date hereof, which are secured by cash and/or cash
equivalents in an amount not exceeding $10,000,000 at any time outstanding and
(iii) the letters of credit identified in Schedule 9.9 Part B of the Information
Certificate;

(l) existing Indebtedness of any Subsidiary acquired after the date hereof
pursuant to a Permitted Acquisition; provided, that, (i) such Indebtedness shall
not have been incurred by any such Subsidiary in contemplation of the
acquisition, (ii) such Subsidiary is not a Borrower or Guarantor, (iii) no
Borrower or Guarantor is or shall be liable in respect of such Indebtedness, and
(iv) immediately after giving effect to such acquisition, no Event of Default
shall exist or have occurred and be continuing;

(m) unsecured guaranties granted by the Parent with respect to any Indebtedness
otherwise permitted under this Section 10.3 (including guarantees by the Parent
of overdraft and foreign exchange lines used in the ordinary course of business
by its Foreign Subsidiaries);

(n) Capitalized Lease Obligations incurred by any Borrower, Guarantor or
Subsidiary as a result of the sale and leaseback of any Real Property owned by
any such Person;

(o) the Indebtedness set forth on Schedule 9.9 Part C to the Information
Certificate; provided, that, (i) Borrowers and Guarantors may only make
regularly scheduled payments of principal and interest in respect of such
Indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such Indebtedness as in effect on the date hereof,
(ii) Borrowers and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto as in effect on the date hereof; except,
that, Borrowers and Guarantors may, after prior notice to Agent, amend, modify,
alter or change the terms thereof so as to extend the maturity thereof, or defer
the timing of any payments in respect thereof, or to forgive or cancel any
portion of such Indebtedness (other than pursuant to payments thereof), or to
reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness[ prior to its
scheduled maturity, except with the proceeds of permitted Refinancing
Indebtedness], or set aside or otherwise deposit or invest any sums for such
purpose, and (iii) Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf, promptly after the receipt thereof, or sent by
any Borrower or Guarantor or on its behalf, concurrently with the sending
thereof, as the case may be.

10.4 Loans, Investments, Etc.

Each Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
directly or indirectly, make any loans or advance money or property to any
person, or invest in (by capital contribution, dividend or otherwise) or
purchase or repurchase the Equity Interests or Indebtedness or all or a
substantial part of the assets or property of any person, or form or acquire any
Subsidiaries (each, an “Investment”), or agree to do any of the foregoing,
except:

(a) Permitted Investments; and

(b) Permitted Acquisitions.

10.5 Restricted Payments.

Borrowers and Guarantors shall not, and shall not permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(a) Borrowers and Guarantors, and each Subsidiary, may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person;

(b) Borrowers (other than Parent), Guarantors and other Subsidiaries of Parent
may pay, or declare or pay dividends or distributions to Parent or to such
Person’s direct owner(s);

(c) payments permitted to be made under Section 10.9 hereof in accordance
therewith; and

(d) Parent may declare and pay a cash dividend to the holders of its Capital
Stock, from legally available funds therefor, provided, that, as to any such
distribution, each of the following conditions is satisfied as determined by
Agent: (i) Agent shall have received notice of such proposed distribution no
later than fifteen (15) days prior thereto, (ii) Excess Availability shall have
been not less than $25,000,000 for each day of the thirty (30) day period
immediately prior to the date of the making of such dividend or distribution,
and not less than $25,000,000 on the day of such payment and after giving effect
thereto, (iii) as of the date of any such distribution and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing or
would result therefrom, and (iv) Borrower shall have delivered to Agent, no
earlier than three (3) Business Days prior to such proposed distribution, a
certificate of the chief financial officer of Parent, certifying, among other
things the aggregate amount of the proposed distribution and setting forth the
calculation thereof and the calculation of the compliance with the conditions
set forth in this subsection (d); and

(e) Parent may from time to time repurchase its common stock at fair market
value at the time of such repurchase; provided, that, (i) Agent shall have
received ten (10) days prior written notice of the intention of such Borrower or
Guarantor to make such redemption or repurchase, (ii) as of the date of any such
redemption or repurchase and after giving effect thereto, Excess Availability
for each of the immediately preceding thirty (30) consecutive days shall be not
less than $25,000,000 and as of the date of any such redemption or repurchase
and immediately after giving effect thereto, the Excess Availability shall be
not less than $25,000,000, (iii) Liquidity shall have been not less than
$225,000,000 for the three (3) month period immediately prior to the date of any
such redemption and not less than $200,000,000 on the date of such redemption
and after giving effect to all payments in connection with such redemption,
(iv) Agent shall have received detailed projections for Parent and its
Subsidiaries through the Maturity Date giving pro forma effect to such
redemption, based on assumptions satisfactory to Agent and demonstrating pro
forma compliance with all financial covenants set forth in Section 11 of this
Agreement (without regard to the amount of Excess Availability), prepared in
good faith an in a manner and using such methodology as is consistent with the
most recent financial statements delivered to Agent pursuant to Section 9.6 and
in form and substance reasonably satisfactory to Agent, (v) a Compliance
Certificate completed on a pro forma basis giving effect to the acquisition and
showing that Borrowers and Guarantors are in compliance with all of the
covenants set forth in Section 11 for each of the twelve (12) months following
the date of such redemption, without regard to the amount of the Excess
Availability, and (vi) as of the date of any such redemption or repurchase and
immediately after giving effect thereto, no Event of Default shall exist or
shall have occurred and be continuing.

10.6 Transactions with Affiliates.

Borrowers and Guarantors shall not, directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, any
officer, director or other Affiliates of any Borrower or Guarantor, except
pursuant to the reasonable requirements of such Borrower’s or Guarantor’s
business (as the case may be) and upon fair and reasonable terms no less
favorable to such Borrower or Guarantor than such Borrower or Guarantor, as the
case may be, would obtain in a comparable arm’s length transaction with an
unaffiliated person, except for the following:

(a) Restricted Payments permitted under Section 10.5 hereof;

(b) the payment of reasonable fees to directors of Borrowers who are not
employees of Borrowers;

(c) advances to employees permitted under clause (e) of the definition of
Permitted Investments;

(d) employment agreements, reasonable insurance and indemnification arrangements
and other benefits or compensation arrangements for officers and directors of
Borrowers and Guarantors (including, without limitation, expense reimbursement
or advancement) approved by the board of directors of the applicable Borrower or
Guarantor or a committee thereof or as are expressly provided for in the
certificate or articles of incorporation, articles of formation, by-laws or
management agreement of any Borrower or Guarantor; and

(e) any compensation or employee benefit plan available to employees of
Borrowers and Guarantors generally.

10.7 Change in Business.

Each Borrower and Guarantor shall not engage in any business other than the
business of such Borrower or Guarantor on the date hereof and any business
reasonably related, ancillary or complimentary to the business in which such
Borrower or Guarantor is engaged on the date hereof. Each of Agent, Lenders,
Borrowers and Guarantors acknowledges that Borrowers and Guarantors are engaged
in the provision of telecommunications equipment and related services.

10.8 Limitation of Restrictions Affecting Subsidiaries.

Each Borrower and Guarantor shall not, directly, or indirectly, create or
otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or limits the ability of any Subsidiary of such Borrower or Guarantor
to (a) pay dividends or make other distributions or pay any Indebtedness owed to
such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor;
(b) make loans or advances to such Borrower or Guarantor or any Subsidiary of
such Borrower or Guarantor, (c) transfer any of its properties or assets to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor; or
(d) create, incur, assume or suffer to exist any lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than
encumbrances and restrictions arising under (i) applicable law, (ii) this
Agreement, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of such Borrower or Guarantor or any
Subsidiary of such Borrower or Guarantor, (iv) customary restrictions on
dispositions of real property interests found in reciprocal easement agreements
of such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor,
(v) any agreement relating to permitted Indebtedness incurred by a Subsidiary of
such Borrower or Guarantor prior to the date on which such Subsidiary was
acquired by such Borrower or such Guarantor and outstanding on such acquisition
date, and (vi) the extension or continuation of contractual obligations in
existence on the date hereof; provided, that, any such encumbrances or
restrictions contained in such extension or continuation are no less favorable
to Agent and Lenders than those encumbrances and restrictions under or pursuant
to the contractual obligations so extended or continued..

10.9 Certain Payments of Indebtedness, Etc.

Borrowers and Guarantors shall not, and shall not permit any Subsidiary to, make
or agree to make any payment, prepayment, redemption, retirement, defeasance,
purchase or sinking fund payment or other acquisition for value of any of its
Indebtedness, other than the Indebtedness under the Loan Documents (including,
without limitation, by way of depositing money or securities with the trustee
therefor before the date required for the purpose of paying any portion of such
Indebtedness when due), or otherwise set aside or deposit or invest any sums for
such purpose; except, that:

(a) Borrowers, Guarantors and Subsidiaries may make payments in respect of
Indebtedness with proceeds of Refinancing Indebtedness as permitted under
Section 10.3(i);

(b) Parent may make prepayments or redemptions of convertible subordinated notes
to the extent permitted under Sections 10.3(g) and (h); and

(c) as to payments in respect of any other Indebtedness permitted under
Section 10.3 hereof not subject to the provisions above in this Section 10.9,
Borrowers, Guarantors and Subsidiaries may make payments of regularly scheduled
principal and interest or other mandatory payments as and when due in respect of
such Indebtedness in accordance with the terms thereof (and in the case of
Subordinated Debt, subject to the terms of subordination set forth therein or
applicable thereto).

10.10 Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements.

Except as permitted under Section 10.1(a) and (d), Borrowers and Guarantors
shall not, and shall not permit any Subsidiary to amend, modify or otherwise
change its certificate of incorporation, articles of association, certificate of
formation, limited liability agreement, limited partnership agreement or other
organizational documents, as applicable, including, without limitation, entering
into any new agreement with respect to any of its Equity Interests, except for
amendments, modifications or other changes that do not affect the rights and
privileges of any Borrower or Guarantor, or its Subsidiaries in any material
respect and do not adversely affect the ability of any Borrower, any Guarantor
or such Subsidiary to amend, modify, renew or supplement the terms of this
Agreement or any of the other Loan Documents, or otherwise adversely affect the
interests of Agent or any Lender in any material respect and so long as at the
time of any such amendment, modification or change, no Default or Event of
Default shall exist or have occurred and be continuing;

10.11 License Agreements.

(a) Each Borrower and Guarantor shall (i) promptly and faithfully observe and
perform all of the material terms, covenants, conditions and provisions of the
Material License Agreements to which it is a party to be observed and performed
by it, at the times set forth therein, if any, (ii) not do, permit, suffer or
refrain from doing anything that could reasonably be expected to result in a
default under or breach of any of the terms of any Material License Agreement,
(iii) not cancel, surrender, modify, amend, waive or release any Material
License Agreement or any term or provision thereof that would materially limit
the scope of the right of such Borrower or Guarantor to use the Intellectual
Property subject to such License Agreement, or consent to or permit to occur any
of the foregoing; except, that, subject to Section 10.11(b) below, such Borrower
or Guarantor may, upon written notice to the Agent, cancel, surrender or release
any Material License Agreement in the ordinary course of the business of such
Borrower or Guarantor; (iv) give Agent prompt written notice of any Material
License Agreement entered into by such Borrower or Guarantor after the date
hereof, together with such information with respect thereto as Agent may
request, (v) give Agent prompt written notice of any material breach of any
obligation, or any default, by any Borrower or Guarantor under any Material
License Agreement, and deliver to Agent (promptly upon the receipt thereof by
such Borrower or Guarantor in the case of a notice to such Borrower or Guarantor
and concurrently with the sending thereof in the case of a notice from such
Borrower or Guarantor) a copy of each notice of default and every other notice
and other communication received or delivered by such Borrower or Guarantor in
connection with any Material License Agreement which relates to the right of
such Borrower or Guarantor to continue to use the property subject to such
License Agreement, and (vi) furnish to Agent, promptly upon the request of
Agent, such information and evidence as Agent may reasonably require from time
to time concerning the observance, performance and compliance by such Borrower
or Guarantor or the other party or parties thereto with the material terms,
covenants or provisions of any Material License Agreement, to the extent such
Borrower or Guarantor is permitted to disclose such information under the terms
of the applicable License Agreements.

(b) Each Borrower and Guarantor will either exercise any option to renew or
extend the term of each Material License Agreement to which it is a party in
such manner as will cause the term of such Material License Agreement to be
effectively renewed or extended for the period provided by such option or give
Agent written notice that such Borrower or Guarantor does not intend to renew or
extend the term of any such Material License Agreement or that the term thereof
shall otherwise be expiring. In the event of the failure of such Borrower or
Guarantor to extend or renew any Material License Agreement to which it is a
party, Agent shall have, and is hereby granted, to the extent permitted under
the terms of each such Material License Agreement, the irrevocable right and
authority, at its option, to renew or extend the term of such Material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, as Agent shall determine at any time that an Event of Default shall
exist or have occurred and be continuing. Agent may, but shall not be required
to, perform any or all of such obligations of such Borrower or Guarantor under
any of the License Agreements, including, but not limited to, the payment of any
or all sums due from such Borrower or Guarantor thereunder. Any sums so paid by
Agent shall constitute part of the Obligations.

10.12 Foreign Assets Control Regulations, Etc.

None of the requesting or borrowing of the Revolving Loans or the requesting or
issuance, extension or renewal of any Letter of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 USC §1
et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (including, but not
limited to (a) Executive order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56). None of
Borrowers or any of their Subsidiaries or other Affiliates is or will become a
Sanctioned Entity or Sanctioned Person as described in the Executive Order, the
Trading with the Enemy Act or the Foreign Assets Control Regulations or engages
or will engage in any dealings or transactions, or be otherwise associated, with
any such Sanctioned Entity or Sanctioned Person..

          SECTION 11.   FINANCIAL COVENANTS   11.1    
Fixed Charge Coverage Ratio.
       
 

At any time that Excess Availability is less than the amount equal to 20% of the
Maximum Credit and at all times thereafter, the Fixed Charge Coverage Ratio of
Parent and Subsidiaries (on a consolidated basis) determined as of the end of
the fiscal quarter most recently ended for which Agent has received financial
statements shall be not less than 1.00 to 1.00 for the period of the immediately
preceding four (4) consecutive fiscal quarters ending on the last day of such
fiscal quarter.

11.2 Minimum Liquidity.

Parent and its Subsidiaries, on a consolidated basis, shall maintain Liquidity
of not less than $150,000,000 at all times.

          SECTION 12.   EVENTS OF DEFAULT AND REMEDIES   12.1    
Events of Default.
       
 

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

(a) (i) any Borrower fails to pay any of the Obligations when due or (ii) any
Borrower or Guarantor fails to perform any of the covenants contained in
Sections 9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 9.10, 10.7, 10.8, and 10.11 of this
Agreement and such failure shall continue for ten (10) days; provided, that,
such ten (10) day period shall not apply in the case of: (A) any failure to
observe any such covenant which is not capable of being cured at all or within
such ten (10) day period or which has been the subject of a prior failure within
a six (6) month period or (B) an intentional breach by any Borrower or Guarantor
of any such covenant, or (iii) any Borrower or Guarantor fails to perform any of
the terms, covenants, conditions or provisions contained in this Agreement or
any of the other Loan Documents other than those described in
Sections 12.1(a)(i) and 12.1(a)(ii) above;

(b) any representation, warranty or statement of fact made by any Borrower or
Guarantor to Agent in this Agreement, the other Loan Documents or any other
written agreement, schedule, confirmatory assignment or otherwise shall when
made or deemed made be false or misleading in any material respect;

(c) any Guarantor revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of Agent or any
Lender;

(d) any judgment for the payment of money is rendered against any Borrower or
Guarantor in excess of $20,000,000 in any one case or in excess of $40,000,000
in the aggregate (to the extent not covered by insurance where the insurer has
assumed responsibility in writing for such judgment) and shall remain
undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against any Borrower or Guarantor or any of the Collateral
having a value in excess of $5,000,000;

(e) any Guarantor dissolves or suspends or discontinues doing business except to
the extent permitted under Section 10.1 hereof;

(f) any Borrower, Guarantor or any of their respective Subsidiaries makes an
assignment for the benefit of creditors, makes or sends notice of a bulk
transfer or calls a meeting of its creditors or principal creditors in
connection with a moratorium or adjustment of the Indebtedness due to them;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Guarantor, any of their respective Subsidiaries or
all or any part of its or their properties and such petition or application is
not dismissed within sixty (60) days after the date of its filing or any
Borrower or Guarantor shall file any answer admitting or not contesting such
petition or application or indicates its consent to, acquiescence in or approval
of, any such action or proceeding or the relief requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Guarantor or any other Subsidiary of Parent or for all
or any part of its property, or any similar law now or hereafter in effect in
any jurisdiction or under any insolvency, arrangement, reorganization,
moratorium, administration, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at a law or equity) is filed, taken or commenced after the date hereof
by any Borrower or Guarantor or any other direct or indirect Subsidiary of
Parent or for all or any part of its property (other than with respect to a
dissolution or liquidation permitted under Section 10.1(c) hereof), including,
without limitation, if any Borrower, Guarantor or any other Subsidiary of Parent
shall: (A) apply for, request or consent to the appointment of a receiver,
administrative receiver, receiver and manager, examiner, judicial custodian,
trustee, liquidator, official manager, administrator, controller or any other
similar official of it or of all or a substantial part of its property and
assets, (B) be generally unable, or admit in writing its inability, to pay its
debts as they become due, (C) make a general assignment for the benefit of
creditors, (D) file a voluntary petition or assignment in bankruptcy or a
proposal seeking a reorganization, compromise, moratorium or arrangement with
its creditors, (E) take advantage of any insolvency or other similar law
pertaining to arrangements, moratoriums, compromises or reorganizations, or
admit the material allegations of a petition or application filed in respect of
it in any bankruptcy, reorganization or insolvency proceeding, or (F) take any
corporate action for the purpose of effecting any of the foregoing;

(i) any default in respect of any Indebtedness of any Borrower or Guarantor
(other than Indebtedness owing to Agent and Lenders hereunder), or other
Subsidiary of Parent, in any case in an amount in excess of $20,000,000, which
default continues for more than the applicable cure period, if any, with respect
thereto or any default by any Borrower or Guarantor under any Material Contract,
which default continues for more than the applicable cure period, if any, with
respect thereto and/or is not waived in writing by the other parties thereto;

(j) any material provision hereof or of any of the other Loan Documents shall
for any reason cease to be valid, binding and enforceable with respect to any
party hereto or thereto (other than Agent) in accordance with its terms, or any
such party shall challenge the enforceability hereof or thereof, or shall assert
in writing, or take any action or fail to take any action based on the assertion
that any provision hereof or of any of the other Loan Documents has ceased to be
or is otherwise not valid, binding or enforceable in accordance with its terms,
or any security interest provided for herein or in any of the other Loan
Documents shall cease to be a valid and perfected first priority security
interest in any of the Collateral purported to be subject thereto (except as
otherwise permitted herein or therein);

(k) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of any Borrower in an aggregate amount in excess of
$20,000,000;

(l) any Change of Control;

(m) the indictment by any Governmental Authority of any Borrower or Guarantor of
which any Borrower, Guarantor or Agent receives notice, in either case, as to
which there is a reasonable possibility of an adverse determination, in the good
faith determination of Agent, under any criminal statute, or commencement of
criminal or civil proceedings against such Borrower or Guarantor, pursuant to
which statute or proceedings the penalties or remedies may reasonably be
expected to include forfeiture (i) any of the Collateral having a value in
excess of $5,000,000 or (ii) any other property of any Borrower or Guarantor
which is necessary or material to the conduct of its business;

(n) there shall be a Material Adverse Effect after the date hereof; or

(o) there shall be an event of default under any of the other Loan Documents.

12.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Loan Documents, the UCC, and other applicable law, all of which rights
and remedies may be exercised without notice to or consent by any Borrower or
Guarantor, except as such notice or consent is expressly provided for hereunder
or required by applicable law. All rights, remedies and powers granted to Agent
and Lenders hereunder, under any of the other Loan Documents, the UCC, or other
applicable law, are cumulative, not exclusive and enforceable, in Agent’s
discretion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by any
Borrower or Guarantor of this Agreement or any of the other Loan Documents.
Subject to Section 14 hereof, Agent may, and at the direction of the Required
Lenders shall, at any time or times, proceed directly against any Borrower or
Guarantor to collect the Obligations without prior recourse to the Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, (i) upon notice to
Administrative Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 12.1(g) and 12.1(h), all Obligations shall automatically become
immediately due and payable), and (ii) terminate the Commitments whereupon the
obligation of each Lender to make any Revolving Loan and Issuing Bank to issue
any Letter of Credit shall immediately terminate (provided, that, upon the
occurrence of any Event of Default described in Sections 12.1(g) and 12.1(h),
the Commitments and any other obligation of the Agent or a Lender hereunder
shall automatically terminate). Notwithstanding anything to the contrary set
forth in Sections 12.2(a) and (b) hereof, in the event that the Event of Default
set forth in Section 12.2(n) exists and no other Events of Default shall exist
or have occurred and are continuing then Agent shall have all rights and
remedies provided in this Agreement, the other Loan Documents, the UCC, and
other applicable law, all of which rights and remedies may be exercised without
notice to or consent by any Borrower or Guarantor, except that Agent shall not
accelerate the payment of the Obligations and demand immediate payment thereof,
or terminate the Commitments.

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion (i) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or Guarantor, at Borrowers’
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
the Agent having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of any Borrower or Guarantor, which right or equity of
redemption is hereby expressly waived and released by Borrowers and Guarantors
and/or (vi) terminate this Agreement. If any of the Collateral is sold or leased
by Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Administrative Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Guarantors waive any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Guarantor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to
Issuing Bank to be used to secure and fund the reimbursement obligations to
Issuing Bank in connection with any Letter of Credit Obligations or furnish cash
collateral to Agent for the Letter of Credit Obligations. Such cash collateral
shall be in the amount equal to one hundred ten (110%) percent of the amount of
the Letter of Credit Obligations plus the amount of any fees and expenses
payable in connection therewith through the end of the latest expiration date of
the Letters of Credit giving rise to such Letter of Credit Obligations.

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, enforce the rights of any Borrower or
Guarantor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables. Without limiting the
generality of the foregoing, Agent may, in its discretion, at such time or times
(i) notify any or all account debtors, secondary obligors or other obligors in
respect thereof that the Receivables have been assigned to Agent and that Agent
has a security interest therein and Agent may direct any or all account debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers and Guarantors shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the
event any account debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrowers shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

(e) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Borrower and Guarantor acknowledges and agrees that
it is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as any Borrower or Guarantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Each Borrower and Guarantor acknowledges that the purpose of this
Section is to provide non-exhaustive indications of what actions or omissions by
Agent or any Lender would not be commercially unreasonable in the exercise by
Agent or any Lender of remedies against the Collateral and that other actions or
omissions by Agent or any Lender shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section. Without limitation of
the foregoing, nothing contained in this Section shall be construed to grant any
rights to any Borrower or Guarantor or to impose any duties on Agent or Lenders
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section.

(f) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, each Borrower and Guarantor hereby grants to Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable at any time an
Event of Default shall exist or have occurred and for so long as the same is
continuing) without payment of royalty or other compensation to any Borrower or
Guarantor, to use, assign, license or sublicense trademarks, service-marks,
trade names, business names, trade styles, designs, logos and other source of
business identifiers and other Intellectual Property and general intangibles now
owned or hereafter acquired by any Borrower or Guarantor, wherever the same may
be located, including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

(g) At any time an Event of Default exists or has occurred and is continuing,
Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations, in whole or in part and in accordance with Section 6.7
hereof, whether or not then due, or may hold such proceeds as cash collateral
for the Obligations. Borrowers and Guarantors shall remain liable to Agent and
Lenders for the payment of any deficiency with interest at the highest rate
provided for herein and all costs and expenses of collection or enforcement,
including attorneys’ fees and expenses.

(h) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default (other than an Event of Default under Section 12.1(n) hereof),
(i) Agent and Lenders may, at Agent’s option, and upon the occurrence of such an
Event of Default at the direction of the Required Lenders, Agent and Lenders
shall, without notice, (A) cease making Revolving Loans or arranging for Letters
of Credit or reduce the lending formulas or amounts of Revolving Loans and
Letters of Credit available to Borrowers and/or (B) terminate any provision of
this Agreement providing for any future Revolving Loans to be made by Agent and
Lenders or Letters of Credit to be issued by Issuing Bank and (ii) Agent may, at
its option, establish such Reserves as Agent determines, without limitation or
restriction, notwithstanding anything to the contrary contained herein. Upon the
occurrence of an Event of Default under Section 12.1(n) hereof, Agent may
establish a MAE Reserve but shall not cease making Revolving Loans or arranging
for Letters of Credit, to the extent that Excess Availability exists after
giving effect to such MAE Reserve, unless additional Events of Default exist.



    SECTION 13. JURY TRIAL WAIVER; OTHER WAIVERS

          AND CONSENTS; GOVERNING LAW   13.1    
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
       
 

(a) The validity, interpretation and enforcement of this Agreement and the other
Loan Documents (except as otherwise provided therein) and any dispute arising
out of the relationship between the parties hereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.

(b) Borrowers, Guarantors, Agent, Lenders and Issuing Bank irrevocably consent
and submit to the non-exclusive jurisdiction of the United States District Court
for the Southern District of New York or any New York state court sitting in New
York, New York, whichever Agent may elect, and waive any objection based on
venue or forum non conveniens with respect to any action instituted therein
arising under this Agreement or any of the other Loan Documents or in any way
connected with or related or incidental to the dealings of the parties hereto in
respect of this Agreement or any of the other Loan Documents or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Agent and Lenders shall have the right to bring any
action or proceeding against any Borrower or Guarantor or its or their property
in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against any Borrower or Guarantor or its or their property).

(c) Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed seven (7) days after
the same shall have been so deposited in the U.S. mails, or, at Agent’s option,
by service upon any Borrower or Guarantor (or Administrative Borrower on behalf
of such Borrower or Guarantor) in any other manner provided under the rules of
any such courts.

(d) BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS,
GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT, ANY LENDER OR
ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

(e) Agent and Secured Parties shall not have any liability to any Borrower or
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by such Borrower or Guarantor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Agent, such Lender or Issuing Bank, that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct. Each Borrower and
Guarantor: (i) certifies that neither Agent, any Lender, Issuing Bank nor any
representative, agent or attorney acting for or on behalf of Agent, any Lender
or Issuing Bank has represented, expressly or otherwise, that Agent, Lenders and
Issuing Bank would not, in the event of litigation, seek to enforce any of the
waivers provided for in this Agreement or any of the other Loan Documents and
(ii) acknowledges that in entering into this Agreement and the other Loan
Documents, Agent, Lenders and Issuing Bank are relying upon, among other things,
the waivers and certifications set forth in this Section 13 and elsewhere herein
and therein.

13.2 Waiver of Notices.

Each Borrower and Guarantor hereby expressly waives demand, presentment, protest
and notice of protest and notice of dishonor with respect to any and all
instruments and chattel paper, included in or evidencing any of the Obligations
or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this
Agreement, except such as are expressly provided for herein. No notice to or
demand on any Borrower or Guarantor which Agent or any Lender may elect to give
shall entitle such Borrower or Guarantor to any other or further notice or
demand in the same, similar or other circumstances.

13.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document nor any terms hereof or
thereof may be amended, waived, discharged or terminated unless such amendment,
waiver, discharge or termination is in writing signed by Agent and the Required
Lenders or at Agent’s option, by Agent with the authorization or consent of the
Required Lenders, and as to amendments to any of the Loan Documents (other than
with respect to any provision of Section 14 hereof), by any Borrower and such
amendment, waiver, discharger or termination shall be effective and binding as
to all Lenders and Issuing Bank only in the specific instance and for the
specific purpose for which given; except, that, no such amendment, waiver,
discharge or termination shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Revolving
Loan or Letters of Credit, in each case without the consent of each Lender
directly affected thereby,

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

(iii) release any Collateral (except as expressly required hereunder or under
any of the other Loan Documents or applicable law and except as permitted under
Section 14.11(b) hereof), without the consent of Agent and all of Lenders,

(iv) reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of the Lenders,

(v) consent to the assignment or transfer by any Borrower or Guarantor of any of
their rights and obligations under this Agreement, without the consent of Agent
and all of the Lenders,

(vi) amend, modify or waive any terms of this Section 13.3 hereof, without the
consent of Agent and all of the Lenders, or

(vii) increase the advance rates constituting part of the Borrowing Base or
increase the Inventory Loan Limit or the Letter of Credit Limit, without the
consent of Agent and all of Lenders.

(b) Agent, Lenders and Issuing Bank shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent, any Lender or Issuing Bank of
any right, power and/or remedy on any one occasion shall not be construed as a
bar to or waiver of any such right, power and/or remedy which Agent, any Lender
or Issuing Bank would otherwise have on any future occasion, whether similar in
kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 13.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then the Administrative Borrower shall have the right to replace such
Non-Consenting Lender by arranging for the sale of such Non-Consenting Lender’s
Loans and Commitment to an Eligible Transferee acceptable to Agent. The
Administrative Borrower shall provide the Agent and the Non-Consenting Lender
with prior written notice of its intent to exercise its right under this
Section, which notice shall specify on date on which such purchase and sale
shall occur. Such purchase and sale shall be pursuant to the terms of an
Assignment and Acceptance (whether or not executed by the Non-Consenting
Lender); except, that, on the date of such purchase and sale, such Eligible
Transferee, shall pay to the Non-Consenting Lender (except as such
Non-Consenting Lender may otherwise agree) the amount equal to: (i) the
principal balance of the Revolving Loans held by the Non-Consenting Lender
outstanding as of the close of business on the business day immediately
preceding the effective date of such purchase and sale, plus (ii) amounts
accrued and unpaid in respect of interest and fees payable to the Non-Consenting
Lender to the effective date of the purchase (but in no event shall the
Non-Consenting Lender be deemed entitled to any early termination fee), minus
(iii) the amount of the closing fee received by the Non-Consenting Lender
pursuant to the terms hereof or of any of the other Loan Documents multiplied by
the fraction, the numerator of which is the number of months remaining in the
then current term of the Credit Facility and the denominator of which is the
number of months in the then current term thereof. Such purchase and sale shall
be effective on the date of the payment of such amount to the Non-Consenting
Lender and the Commitment of the Non-Consenting Lender shall terminate on such
date.

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other Loan
Documents, in addition to the consent of the Lenders otherwise required by this
Section and the exercise by Agent of any of its rights hereunder with respect to
Reserves or Eligible Accounts or Eligible Inventory shall not be deemed an
amendment to the advance rates provided for in this Section 13.3. The consent of
Issuing Bank shall be required for any amendment, waiver or consent affecting
the rights or duties of Issuing Bank hereunder or under any of the other Loan
Documents, in addition to the consent of the Lenders otherwise required by this
Section; provided, that, the consent of Issuing Bank shall not be required for
any other amendments, waivers or consents. Notwithstanding anything to the
contrary contained in Section 13.3(a) above, (i) in the event that Agent shall
agree that any items otherwise required to be delivered to Agent as a condition
of the initial Revolving Loans and Letters of Credit hereunder may be delivered
after the date hereof, Agent may, in its discretion, agree to extend the date
for delivery of such items or take such other action as Agent may deem
appropriate as a result of the failure to receive such items as Agent may
determine or may waive any Event of Default as a result of the failure to
receive such items, in each case without the consent of any Lender and
(ii) Agent may consent to any change in the type of organization, jurisdiction
of organization or other legal structure of any Borrower, Guarantor or any of
their Subsidiaries and amend the terms hereof or of any of the other Loan
Documents as may be necessary or desirable to reflect any such change, in each
case without the approval of any Lender.

(e) The consent of Agent and a Bank Product Provider that is providing Bank
Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment to the priority of payment
of Obligations arising under or pursuant to any Hedge Agreements of a Borrower
or Guarantor or other Bank Products as set forth in Section 6.7(a) hereof.

(f) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by Borrowers and Agent with the
express consent of the Required Lenders if (i) by the terms of such agreement
the Commitment of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment, and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.

13.4 Waiver of Counterclaims.

Each Borrower and Guarantor waives all rights to interpose any claims,
deductions, setoffs or counterclaims of any nature (other then compulsory
counterclaims) in any action or proceeding with respect to this Agreement, the
Obligations, the Collateral or any matter arising therefrom or relating hereto
or thereto. Any claims which are not compulsory counterclaims may be asserted,
if at all, only in an independent and separate action and subject in each case
to the provisions of Section 13.1 hereof in all respects.

13.5 Indemnification.

Each Borrower and Guarantor shall, jointly and severally, indemnify and hold
Agent, each Lender and Issuing Bank, and their respective officers, directors,
agents, employees, advisors and counsel and their respective Affiliates (each
such person being an “Indemnitee”), harmless from and against any and all
losses, claims, damages, liabilities, costs or expenses (including reasonable
and documented attorneys’ fees and expenses) imposed on, incurred by or asserted
against any of them in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Loan Documents, or any undertaking or proceeding related to
any of the transactions contemplated hereby or any act, omission, event or
transaction related or attendant thereto, including amounts paid in settlement,
court costs, and the fees and expenses of counsel except that Borrowers and
Guarantors shall not have any obligation under this Section 13.5 to indemnify an
Indemnitee with respect to a matter covered hereby resulting from the gross
negligence or willful misconduct of such Indemnitee as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction (but without
limiting the obligations of Borrowers or Guarantors as to any other Indemnitee).
To the extent that the undertaking to indemnify, pay and hold harmless set forth
in this Section may be unenforceable because it violates any law or public
policy, Borrowers and Guarantors shall pay the maximum portion which it is
permitted to pay under applicable law to Agent and Lenders in satisfaction of
indemnified matters under this Section. To the extent permitted by applicable
law, no Borrower or Guarantor shall assert, and each Borrower and Guarantor
hereby waives, any claim against any Indemnitee, on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Loan Documents or any undertaking or transaction
contemplated hereby. No Indemnitee referred to above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Loan Documents or the transaction contemplated hereby or thereby.
All amounts due under this Section shall be payable upon demand. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

13.6 Currency Due.

If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any of the other Loan Documents, is becomes
necessary to convert into the currency of such jurisdiction (the “Judgment
Currency”) any amount due under this Agreement or under any of the other Loan
Documents in any currency other than the Judgment Currency (the “Currency Due”),
then conversion shall be made at the Exchange Rate at which Agent is able, on
the relevant date, to purchase the Currency Due with the Judgment Currency
prevailing on the Business Day before the day on which judgment is given. In the
event that there is a challenge in the rate of Exchange Rate prevailing between
the Business Day before the day on which the judgment is given and the date of
receipt by Agent of the amount due, Borrowers will, on the date of receipt by
Agent, pay such additional amounts, if any, or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount received by Agent on such date is the amount in the Judgment Currency
which when converted at the rate of exchange prevailing on the date of receipt
by Agent is the amount then due under this Agreement or such other of the Loan
Documents in the Currency Due. If the amount of the Currency Due which Agent is
able to purchase is less than the amount of the Currency Due originally due to
it, Borrowers shall indemnify and save Agent harmless from and against loss or
damage arising as a result of such deficiency. The indemnity contained herein
shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Loan Documents, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by Agent from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any of the other Loan Documents
or under any judgment or order.

          SECTION 14.   THE AGENT   14.1    
Appointment, Powers and Immunities.
       
 

Each Secured Party irrevocably designates, appoints and authorizes Wachovia to
act as Agent hereunder and under the other Loan Documents with such powers as
are specifically delegated to Agent by the terms of this Agreement and of the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Loan Documents, and
shall not by reason of this Agreement or any other Loan Document be a trustee or
fiduciary for any Lender; (b) shall not be responsible to Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or in any of the other Loan Documents, or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or any other Loan Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any other document referred to or provided for herein or therein or
for any failure by any Borrower or any Guarantor or any other Person to perform
any of its obligations hereunder or thereunder; and (c) shall not be responsible
to Secured Parties for any action taken or omitted to be taken by it hereunder
or under any other Loan Document or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Agent may employ agents and attorneys in fact and shall not be
responsible for the negligence or misconduct of any such agents or attorneys in
fact selected by it in good faith. Agent may deem and treat the payee of any
note as the holder thereof for all purposes hereof unless and until the
assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance reasonably satisfactory to Agent shall have been
delivered to and acknowledged by Agent..

14.2 Reliance by Agent.

Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telecopy, telex, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by Agent.
As to any matters not expressly provided for by this Agreement or any other Loan
Document, Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders or all of Lenders as is required in such
circumstance, and such instructions of such Agents and any action taken or
failure to act pursuant thereto shall be binding on all Lenders.

14.3 Events of Default.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Revolving Loans and Letters of Credit hereunder, unless and until Agent has
received written notice from a Lender, or Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”. In the event that Agent receives
such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 14.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders. Without limiting the foregoing, and notwithstanding the existence or
occurrence and continuance of an Event of Default or any other failure to
satisfy any of the conditions precedent set forth in Section 4 of this Agreement
to the contrary, unless and until otherwise directed by the Required Lenders,
Agent may, but shall have no obligation to, continue to make Revolving Loans and
Issuing Bank may, but shall have no obligation to, issue or cause to be issued
any Letter of Credit for the ratable account and risk of Lenders from time to
time if Agent believes making such Revolving Loans or issuing or causing to be
issued such Letter of Credit is in the best interests of Lenders.

(b) Except with the prior written consent of Agent, no Lender or Issuing Bank
may assert or exercise any enforcement right or remedy in respect of the
Revolving Loans, Letter of Credit Obligations or other Obligations, as against
any Borrower or Guarantor or any of the Collateral or other property of any
Borrower or Guarantor, except, that, a Bank Product Provider shall not be
required to obtain the consent of Agent prior to (i) exercising its right to
terminate a Hedge Agreement to which it is a counterparty or (ii) exercising its
enforcement rights with respect to any cash collateral specifically pledged by
any Borrower or Guarantor (and held by such Bank Product Provider) to secure the
obligations owing to such Bank Product Provider pursuant to and in accordance
with the terms of any such Hedge Agreement.

14.4 Wachovia in its Individual Capacity.

With respect to its Commitment and the Revolving Loans made and Letters of
Credit issued or caused to be issued by it (and any successor acting as Agent),
so long as Wachovia shall be a Lender hereunder, it shall have the same rights
and powers hereunder as any other Lender and may exercise the same as though it
were not acting as Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Wachovia in its individual capacity as
Lender hereunder. Wachovia (and any successor acting as Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with Borrowers
(and any of its Subsidiaries or Affiliates) as if it were not acting as Agent,
and Wachovia and its Affiliates may accept fees and other consideration from any
Borrower or Guarantor and any of its Subsidiaries and Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

14.5 Indemnification.

Lenders agree to indemnify Agent and Issuing Bank (to the extent not reimbursed
by Borrowers hereunder and without limiting any obligations of Borrowers
hereunder) ratably, in accordance with their Pro Rata Shares, for any and all
claims of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Agent (including by any Lender) arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement
or any other Loan Document or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including
the costs and expenses that Agent is obligated to pay hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents; provided, that, no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.

14.6 Non-Reliance on Agent and Other Lenders.

Each Lender agrees that it has, independently and without reliance on Agent or
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrowers and Guarantors and has
made its own decision to enter into this Agreement and that it will,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Loan Documents. Agent shall not be
required to keep itself informed as to the performance or observance by any
Borrower or Guarantor of any term or provision of this Agreement or any of the
other Loan Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of any Borrower or Guarantor.
Agent will use reasonable efforts to provide Lenders with any information
received by Agent from any Borrower or Guarantor which is required to be
provided to Lenders or deemed to be requested by Lenders hereunder and with a
copy of any Notice of Default or Failure of Condition received by Agent from any
Borrower or any Lender; provided, that, Agent shall not be liable to any Lender
for any failure to do so, except to the extent that such failure is attributable
to Agent’s own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Except for
notices, reports and other documents expressly required to be furnished to
Lenders by Agent or deemed requested by Lenders hereunder, Agent shall not have
any duty or responsibility to provide any Lender with any other credit or other
information concerning the affairs, financial condition or business of any
Borrower or Guarantor that may come into the possession of Agent.

14.7 Failure to Act.

Except for action expressly required of Agent hereunder and under the other Loan
Documents, Agent shall in all cases be fully justified in failing or refusing to
act hereunder and thereunder unless it shall receive further assurances to its
satisfaction from Lenders of their indemnification obligations under
Section 14.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

14.8 Additional Revolving Loans.

Agent shall not make any Revolving Loans or Issuing Bank provide any Letter of
Credit to any Borrower on behalf of Lenders intentionally and with actual
knowledge that such Revolving Loans or Letter of Credit would cause the
aggregate amount of the total outstanding Revolving Loans and Letters of Credit
to Borrowers to exceed the Borrowing Base, without the prior consent of all
Lenders; except, that, Agent may make such additional Revolving Loans or Issuing
Bank may provide such additional Letter of Credit on behalf of Lenders,
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit will cause the total outstanding Revolving Loans and Letters of Credit to
Borrowers to exceed the Borrowing Base, as Agent may deem necessary or advisable
in its discretion; provided, that: (a) the total principal amount of the
additional Revolving Loans or additional Letters of Credit to any Borrower which
Agent may make or provide after obtaining such actual knowledge that the
aggregate principal amount of the Revolving Loans equal or exceed the Borrowing
Bases of Borrowers, plus the amount of Special Agent Advances made pursuant to
Section 14.11(a) hereof then outstanding, shall not exceed the aggregate amount
equal to ten (10%) percent of the Maximum Credit and shall not cause the total
principal amount of the Loans and Letters of Credit to exceed the Maximum Credit
and (b) no such additional Revolving Loan or Letter of Credit shall be
outstanding more than ninety (90) days after the date such additional Revolving
Loan or Letter of Credit is made or issued (as the case may be), except as the
Required Lenders may otherwise agree. Each Lender shall be obligated to pay
Agent the amount of its Pro Rata Share of any such additional Revolving Loans or
Letters of Credit..

14.9 Concerning the Collateral and the Related Loan Documents.

Each Secured Party authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each Secured Party agrees that any action taken by
Agent or Required Lenders (or such greater percentage as may be required
hereunder) in accordance with the terms of this Agreement or the other Loan
Documents and the exercise by Agent or Required Lenders (or such greater
percentage as may be required hereunder) of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Secured Parties.

14.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.

By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with respect to the Borrowing Base prepared or received by Agent (each
field audit or examination report and report with respect to the Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”), appraisals
with respect to the Collateral and financial statements with respect to Parent
and its Subsidiaries received by Agent;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 15.5 hereof, and not to distribute or use
any Report in any other manner.

14.11 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Revolving Loans and Letters of Credit
hereunder, make such disbursements and advances (“Special Agent Advances”) which
Agent, in its sole discretion, (i) deems necessary or desirable either to
preserve or protect the Collateral or any portion thereof or (ii) to enhance the
likelihood or maximize the amount of repayment by Borrowers and Guarantors of
the Revolving Loans and other Obligations; provided, that, (A) the aggregate
principal amount of the Special Agent Advances pursuant to this clause
(ii) outstanding at any time, plus the then outstanding principal amount of the
additional Revolving Loans and Letters of Credit which Agent may make or provide
as set forth in Section 14.8 hereof, shall not exceed the amount equal to ten
(10%) percent of the Maximum Credit and (B) the aggregate principal amount of
the Special Agent Advances pursuant to this clause (ii) outstanding at any time,
plus the then outstanding principal amount of the Revolving Loans, shall not
exceed the Maximum Credit, except at Agent’s option; provided, that, to the
extent that the aggregate principal amount of Special Agent Advances plus the
then outstanding principal amount of the Revolving Loans exceed the Maximum
Credit the Special Agent Advances that are in excess of the Maximum Credit shall
be for the sole account and risk of Agent and notwithstanding anything to the
contrary set forth below, no Lender shall have any obligation to provide its
share of such Special Agent Advances in excess of the Maximum Credit, or
(iii) to pay any other amount chargeable to any Borrower or Guarantor pursuant
to the terms of this Agreement or any of the other Loan Documents consisting of
(A) costs, fees and expenses and (B) payments to Issuing Bank in respect of any
Letter of Credit Obligations. The Special Agent Advances shall be repayable on
demand and together with all interest thereon shall constitute Obligations
secured by the Collateral. Special Agent Advances shall not constitute Revolving
Loans but shall otherwise constitute Obligations hereunder. Interest on Special
Agent Advances shall be payable at the Interest Rate then applicable to Base
Rate Loans and shall be payable on demand. Without limitation of its obligations
pursuant to Section 6.13, each Lender agrees that it shall make available to
Agent, upon Agent’s demand, in immediately available funds, the amount equal to
such Lender’s Pro Rata Share of each such Special Agent Advance. If such funds
are not made available to Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Base Rate Loans.

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 15.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 10.1 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (iv) having a value in the
aggregate in any twelve (12) month period of less than $5,000,000, and to the
extent Agent may release its security interest in and lien upon any such
Collateral pursuant to the sale or other disposition thereof, such sale or other
disposition shall be deemed consented to by Lenders, or (v) if required or
permitted under the terms of any of the other Loan Documents, including any
intercreditor agreement, or (vi) approved, authorized or ratified in writing by
the Required Lenders. Except as provided above, Agent will not release any
security interest in, mortgage or lien upon, any of the Collateral without the
prior written authorization of the Required Lenders. Upon request by Agent at
any time, Lenders will promptly confirm in writing Agent’s authority to release
particular types or items of Collateral pursuant to this Section. In no event
shall the consent or approval of Issuing Bank to any release of Collateral be
required.

(c) Agent is further authorized, without the requirement of notice to or consent
of any Lenders, to release any Guarantor from its obligations hereunder in the
event such Guarantor is sold, dissolved, wound up or merged or consolidated with
any Person in a transaction otherwise permitted hereunder.

(d) Without any manner limiting Agent’s authority to act without any specific or
further authorization or consent by the Required Lenders, each Lender agrees to
confirm in writing, upon request by Agent, the authority to release Collateral
conferred upon Agent under this Section. Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the security interest, mortgage or liens granted to Agent upon
any Collateral to the extent set forth above; provided, that, (i) Agent shall
not be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of any Borrower or Guarantor in respect of) the
Collateral retained by such Borrower or Guarantor.

(e) Agent shall have no obligation whatsoever to any Lender, Issuing Bank or any
other Person to investigate, confirm or assure that the Collateral exists or is
owned by any Borrower or Guarantor or is cared for, protected or insured or has
been encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Revolving Loans or Letters of Credit
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Loan
Documents or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, subject to the
other terms and conditions contained herein, Agent may act in any manner it may
deem appropriate, in its discretion, given Agent’s own interest in the
Collateral as a Lender and that Agent shall have no duty or liability whatsoever
to any other Lender or Issuing Bank.

14.12 Agency for Perfection.

Each Lender and Issuing Bank hereby appoints Agent and each other Lender and
Issuing Bank as agent and bailee for the purpose of perfecting the security
interests in and liens upon the Collateral of Agent in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession (or
where the security interest of a secured party with possession has priority over
the security interest of another secured party) and Agent and each Lender and
Issuing Bank hereby acknowledges that it holds possession of any such Collateral
for the benefit of Agent as secured party. Should any Lender or Issuing Bank
obtain possession of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

14.13 Successor Agent.

Agent may resign as Agent upon thirty (30) days’ notice to Lenders and
Administrative Borrower. If Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for Lenders,
which successor agent shall be subject to the approval of Administrative
Borrower (such approval not to be unreasonably withheld, conditioned or
delayed), so long as no Default or Event of Default shall exist or have occurred
and be continuing. If no successor agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with
Lenders and Administrative Borrower, a successor agent from among Lenders. Upon
the acceptance by the Lender so selected of its appointment as successor agent
hereunder, such successor agent shall succeed to all of the rights, powers and
duties of the retiring Agent and the term “Agent” as used herein and in the
other Loan Documents shall mean such successor agent and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 14 shall
inure to its benefit as to any actions taken or omitted by it while it was Agent
under this Agreement. If no successor agent has accepted appointment as Agent by
the date which is thirty (30) days after the date of a retiring Agent’s notice
of resignation, the retiring Agent’s resignation shall nonetheless thereupon
become effective and Lenders shall perform all of the duties of Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Any resignation by Agent pursuant to this Section shall also
constitute its resignation as Issuing Bank. Upon the acceptance of a successor’s
appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (b) the retiring Issuing Bank shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

14.14 Other Agent Designations.

Agent may at any time and from time to time determine that a Lender may, in
addition, be a “Co-Agent”, “Syndication Agent”, “Documentation Agent” or similar
designation hereunder and enter into an agreement with such Lender to have it so
identified for purposes of this Agreement. Any such designation shall be
effective upon written notice by Agent to Administrative Borrower of any such
designation. Any Lender that is so designated as a Co-Agent, Syndication Agent,
Documentation Agent or such similar designation by Agent shall have no right,
power, obligation, liability, responsibility or duty under this Agreement or any
of the other Loan Documents other than those applicable to all Lenders as such.
Without limiting the foregoing, the Lenders so identified shall not have or be
deemed to have any fiduciary relationship with any Lender and no Lender shall be
deemed to have relied, nor shall any Lender rely, on a Lender so identified as a
Co-Agent, Syndication Agent, Documentation Agent or such similar designation in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

          SECTION 15.   TERM OF AGREEMENT; MISCELLANEOUS   15.1    
Term.
       
 

(a) This Agreement and the other Loan Documents shall become effective as of the
date set forth on the first page hereof and shall continue in full force and
effect for a term ending on the Maturity Date unless sooner terminated as
provided herein. In addition, Borrowers may terminate this Agreement (provided,
that, the all other Loan Documents are simultaneously terminated) at any time
upon ten (10) days prior written notice to Agent (which notice shall be
irrevocable) and Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time on or after an Event of
Default. Upon the Maturity Date or any other effective date of termination of
the Loan Documents, Borrowers shall pay to Agent all outstanding and unpaid
Obligations and shall furnish cash collateral to Agent (or at Agent’s option, a
letter of credit issued for the account of Borrowers and at Borrowers’ expense,
in form and substance reasonably satisfactory to Agent, by an issuer reasonably
acceptable to Agent and payable to Agent as beneficiary) in such amounts as
Agent determines are reasonably necessary to secure Agent, Lenders and Issuing
Bank from loss, cost, damage or expense, including attorneys’ fees and expenses,
in connection with any contingent Obligations, including issued and outstanding
Letter of Credit Obligations and checks or other payments provisionally credited
to the Obligations and/or as to which Agent or any Lender has not yet received
final and indefeasible payment and any continuing obligations of Agent or any
Lender pursuant to any Deposit Account Control Agreement and for any of the
Obligations arising under or in connection with any Bank Products in such
amounts as the Bank Product Provider providing such Bank Products may require
(unless such Obligations arising under or in connection with any Bank Products
are paid in full in cash and terminated in a manner satisfactory to such Bank
Product Provider). The amount of such cash collateral (or letter of credit, as
Agent may determine) as to any Letter of Credit Obligations shall be in the
amount equal to one hundred ten (110%) percent of the amount of the Letter of
Credit Obligations plus the amount of any fees and expenses payable in
connection therewith through the end of the latest expiration date of the
Letters of Credit giving rise to such Letter of Credit Obligations. Such
payments in respect of the Obligations and cash collateral shall be remitted by
wire transfer in Federal funds to the Agent Payment Account or such other bank
account of Agent, as Agent may, in its discretion, designate in writing to
Administrative Borrower for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by Borrowers to the
Agent Payment Account or other bank account designated by Agent are received in
such bank account later than 12:00 noon, Chicago time.

(b) No termination of the Commitments, this Agreement or any of the other Loan
Documents shall relieve or discharge any Borrower or Guarantor of its respective
duties, obligations and covenants under this Agreement or any of the other Loan
Documents until all Obligations have been fully and finally discharged and paid,
and Agent’s continuing security interest in the Collateral and the rights and
remedies of Agent and Lenders hereunder, under the other Loan Documents and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, each Borrower and Guarantor
waives any rights it may have under the UCC to demand the filing of termination
statements with respect to the Collateral and Agent shall not be required to
send such termination statements to Borrowers or Guarantors, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations paid and satisfied
in full in immediately available funds.

15.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to any Borrower, Guarantor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 13.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Agent prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Loan Document, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) Each reference to a threshold for Excess Availability set forth in the
Agreement or any of the other Loan Documents shall be automatically increased
each time the Maximum Credit is increased pursuant to Section 2.5 hereof to an
amount such that the ratio of the Excess Availability to the Maximum Credit as
so increased remains the same as prior to such increase in the Maximum Credit

(n) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to Agent and the other parties, and are
the products of all parties. Accordingly, this Agreement and the other Loan
Documents shall not be construed against Agent or Lenders merely because of
Agent’s or any Lender’s involvement in their preparation.

15.3 Notices.

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. Notices delivered through electronic communications shall be
effective to the extent set forth in Section 15.3(b) below. All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section):

      If to any Borrower or Guarantor:  
ADC Telecommunications, Inc.
13625 Technology Drive
Eden Prairie, MN 55344
Attention: Treasurer
Telephone No.: (952) 917-0323
Telecopy No.: (952) 917-2588
With a copy to:  
Office of the General Counsel
ADC Telecommunications, Inc.
13625 Technology Drive
Eden Prairie, MN 55344
Telecopy No.: (952) 917-0638
If to Agent or Issuing Bank:  
Wachovia Bank, National Association
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606-4203
Attention: Portfolio Manager
Telephone No.: (312) 332-0420
Telecopy No.: (312) 332-0424

(b) Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent or as
otherwise determined by Agent; provided, that, the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Section 2 hereof if such
Lender or Issuing Bank, as applicable, has notified Agent that it is incapable
of receiving notices under such Section by electronic communication. Unless
Agent otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided, that,
if such notice or other communication is not given during the normal business
hours of the recipient, such notice shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor.

15.4 Partial Invalidity.

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

15.5 Confidentiality.

(a) Agent, each Lender and Issuing Bank shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Borrower pursuant to this Agreement which is
furnished by such Borrower to Agent, such Lender or Issuing Bank; provided,
that, nothing contained herein shall limit the disclosure of any such
information: (i) to the extent required by statute, rule, regulation, subpoena
or court order, (ii) to bank examiners and other regulators, auditors and/or
accountants, in connection with any litigation to which Agent, such Lender or
Issuing Bank is a party, (iii) to any Lender or Participant (or prospective
Lender or Participant) or Issuing Bank or to any Affiliate of any Lender so long
as such Lender, Participant (or prospective Lender or Participant), Issuing Bank
or Affiliate shall have agreed in writing to treat such information as
confidential in accordance with this Section 15.5, (provided, that, any
Affiliate of Wachovia, need only be instructed to treat such information as
confidential in accordance with this Section 15.5),or (iv) to counsel for Agent,
any Lender, Participant (or prospective Lender or Participant) or Issuing Bank.

(b) In the event that Agent, any Lender or Issuing Bank receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Agent or such Lender or Issuing Bank, as the case may be, agrees
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Agent or such Lender or Issuing Bank determines in good faith that
it will not create a significant risk of liability to Agent or such Lender or
Issuing Bank, Agent or such Lender or Issuing Bank will promptly notify
Administrative Borrower of such request so that Administrative Borrower may seek
a protective order or other appropriate relief or remedy and (ii) if disclosure
of such information is required, disclose such information and, subject to
reimbursement by Borrowers of Agent’s or such Lender’s or Issuing Bank’s
expenses, cooperate with Administrative Borrower in the reasonable efforts to
obtain an order or other reliable assurance that confidential treatment will be
accorded to such portion of the disclosed information which Administrative
Borrower so designates, to the extent permitted by applicable law or if
permitted by applicable law, to the extent Agent or such Lender or Issuing Bank
determines in good faith that it will not create a risk of liability to Agent or
such Lender or Issuing Bank.

(c) In no event shall this Section 15.5 or any other provision of this
Agreement, any of the other Loan Documents or applicable law be deemed: (i) to
apply to or restrict disclosure of information that has been or is made public
by any Borrower, Guarantor or any third party or otherwise becomes generally
available to the public other than as a result of a disclosure in violation
hereof, (ii) to apply to or restrict disclosure of information that was or
becomes available to Agent, any Lender (or any Affiliate of any Lender) or
Issuing Bank on a non-confidential basis from a person other than a Borrower or
Guarantor, (iii) to require Agent, any Lender or Issuing Bank to return any
materials furnished by a Borrower or Guarantor to Agent, a Lender or Issuing
Bank or prevent Agent, a Lender or Issuing Bank from responding to routine
informational requests in accordance with the Code of Ethics for the Exchange of
Credit Information promulgated by The Robert Morris Associates or other
applicable industry standards relating to the exchange of credit information.
The obligations of Agent, Lenders and Issuing Bank under this Section 15.5 shall
supersede and replace the obligations of Agent, Lenders and Issuing Bank under
any confidentiality letter signed prior to the date hereof or any other
arrangements concerning the confidentiality of information provided by any
Borrower or Guarantor to Agent or any Lender. In addition, Agent and Lenders may
disclose information, with the prior consent of Parent, which will not be
unreasonably withheld, relating to the Credit Facility to Gold Sheets and other
publications, with such information to consist of deal terms and other
information customarily found in such publications and that Wachovia and its
Affiliates may otherwise use the corporate name and logo of Borrowers and
Guarantors or deal terms in “tombstones” or other advertisements, public
statements or marketing materials.

15.6 Successors.

This Agreement, the other Loan Documents and any other document referred to
herein or therein shall be binding upon and inure to the benefit of and be
enforceable by Agent, Lenders, Issuing Bank, Borrowers, Guarantors and their
respective successors and assigns; except, that, Borrower may not assign its
rights under this Agreement, the other Loan Documents and any other document
referred to herein or therein without the prior written consent of Agent and
Lenders. Any such purported assignment without such express prior written
consent shall be void. No Lender may assign its rights and obligations under
this Agreement without the prior written consent of Agent and otherwise in
accordance with Section 15.7 below (and the Administrative Borrower as provided
for in the definition of Eligible Transferee). The terms and provisions of this
Agreement and the other Loan Documents are for the purpose of defining the
relative rights and obligations of Borrowers, Guarantors, Agent, Lenders and
Issuing Bank with respect to the transactions contemplated hereby and there
shall be no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Loan Documents.

15.7 Assignments; Participations.

(a) Each Lender may make assignments of all or, if less than all, a portion
equal to at least $5,000,000 in the aggregate for the assigning Lender, of such
rights and obligations under this Agreement to one or more Eligible Transferees
(but not including for this purpose any assignments in the form of a
participation), each of which assignees shall become a party to this Agreement
as a Lender by execution of an Assignment and Acceptance; provided, that,
(i) such transfer or assignment will not be effective until recorded by Agent on
the Register and (ii) Agent shall have received for its sole account payment of
a processing fee from the assigning Lender or the assignee in the amount of
$5,000.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Loan Documents and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations (including,
without limitation, the obligation to participate in Letter of Credit
Obligations) of a Lender hereunder and thereunder and the assigning Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement.

(c) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Loan Documents
or the execution, legality, enforceability, genuineness, sufficiency or value of
this Agreement or any of the other Loan Documents furnished pursuant hereto,
(ii) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower,
Guarantor or any of their Subsidiaries or the performance or observance by any
Borrower or Guarantor of any of the Obligations; (iii) such assignee confirms
that it has received a copy of this Agreement and the other Loan Documents,
together with such other documents and information it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such assignee will, independently and without reliance upon the
assigning Lender, Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents,
(v) such assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender. Agent and Lenders may furnish
any information concerning any Borrower or Guarantor in the possession of Agent
or any Lender from time to time to assignees and Participants.

(d) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitments and the Loans owing to it and its participation in the Letter of
Credit Obligations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and Borrowers,
Guarantors, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iii) the
Participant shall not have any rights under this Agreement or any of the other
Loan Documents (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by any
Borrower or Guarantor hereunder shall be determined as if such Lender had not
sold such participation.

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(f) Borrowers and Guarantors shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 15.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of Borrowers and Guarantors and their affairs provided,
prepared or reviewed by any Borrower or Guarantor that are contained in any
selling materials and all other information provided by it and included in such
materials.

(g) Any Lender that is an Issuing Bank may at any time, with the consent of
Agent assign all of its Commitments to an Eligible Transferee in accordance with
this Section 15.7 (and with the consent of Administrative Borrower if required
pursuant to the definition of Eligible Transferee). If such Issuing Bank ceases
to be Lender, it may, at its option, resign as Issuing Bank and such Issuing
Bank’s obligations to issue Letters of Credit shall terminate but it shall
retain all of the rights and obligations of Issuing Bank hereunder with respect
to Letters of Credit outstanding as of the effective date of its resignation and
all Letter of Credit Obligations with respect thereto (including the right to
require Lenders to make Revolving Loans or fund risk participations in
outstanding Letter of Credit Obligations), shall continue.

15.8 Entire Agreement.

This Agreement, the other Loan Documents, any supplements hereto or thereto, and
any instruments or documents delivered or to be delivered in connection herewith
or therewith represents the entire agreement and understanding concerning the
subject matter hereof and thereof between the parties hereto, and supersede all
other prior agreements, understandings, negotiations and discussions,
representations, warranties, commitments, proposals, offers and contracts
concerning the subject matter hereof, whether oral or written. In the event of
any inconsistency between the terms of this Agreement and any schedule or
exhibit hereto, the terms of this Agreement shall govern.

15.9 USA Patriot Act.

Each Lender subject to the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed
into law October 26, 2001) (the “Act”) hereby notifies Borrowers and Guarantors
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies each person or corporation who opens an
account and/or enters into a business relationship with it, which information
includes the name and address of Borrowers and Guarantors and other information
that will allow such Lender to identify such person in accordance with the Act
and any other applicable law. Borrowers and Guarantors are hereby advised that
any Loans or Letters of Credit hereunder are subject to satisfactory results of
such verification.

15.10 Counterparts, Etc.

This Agreement or any of the other Loan Documents may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement or any of the other Loan Documents by
telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement or any of such other Loan Documents. Any party delivering an executed
counterpart of any such agreement by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

      AGENT:  
BORROWERS:
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent,
Issuing Bank and Lender
By: /s/ Scott T. Collins
Name: Scott T. Collins
Title: Director
Commitment: $75,000,000  
ADC TELECOMMUNICATIONS, INC.
By: /s/ James G. Mathews
Name: James G. Mathews
Title: Vice President and Chief Financial Officer




   
ADC TELECOMMUNICATIONS SALES, INC.
By: /s/ James G. Mathews
Name: James G. Mathews
Title: Vice President and Chief Financial Officer
   
LGC WIRELESS, INC.
By: /s/ James G. Mathews
Name: James G. Mathews
Title: Vice President
   
GUARANTORS:
   
ADC DSL SYSTEMS, INC.
By: /s/ James G. Mathews
Name: James G. Mathews
Title: Vice President
   
ADC INTERNATIONAL OUS, INC.
By: /s/ James G. Mathews
Name: James G. Mathews
Title: Vice President
   
ADC OPTICAL SYSTEMS, INC.
By: /s/ James G. Mathews
Name: James G. Mathews
Title: Vice President
   
ADC INTERNATIONAL HOLDING INC.
By: /s/ James G. Mathews
Name: James G. Mathews
Title: President
ISSUING BANK:  


WACHOVIA BANK, NATIONAL
ASSOCIATION, as Issuing
Bank
By: /s/ Scott T. Collins
Name: Scott T. Collins
Title: Director  










1   the existing loans to the foreign subs should be included in Part B

2